Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 1 of 75 Page ID
                                 #:9670




                      EXHIBIT C
Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 2 of 75 Page ID
                                 #:9671
                           Majid Zarrinkelk                            03-26-19



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



            THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
                                               )
                               PLAINTIFFS,     )
                                               )
                  VS.                          ) CASE NO.
                                               ) 2:15-CV-6633-CAS-ASJWx
                                               )
            GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
            TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP,         )
                                               )
                               DEFENDANTS.     )
            ___________________________________)




                    VIDEOTAPED DEPOSITION OF MAJID ZARRINKELK

                                       TAKEN ON

                              TUESDAY, MARCH 26, 2019




            Sandra Mitchell
            C.S.R. 12553




         eLitigation Services, Inc. - els@els-team.com
Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 3 of 75 Page ID
                                 #:9672
                                                                Majid Zarrinkelk                                                  03-26-19
                                                                  Page 2                                                                 Page 4
       1            UNITED STATES DISTRICT COURT                                    1                I-N-D-E-X
       2            CENTRAL DISTRICT OF CALIFORNIA                                  2   WITNESS
       3                                                                            3   MAJID ZARRINKELK
       4   THE WIMBLEDON FUND, SPC (CLASS                   )                       4                               PAGE
           TT),                     )                                               5           EXAMINATION BY MR. LATZER            7
                                                                                    6
       5                        )
                                                                                    7              EXHIBITS
                      PLAINTIFFS,       )
                                                                                    8   NUMBER            DESCRIPTION            PAGE
       6                        )
                                                                                    9   EXHIBIT 33 - NOTICE OF TAKING DEPOSITION OF MAJID              7
              VS.                   ) CASE NO.
                                                                                              ZARRINKELK
       7                        ) 2:15-CV-6633-CAS-ASJWx
                                                                                   10
                                )
                                                                                        EXHIBIT 34 - BOARD OF ACCOUNTANCY APPLICATION                  13
       8   GRAYBOX LLC; INTEGRATED                  )                              11         1/30/1987
           ADMINISTRATION; EUGENE SCHER, AS )                                      12   EXHIBIT 35 - BUSINESS ACCOUNT APPLICATION - WELLS              62
       9   TRUSTEE OF BERGSTEIN TRUST; AND )                                                  FARGO
           CASCADE TECHNOLOGIES CORP,                   )                          13
      10                        )                                                       EXHIBIT 36 - BUSINESS ACCOUNT APPLICATION - WELLS              69
                      DEFENDANTS.           )                                      14         FARGO
      11   ___________________________________)                                    15   EXHIBIT 37 - BUSINESS ACCOUNT APPLICATION - WELLS              75
      12                                                                                      FARGO BANK - PINEBOARD HOLDINGS,
      13                                                                           16         INC.
      14                                                                           17   EXHIBIT 38 - BANK STATEMENT FOR SWARTZ IP                85
      15                                                                                      SERVICES GROUP, INC.
                                                                                   18
      16          VIDEOTAPED DEPOSITION OF MAJID ZARRINKELK, taken
                                                                                        EXHIBIT 39 - BANK STATEMENT FOR SWARTZ IP                88
      17   on behalf of the Plaintiff, at 10100 Santa Monica Boulevard,
                                                                                   19         SERVICES GROUP
      18   13th Floor, Los Angeles, California, commencing at
                                                                                   20   EXHIBIT 40 - BANK STATEMENTS FOR INTEGRATED                   93
      19   10:29 a.m., Tuesday, March 26, 2019, before Sandra Mitchell,
                                                                                              ADMINISTRATION
      20   C.S.R. 12553, pursuant to Notice.
                                                                                   21
      21
                                                                                        EXHIBIT 41 - E-MAIL - RAY SHAHAB - NOVEMBER 23RD, 123
      22                                                                           22         2011
      23                                                                           23   EXHIBIT 42 - E-MAILS - NOVEMBER 29TH, 2011         135
      24                                                                           24
      25                                                                           25



                                                                  Page 3                                                                 Page 5
       1   APPEARANCES:                                                             1             I N D E X (Continued)
       2   For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):                  2              EXHIBITS
       3      COLE SCHOTZ
                                                                                    3
              BY: JAMES W. WALKER, ESQ.
       4      901 MAIN STREET, SUITE 4120                                           4   NUMBER            DESCRIPTION             PAGE
              DALLAS, TEXAS 75202                                                   5   EXHIBIT 43 - E-MAIL - DECEMBER 8TH, 2011          143
       5      (469) 557-9391
              E-MAIL: JWALKER@COLESCHOLTZ.COM                                       6   EXHIBIT 44 - E-MAIL - JANUARY 20TH, 2012          152
       6                                                                            7   EXHIBIT 45 - E-MAIL - SEPTEMBER 6, 2012          161
       7   For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):
                                                                                    8   EXHIBIT 46 - E-MAIL - DECEMBER 6, 2013           173
       8      COLE SCHOTZ
              BY: ERIC S. LATZER, ESQ.                                              9   EXHIBIT 47 - CERTIFICATION OF LACK OF RECORD FOR               181
       9      COURT PLAZA NORTH                                                                SWARTZ IP SERVICES GROUP, INC.
              25 MAIN STREET
                                                                                   10
      10      HACKENSACK, NEW JERSEY 07601
              (201) 525-6281                                                            EXHIBIT 48 - CERTIFICATION OF LACK OF RECORD              183
      11      E-MAIL: ELATZER@COLESCHOTZ.COM                                       11          PINEBOARD HOLDINGS
      12
      13   For the Defendants, KIA JAM:                                            12   EXHIBIT 49 - CERTIFICATION OF LACK OF RECORD FOR               186
      14      LAW OFFICE OF DAVID WIECHERT                                                     INTEGRATED ADMINISTRATION
              BY: DAVID WIECHERT, ESQ.                                             13
      15      27136 PASEO ESPADA, SUITE B1123
              SAN JUAN CAPISTRANO, CALIFORNIA 92675                                14
      16      (949) 361-2822                                                       15             QUESTIONS NOT ANSWERED
              E-MAIL: DWEICHERT@AOL.COM
                                                                                   16                 (NONE)
      17
           For the WITNESS, MAJID ZARRINKELK:                                      17             INFORMATION REQUESTED
      18                                                                           18                 (NONE)
               (IN PRO PER)
                                                                                   19
      19
      20                                                                           20
           Also Present:                                                           21
      21
                                                                                   22
               MICHELLE BARTFAY, VIDEOGRAPHER
      22                                                                           23
      23                                                                           24
      24
      25                                                                           25




                                                                                                          2 (Pages 2 to 5)
           eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 4 of 75 Page ID
                                      #:9673
                                                                     Majid Zarrinkelk                                                    03-26-19
                                                                         Page 6                                                              Page 8
00:00:02    1      LOS ANGELES, CALIFORNIA, TUESDAY, MARCH 26, 2019               10:31:28    1   subpoena. I received this part.
            2                   AT 10:29 A.M.                                                 2     Q Okay. And you're appearing today pursuant to
            3                                                                                 3   the subpoena?
            4         THE VIDEOGRAPHER: Good morning. We are now on                           4     A That's correct.
10:29:27    5    the record. My name is Michelle Bartfay. I'm a                   10:31:33    5     Q Okay. And you're not represented by counsel
            6    certified legal video specialist working with                                6   today?
            7    eLitigation Services, Inc. I'm not a relative nor                            7     A That is correct.
            8    employee of any of the parties and have no financial                         8     Q Okay. So to be clear, Mr. Migler does not
            9    interest in the outcome of this action.                                      9   represent you?
10:29:42   10         Today's date is March 26, 2019. The current                 10:31:40   10     A That is correct.
           11    time is 10:29 a.m. Today's deposition is taking place                       11     Q Okay. Have you ever been deposed before?
           12    at 10100 Santa Monica Boulevard, Los Angeles,                               12     A Yes, I have.
           13    California. This is the videotaped deposition of Majid                      13     Q Okay. How many times?
           14    Zarrinkelk. Consolidated case number is                                     14     A A few times. Two or three times.
10:30:06   15    2:15-CV-6633-CAS-AJWx in the entitled case matter is The         10:31:54   15     Q Two or three times?
           16    Wimbledon Fund versus Graybox LLC, et al. The court                         16     A Yes.
           17    reporter today is Sandra Mitchell.                                          17     Q Okay. And when was the last time?
           18         Counsel, will you please introduce yourself and                        18     A Winter of 2017 in New York. I was deposed by
           19    state whom you represent.                                                   19   FBI, Department of Justice, and SEC.
10:30:28   20         MR. LATZER: Eric Latzer for the plaintiff.                  10:32:17   20     Q Okay. And what was that with respect to?
           21         MR. MIGLER: William Migler for defendant,                              21     A It was more or less related to same matter.
           22    Kiarash Jam.                                                                22   Not entirely this case but matters of -- concerning
           23         MR. WALKER: Jim Walker for the plaintiff.                              23   David Bergstein.
           24         THE VIDEOGRAPHER: And will the court reporter                          24     Q Okay. And were there matters concerning
10:30:42   25    please swear in the witness.                                     10:32:41   25   Mr. Jam as well?


                                                                         Page 7                                                              Page 9
10:30:42     1              THE REPORTER: Please raise your right hand.           10:32:42    1     A Mr. Jam was associated with Mr. Bergstein. So
             2                Do you solemnly swear in the cause                              2   therefore, I'm Mr. Jam's CPA. And as a result of that,
             3                now pending to tell the truth, the                              3   they deposed me on the issue.
             4                whole truth, and nothing but the                                4     Q Okay. And so you traveled to New York for
10:30:42     5                truth so help you God?                              10:32:56    5   that?
             6                    MAJID ZARRINKELK,                                           6     A Yes, I did.
             7                  having been duly sworn,                                       7     Q And you said that was in the winter of 2017?
             8              was examined and testified as follows:                            8     A I believe it was -- if I'm not mistaken, it was
             9                                                                                9   October of 2017 again.
10:30:42    10                     EXAMINATION                                    10:33:09   10     Q Okay. And approximately how long did that
            11       BY MR. LATZER:                                                          11   meeting last?
            12         Q Good morning, sir.                                                  12     A About seven hours.
            13         A Good morning.                                                       13     Q Okay. One day?
            14         Q Can you please state your name for the record.                      14     A One day.
10:31:00    15         A Majid Zarrinkelk.                                        10:33:19   15     Q And you provided testimony under oath?
            16         Q Okay. Mr. Zarrinkelk, I'm going to show you                         16     A No. I don't believe that it was under oath.
            17       what's marked as Exhibit 33.                                            17     Q Okay. So was it an interview?
            18               (Exhibit 33 was marked for                                      18     A That's correct.
            19               identification by the Court Reporter                            19     Q Okay. And what did you tell them about
10:31:16    20               and is attached hereto.)                             10:33:45   20   Mr. Bergstein?
            21       BY MR. LATZER:                                                          21     A Whatever they questioned me. It was
            22         Q Is this the notice of deposition with which you                     22   seven hours of question, so I can't summarize it in one
            23       were served along with the subpoena issued in this                      23   word.
            24       matter?                                                                 24     Q Okay. All right. We'll come back to that.
10:31:24    25         A I did not receive this part, but I received the          10:34:03   25     A Sure.



                                                                                                                   3 (Pages 6 to 9)
                         eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 5 of 75 Page ID
                                      #:9674
                                                             Majid Zarrinkelk                                                    03-26-19
                                                              Page 10                                                             Page 12
10:34:03    1     Q Prior to that, what you've described as an             10:36:20    1      Q Okay. And with what other litigations have you
            2   interview, did you sit for -- strike that.                             2   been involved other than this one?
            3         When was the last time you sat for a                             3      A The same one that -- as I said, I went to New
            4   deposition?                                                            4   York.
10:34:20    5     A Very long time ago. If I'm not mistaken, it            10:36:31    5      Q The criminal matter?
            6   was a case that an employee sued us, and we were deposed               6      A That is correct.
            7   by the attorney.                                                       7      Q Anything else?
            8     Q Okay.                                                              8      A No.
            9     A That's about 20 years ago.                                         9      Q Okay. Sir, do you hold any professional
10:34:36 10       Q Okay. Did you do anything to prepare for this          10:36:42   10   licenses?
           11   deposition today?                                                     11      A Yes, I do.
           12     A No.                                                               12      Q Okay. What kind of license?
           13     Q Okay. Did you speak to anyone about it?                           13      A I am -- I'm a certified public accountant. I'm
           14     A I'm sorry, what?                                                  14   also a certified cos- -- chartered management
10:34:47 15       Q Did you speak to anyone about it?                      10:36:55   15   accountant. CGMA and CPA.
           16     A I spoke with Mr. Jam. I spoke with Mr. Jam's                      16      Q Okay. What's a CGMA?
           17   attorney.                                                             17      A It stands for Chartered Global Management
           18     Q Okay.                                                             18   Accountant, I believe.
           19     A Just -- I informed them that I'm coming for                       19      Q Okay. And what is -- what does that entail?
10:34:58 20     this deposition. Nothing beyond that.                      10:37:15   20   How is that different than a CPA?
           21     Q And what did Mr. Jam say, if anything?                            21      A Nothing. It's a -- it's just a title. After
           22     A He did not say nothing.                                           22   you've been a CPA for 25 years, they give you that --
           23     Q Okay. So you spoke to Mr. Jam sometime after                      23      Q Okay.
           24   you received the subpoena?                                            24      A -- title.
10:35:09 25       A I -- I speak with Mr. Jam --                           10:37:25   25      Q So how long have you had your CPA?


                                                              Page 11                                                             Page 13
10:35:12    1       Q Just let me finish the question.                     10:37:27    1     A I have had this since 1987.
            2       A I'm sorry.                                                       2     Q Okay. And you're licensed in California?
            3       Q You spoke with Mr. Jam sometime after you                        3     A That's correct.
            4   received the subpoena?                                                 4     Q Okay. And let me show you what's marked as
10:35:17    5       A That is correct. I spoke with Mr. Jam this           10:37:47    5   Exhibit 34.
            6   Monday or Tuesday. Well, let me see. Monday. He just                   6            (Exhibit 34 was marked for
            7   came back and we speak frequently. I'm his business                    7            identification by the Court Reporter
            8   manager. I handle his -- most of his financial matters.                8            and is attached hereto.)
            9   So therefore, we talk very frequently. And I mentioned                 9   BY MR. LATZER:
10:35:41 10     to him that I am being subpoenaed and I'm coming for       10:38:00   10     Q Sir, I placed in front of you a document that's
           11   disposition -- for deposition.                                        11   entitled "Board of Accountancy Licensing Details for
           12       Q Okay. And what was his response to that?                        12   47364."
           13       A Nothing.                                                        13          Do you see that?
           14       Q He didn't say anything?                                         14     A That is correct.
10:35:52 15         A He said that he was coming to see you guys           10:38:13   15     Q I -- and I read that correctly?
           16   tomorrow.                                                             16     A That is correct.
           17       Q Okay.                                                           17     Q Okay. And the name that appears on this
           18       A That's all.                                                     18   document is --
           19       Q Have you ever had a discussion with him about                   19     A Najmadin.
10:36:00 20     this litigation?                                           10:38:20   20     Q Najmadin Zarrinkelk?
           21       A For the past two, three years that a lot of                     21     A That is correct.
           22   litigation has been going on, I have been involved with               22     Q Is that you, sir?
           23   that. So therefore, that has been a lot of discussion                 23     A That's me.
           24   about -- not only this -- all the matters that happened               24     Q Okay.
10:36:18 25     to him.                                                    10:38:25   25     A Majid is my nickname. Najmadin is my real



                                                                                                       4 (Pages 10 to 13)
                     eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 6 of 75 Page ID
                                      #:9675
                                                           Majid Zarrinkelk                                                       03-26-19
                                                              Page 14                                                              Page 16
10:38:31    1   name.                                                     10:40:49    1   another partner in addition to you two?
            2     Q Okay. Understood.                                                 2      A No.
            3         And this provides an address of White Nelson                    3      Q Has your accounting license ever been suspended
            4   Diehl Evans LLP.                                                      4   before?
10:38:39    5         Do you see that?                                    10:41:02    5      A Never.
            6     A That's correct.                                                   6      Q Okay. Have you ever been subject to a
            7     Q Okay. And that's the firm with which you're                       7   disciplinary proceeding or any proceeding before the
            8   affiliated?                                                           8   California Board of Accountancy?
            9     A We merged our practice with White Nelson Diehl                    9      A Never.
10:38:50 10     Evans in November of 2017. I am a non-equity partner in   10:41:12 10        Q When did you first become acquainted with
           11   this firm. They bought our practice. And the -- the                  11   Mr. Jam?
           12   matter that is concerning this issue is within -- with               12      A About 25 years ago.
           13   our firm, which is called Zarrinkelk Kashefipour. I                  13      Q Okay. So in the 1990s?
           14   brought it, one of my bus- -- old business card. So you              14      A You could say early 1990s --
10:39:17 15     can make a note of that. This is my old card.             10:41:31 15        Q Okay.
           16     Q Thank you, sir.                                                  16      A -- or mid-1990s.
           17         The firm was by the name of ZKCO?                              17      Q And how did you become acquainted with him?
           18     A That is correct. ZKCO. ZKCO. We call it                          18      A Mr. Jam is a brother of my brother's-in-law
           19   ZKCO.                                                                19   sister -- wife, I'm sorry. My brother's-in-law's wife
10:39:29 20       Q And you were the principal of that firm?              10:41:46 20     is Mr. Jam's sister.
           21     A That is correct.                                                 21      Q Your brother-in-law's wife is Mr. Jam's sister?
           22     Q Okay. And how many employees did ZKCO have?                      22      A That's correct.
           23     A We were -- at the height of our practice, we                     23      Q Okay. Okay. And Mr. Jam is a client of yours?
           24   were about 10, 11 people.                                            24      A He is.
10:39:44 25       Q Okay. And do you recall how many employees the        10:42:11 25        Q Okay. And when did he first become a client of


                                                              Page 15                                                              Page 17
10:39:48    1   firm had in 2011?                                         10:42:13    1   yours?
            2      A 2011, perhaps we were about -- including the                     2     A As I said, about 20, 25 years ago.
            3   two partners, we were seven -- six or seven.                          3     Q Okay. Do you know if Mr. Jam is currently
            4      Q How about 2012?                                                  4   employed?
10:40:05    5      A Same number.                                         10:42:28    5     A Yes, I do.
            6      Q In 2013?                                                         6     Q And how is he currently employed?
            7      A More or less the same.                                           7     A He does have a company called K.Jam Production.
            8      Q Okay. And among those six or seven people, how                   8     Q Okay.
            9   many individuals were partners of the firm?                           9     A And that's his principal business. He does
10:40:20 10        A Two were partners.                                   10:42:48 10     have some peripheral -- other entities, okay, which are
           11      Q And the rest were employees?                                    11   not very active. But K.Jam Production is the only
           12      A That's correct.                                                 12   remaining active entity at this time. Prior to that,
           13      Q Okay. And the two partners were CPAs?                           13   there was another entity called K.Jam Media, Inc.
           14      A That's correct.                                                 14     Q What's the status of K.Jam Media, Inc.?
10:40:29 15        Q Do you remember the name of the other partner's      10:43:18 15       A K.Jam Media, Inc., as of now, is sort of a
           16   name?                                                                16   defunct entity.
           17      A Of course. He's Mr. Hassan Kashefipour.                         17     Q Okay. You said he had some peripheral entities
           18   That's the second last name.                                         18   other than K.Jam Production?
           19      Q Okay. So it was you and Mr. --                                  19     A That's correct.
10:40:44 20        A Kashefipour.                                         10:43:32 20       Q Can you identify those for me?
           21      Q Kashefipour?                                                    21     A Sure. There is another entity called Emergent
           22      A That's correct.                                                 22   Global Marketing, Inc.
           23      Q You were the two partners?                                      23     Q Okay. Any others?
           24      A That's true.                                                    24     A There is one more that's very recent -- these
10:40:46 25        Q Was there ever a period of time where there was      10:43:48 25     two are very recent entities. It's called Astering



                                                                                                       5 (Pages 14 to 17)
                     eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 7 of 75 Page ID
                                      #:9676
                                                              Majid Zarrinkelk                                                     03-26-19
                                                                 Page 18                                                             Page 20
10:43:51    1    Capital, A-S-T-E-R-I-N-G, Astering Capital, Inc.          10:46:56    1      A That is correct.
            2       Q Okay. Any others?                                                2      Q And you've always prepared tax returns for his
            3       A These are the current entities that exist.                       3   entities?
            4       Q Okay. There was a time when there were other                     4      A That is correct.
10:44:09    5    entities --                                               10:47:01    5      Q And for him individually?
            6       A There were other entities in prior years that                    6      A That is correct.
            7    they came along and they closed down and they dissolved               7      Q Okay. So -- and you've always helped him with
            8    and they disappeared.                                                 8   matters outside strictly being a CPA?
            9       Q Okay. Let's talk about K.Jam Production.                         9      A And again, financial matters.
10:44:21 10         A Uh-huh.                                              10:47:11   10      Q All financial matters?
           11       Q What type of business is that?                                  11      A Financial matters. I'm his financial advisor,
           12       A He's in a business of making movies.                            12   if you will.
           13       Q Okay.                                                           13      Q And that sort of relationship is permitted by
           14       A He's a movie producer.                                          14   the California Board of Accountancy as far as you
10:44:32 15         Q How about Emergent Global Marketing, Inc.?           10:47:28   15   understand?
           16       A The Global Marj- -- Marketing, Inc. is -- he is                 16      A That's correct. That's correct. That's --
           17    associating himself with a group of young English                    17   those are all within the boundaries of what a CPA does.
           18    investors that are trying to launch in crypt- --                     18      Q Okay.
           19    cryptocurrency in United States.                                     19      A There are certain CPA firms that do nothing
10:44:59 20         Q Okay. And Astering Capital, Inc.?                    10:47:41   20   but -- they call it business management. And their job
           21       A Astering Capital, Inc., honestly, is a very                     21   is to manage the affairs of individuals. Especially in
           22    brand-new company and has had no transaction. And I                  22   Los Angeles, there are plenty of people who are in the
           23    don't know the purpose of creating that. It was just                 23   entertainment industry, and they need to have a
           24    formed a few months ago and has had pretty much -- and               24   financial person to handle their financial activity.
10:45:23 25      they opened up a bank account with $100 and that's been   10:48:01   25   That's what they do.


                                                                 Page 19                                                             Page 21
10:45:27    1   that.                                                      10:48:03    1      Q Okay. And that's what you're doing?
            2     Q Okay. So what role, if any, do you have with                       2      A More or less in a very limited -- because Kia
            3   respect to these three entities?                                       3   is not a celebrity or is not a mil- -- multimillionaire,
            4     A I manage all their activities in terms of                          4   but I do pay his bills and I manage his funds.
10:45:46    5   receiving -- when the funds come into their bank           10:48:21    5      Q Okay. Do you do that for other clients as
            6   accounts, we record them. We do the accounting. And                    6   well?
            7   then we prepare tax returns. And my role as his                        7      A There are several other clients that we do that
            8   business manager sometimes goes beyond being a CPA. And                8   service for them, too.
            9   I help him with matters, mostly financial matters,                     9      Q Okay. What percentage of your practice relates
10:46:10 10     outside that. Let's say, right now, for one example,       10:48:34 10     to Mr. Jam or entities with which he's affiliated?
           11   he's trying to refinance his home in order to pay off                 11      A Right now, it's a very small portion of that.
           12   the tax liability that he owes to IRS. So I assist him                12   I would say something about -- in terms of dollars and
           13   in terms of going through the process of getting the                  13   cents, I would say about $100,000 of annual billing --
           14   loan and --                                                           14      Q Okay.
10:46:35 15       Q Okay. Now, this sort of relationship that you          10:48:59 15        A -- al- -- altogether, all his entities.
           16   have with Mr. Jam now is -- have you always had that --               16      Q So you're saying that you receive approximately
           17     A I have --                                                         17   $100,000 in compensation for --
           18     Q -- relationship with him?                                         18      A That is correct.
           19     A That is correct. I've always had that                             19      Q Just let me finish.
10:46:43 20     relationship.                                              10:49:08 20           You receive about $100,000 in compensation for
           21     Q Okay. So you've always managed all of his                         21   work that you provide him and that's $100,000 received
           22   activities?                                                           22   on an annual basis?
           23     A Financial ma- -- matters. That's correct.                         23      A That's more or less --
           24     Q And you've always recorded funds coming in and                    24      Q Okay.
10:46:54 25     out of accounts?                                           10:49:18 25        A -- the number.



                                                                                                        6 (Pages 18 to 21)
                        eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 8 of 75 Page ID
                                      #:9677
                                                       Majid Zarrinkelk                                                                03-26-19
                                                          Page 22                                                                           Page 24
10:49:19    1      Q What percentage of your practice is that?             10:51:34    1   recall that you had a written engagement agreement with
            2      A It's about less than 5 percent.                                   2   Mr. Jam?
            3      Q Okay. Let's go back to 2011.                                      3     A I believe we do.
            4      A Uh-huh.                                                           4     Q Now, do you recall whether you had separate
10:49:33    5      Q Approximately how much compensation were you          10:51:42    5   written engagement agreements for entities with which he
            6   receiving for work performed for Mr. Jam or entities                   6   was affiliated and for whom you were providing services?
            7   with which he was affiliated?                                          7     A I believe we had a separate engagement.
            8      A I really don't recall exactly how much. This                      8     Q And do you have that sort of arrangement today?
            9   is eight years ago, ten years ago.                                     9     A That is correct.
10:49:48 10        Q Understood.                                           10:51:55 10       Q Okay. So, for instance, you have a written
           11         Can you approximate?                                            11   engagement agreement with K.Jam Production?
           12      A I would say between, say, 100 and at most,                       12     A We should.
           13   $150,000. Nothing more than that.                                     13     Q And you have a separate one for Mr. Jam?
           14      Q Okay. And how about in 2012?                                     14     A That is correct.
10:50:04 15        A I would say it's -- it's -- around the same.          10:52:07 15       Q Okay. Let's talk about your practice and
           16      Q Okay. And 2013?                                                  16   procedure for tax returns.
           17      A Same.                                                            17     A Sure.
           18      Q And how was the compensation structured? How                     18     Q Is it your practice to alert a client that
           19   did -- how was it determined that you would receive that              19   there's a deadline coming up for filing a tax return?
10:50:19 20     amount of income?                                          10:52:31 20       A That is correct.
           21      A We -- we keep time sheet and we bill the                         21     Q Okay. Tell me how you alert the client of
           22   clients exactly like the attorneys do.                                22   that.
           23      Q You bill by the hour?                                            23     A Of course, when we get close to tax season, in
           24      A That's correct.                                                  24   case of clients like Mr. Jam that we prepare the
10:50:29 25        Q Okay. Did you have an engagement agreement            10:52:50 25     financial statement, there is not much I have to alert


                                                          Page 23                                                                           Page 25
10:50:32    1   with Mr. Jam?                                              10:52:54    1    them because we generate the financial statements. So
            2      A If we had, it must have been a very old one.                      2    we are in control as to what we need in order to do the
            3      Q Do you currently have one?                                        3    tax return. But in case of the clients that we don't
            4      A I believe we do have one, yes. Again, when we                     4    prepare the tax -- financial statements or -- we start
10:50:49    5   moved to this new entity, new firm, I'm less involved in   10:53:11    5    to calling them around latter part of January, February,
            6   the administrative aspects of the business and more                    6    depending on the size of the client. So we just give
            7   managing the clients.                                                  7    them a -- a notification that we need your financial,
            8      Q Okay.                                                             8    let's say, by February 15 in order to have your tax
            9      A But I believe we do have some sort of                             9    return by March 15 deadline.
10:51:09   10   engagement. I -- I think I -- we do have something.        10:53:34   10       Q Okay. So is it your testimony that for a
           11      Q Is it your practice to have written engagement                   11    client like Mr. Jam, for whom you were the business
           12   agreement with --                                                     12    manager --
           13      A That's correct.                                                  13       A Uh-huh.
           14      Q Just -- just let me finish.                                      14       Q -- that in order to file tax returns for his
10:51:17   15      A I'm sorry.                                            10:53:44   15    entities, you were to -- already had the information you
           16      Q Is it your practice to have written engagement                   16    need?
           17   agreements with clients?                                              17       A That is correct.
           18      A That is correct.                                                 18       Q Okay. And so would you nonetheless reach out
           19      Q Okay. And so back in the 2011 to 2013 time                       19    to a client such as Mr. Jam and advise them that you
10:51:26   20   frame, do you recall that you had a written                10:53:56   20    were going to file a tax return --
           21   engagement --                                                         21       A Well, of course.
           22      A I believe we do have.                                            22       Q Just let me finish.
           23      Q Just -- just let me finish.                                      23       A Okay. Sorry.
           24      A Oh, I'm sorry.                                                   24       Q Would you nonetheless reach out to a client
10:51:30   25      Q Back in the 2011 to 2013 time frame, do you           10:54:03   25    like Mr. Jam and advise him that you are going to file a



                                                                                                          7 (Pages 22 to 25)
                    eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 9 of 75 Page ID
                                      #:9678
                                                             Majid Zarrinkelk                                                          03-26-19
                                                                Page 26                                                                  Page 28
10:54:05    1   tax return on his behalf?                                  10:58:23    1   Mr. Bergstein and Mr. Bergstein was the boss, a very
            2     A Again, I don't file any tax return on my own.                      2   shrewd -- and I'm trying to find the right word to
            3   I -- I'm legally required to get the approval of the                   3   describe him. Ruthless boss. And then to -- to the
            4   taxpayer before I file their tax return. And they file                 4   point that in a couple of our meetings that Kia and
10:54:20    5   a statement with me, they give me affidation [sic]         10:58:53    5   Mr. Bergstein were present, whatever Kia was to speak,
            6   that -- affidavit, I'm sorry, that authorizes me to file               6   he would interrupt him. He would -- he did not mind to
            7   their tax return.                                                      7   degrade him, dem- -- demising to -- anyhow, the
            8     Q And are there instances where a client who's                       8   relationship was not a eye to eye. Let's put it this
            9   made aware of the tax filing deadline instructs you not                9   way.
10:54:44 10     to file a tax return?                                      10:59:25 10       Q And did you think Mr. Bergstein was bullying
           11     A That has never been in my -- my --                                11   Mr. Jam?
           12     Q There has never been?                                             12     A If Mr. Bergstein was not bullying him -- but
           13     A Never been. I don't do work for people that                       13   he -- he had a total control over what Mr. Jam was
           14   don't file tax return.                                                14   doing, absolutely. No doubt in my mind.
10:54:55 15       Q Okay. And that's true for Mr. Jam?                     10:59:42 15       Q Okay. So between --
           16     A Absolutely.                                                       16     A He had -- he had no control. Jam had no
           17     Q And it's true for Mr. Jam's entities?                             17   control over what Bergstein was doing. Although
           18     A Of course.                                                        18   everything was under his name, under Kia's name but Kia
           19     Q Okay. So you're familiar with an individual                       19   had no control over -- none -- none whatsoever. Not --
10:55:27 20     named David Bergstein?                                     10:59:58 20     not have a say in what -- what to do.
           21     A I know of him.                                                    21     Q Why did Mr. Jam have no control, as you've
           22     Q Okay. And how did you become familiar with                        22   described it?
           23   Mr. Bergstein?                                                        23          MR. MIGLER: Calls for speculation.
           24     A I think in late decade of 2000, Mr. Jam was                       24   BY MR. LATZER:
10:55:56 25     acquainted with a gentleman named David Bergstein. I --    11:00:09 25       Q You can answer.


                                                                Page 27                                                                  Page 29
10:56:00    1   I -- I'm -- I can't exactly pinpoint the date, but I       11:00:09    1      A That was my understanding, period. That he had
            2   think it was latter part of 2010, in -- in the decade of               2   no control because all the orders were coming from --
            3   2010. And so he became involved with him and they                      3   the orders that related to the matters that I was
            4   worked together in the same building, somewhere here in                4   involved with was coming from David.
10:56:23    5   Los Angeles.                                               11:00:28    5      Q Okay. So you said before that you had met
            6      Q So you understood that they were business                         6   Mr. Bergstein four times?
            7   associates?                                                            7      A That's correct.
            8      A This is what my understanding of the                              8      Q Are you referring to four in-person meetings?
            9   relationship was. David Bergstein was involved in too                  9      A The -- this four times is two business meeting.
10:56:42 10     many lawsuits, significant lawsuit. In one meeting that    11:00:44 10     One meeting was meeting me and Jam and David at their
           11   I had with Kia and Mr. Bergstein, he boasted that he is               11   breakfast and the last time that I met him was at Kia's
           12   paying $21 million in legal fee in order to defend                    12   wedding.
           13   himself. That's -- that's what I recall from my                       13      Q When was that?
           14   meeting. Overall, I've met Mr. Bergstein four times                   14      A November of 2014, if I'm not mistaken.
10:57:14 15     altogether in this many, many years. And so therefore,     11:01:14 15        Q Okay. So Mr. Jam invited Mr. Bergstein to his
           16   he made -- because of the relationship, whatever their                16   wedding?
           17   relationship was, Mr. Jam became the front man for                    17      A That is correct.
           18   Mr. Bergstein. And Mr. Jam, being such a gentleman, he                18      Q Okay. And, yeah, if we could focus on the 2011
           19   never realized that he was getting into -- he was being               19   to 2013 time per- -- period.
10:57:53 20     a front person for unsavory person. That's -- that's       11:01:30 20        A Uh-huh.
           21   all I can say. I don't know if unsavory is the right                  21      Q Did you believe that Mr. Jam was not acting
           22   word.                                                                 22   voluntarily?
           23      Q Okay. What is that understanding based on?                       23      A In what sense when you say "voluntarily"?
           24      A Through the course of these years, I saw that                    24      Q In his interactions with Mr. Bergstein, was he
10:58:17 25     Mr. Jam was acting more or less like a employee of         11:01:43 25     not acting voluntarily?



                                                                                                           8 (Pages 26 to 29)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 10 of 75 Page ID
                                      #:9679
                                                       Majid Zarrinkelk                                                                  03-26-19
                                                          Page 30                                                                             Page 32
11:01:46    1      A Of course, Mr. Jam is a grown-up man. And I           11:04:34    1   none of them, I don't recall that his name was on the
            2   don't believe that a grown-up man does anything                        2   list of the directors or owners, but I knew that they
            3   unvoluntarily.                                                         3   were related to him.
            4      Q Okay.                                                             4     Q Okay. So was Mr. Bergstein the one who was
11:01:56    5      A They -- they act on their own. But I have no          11:04:52    5   paying you for the 5- to $10,000 of work?
            6   doubt that on business decision-making, especially                     6     A I believe it came from those entities. One was
            7   relating to matters that involved David, he had no say,                7   called Sovrin. And I think I did one year of tax
            8   none -- none whatsoever.                                               8   return. I did not do the financial statement, but he
            9      Q And you said before that Mr. Jam didn't realize                   9   asked -- he or Kia -- through Kia asked me to do the tax
11:02:19   10   that Mr. Bergstein was -- I think you described him as     11:05:11 10     return and I did that.
           11   an unsavory character.                                                11     Q Any other entities that you recall doing that
           12         Do you recall that testimony?                                   12   for?
           13      A That's correct.                                                  13     A Again, these are -- goes back many years ago.
           14      Q Okay. Did you realize he was an unsavory                         14   There is another company come to my mind called Managed
11:02:28   15   character?                                                 11:05:29 15     Media. I am not sure whether I ever did tax return for
           16      A Not at the beginning. As these stories start                     16   it, but I do recall the name.
           17   to evolve, then we realized that how he is.                           17     Q Okay. So let me ask you again.
           18      Q You realized that?                                               18          Did you, at any point in time, have a signed
           19      A That's correct.                                                  19   written engagement agreement with Mr. Bergstein?
11:02:39   20      Q Okay. So when was that?                               11:05:45 20       A No. Not with Mr. Bergstein himself.
           21      A Maybe in the last three, four years --                           21     Q Did you have a signed written engagement
           22      Q Okay.                                                            22   agreement with Sovrin?
           23      A -- that all these issues came up. And then we                    23     A We -- when we prepared a tax return, we prepare
           24   realized that he was not a straightforward person at --               24   an engagement letter. And that engagement letter, I
11:02:58   25   at least in terms of business dealings.                    11:06:01 25     believe, was signed by Kia, not by David. David


                                                          Page 31                                                                             Page 33
11:03:01    1      Q Okay. So for a certain period of time, you            11:06:06    1   never -- I never saw David's signature in any document.
            2   thought he was a straightforward person?                               2      Q So Mr. Jam was signing an engagement agreement
            3      A I -- I never had any business relationship with                   3   for work that you understood that was going to be
            4   him, so I -- I never judged him until this issue came                  4   performed for Mr. Bergstein?
11:03:16    5   up.                                                        11:06:21    5      A Again, it's this -- these are those entities
            6      Q Okay. So Mr. Bergstein was -- was never a                         6   that were Mr. Bergstein's entities. Okay? And I
            7   client of yours?                                                       7   linked -- the link between me and David Bergstein was
            8      A Absolutely not.                                                   8   Kia Jam. So Kia would have come to me and said, "Majid,
            9      Q And he was never a client of your firm?                           9   can you do this tax return?" And I would say yes or no.
11:03:23   10      A No.                                                   11:06:40   10      Q Okay. And so how did you understand, for
           11      Q You never had a written engagement agreement                     11   instance, for Sovrin that Bergstein had a relation to
           12   with Mr. Bergstein?                                                   12   that company?
           13      A I had done few various product work for                          13      A The first meeting that we had back, I believe
           14   Mr. Bergstein's companies, just a few tax return, very                14   it was -- again, you're asking me for something that's
11:03:38   15   tiny. He -- I -- I believe he came to me in one of         11:06:56   15   ten years ago and eight years ago. And in that meeting,
           16   these years and asked me, "Can you prepare this tax                   16   there was a list of entities. It was about 50, I
           17   return? I needed to file it because I have to resurrect               17   believe, if I'm -- I'm not mistaken. They were talking
           18   an entity, which was the" -- in California, we call it                18   about 50 different entities that -- owned by David.
           19   the -- the company that loses its power to do business.               19   David was a manager. David was a director or whatever.
11:04:05   20   So in order to revive it, you have to file a tax return.   11:07:27   20   I -- I -- I don't recall what they were. But we
           21   So I did that.                                                        21   discussed those companies in a meeting that we had up
           22         And if I'm not mistaken, overall this many                      22   here in L.A.
           23   years that David Bergstein was behind the scene, I don't              23      Q That -- so that was a meeting that involved
           24   think that I did more than 5- to $10,000 work overall                 24   you, Mr. Bergstein, and Mr. Jam?
11:04:27   25   for the entities that he had some affiliation. Under       11:07:43   25      A It was me and Mr. Jam. It was -- and



                                                                                                            9 (Pages 30 to 33)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 11 of 75 Page ID
                                      #:9680
                                                       Majid Zarrinkelk                                                                 03-26-19
                                                          Page 34                                                                        Page 36
11:07:49    1   Mr. Bergstein. And if I'm not mistaken, there were a       11:10:49    1   doing financials for those entities. I think that was
            2   couple of other gentlemen in -- in -- in there.                        2   the purpose of that meeting.
            3       Q Okay. And what was discussed with respect to                     3     Q Okay. And Mr. Jam and Mr. Bergstein requested
            4   those entities that you described?                                     4   that you attend this meeting?
11:08:15    5       A We were -- I'm not quite sure what we were           11:11:02    5     A That is correct. I -- I came from Orange
            6   discussing. They had all these entities and we were                    6   County, and we had a meeting in their office here.
            7   thinking of -- at -- at first I thought that we were                   7     Q Which office are you referring to?
            8   going to be in charge of handling those entities.                      8     A The -- the -- they had an office here on
            9   That's -- that was -- if I'm not mistaken, that was the                9   Colorado Boulevard.
11:08:42   10   impression that I got. So we met with Kia and David to     11:11:14 10       Q That's the office that you shared?
           11   sort that out and then we realized that, no, they did                 11     A That is correct.
           12   not want us to do that and I'm glad that we never did                 12     Q Okay. And so what was decided with respect to
           13   that.                                                                 13   how things would work going forward with these entities?
           14       Q Okay. So you said they had all these entities.                  14     A In -- in that meeting, I believe it was -- it
11:08:58   15         Are you referring to Mr. Jam and Mr. Bergstein?      11:11:26 15     was made clear that I'm not going to be involved in any
           16       A The entities list was Mr. Bergstein entities,                   16   of those entities. That was it. So I left.
           17   not Kia Jam's entities. Because Kia -- whenever Kia                   17     Q Okay. It was a decision made with respect to
           18   formed an entity, I was the first one that knew about                 18   your involvement with other entities that were not --
           19   it.                                                                   19     A No.
11:09:12   20       Q Okay.                                                11:11:42 20       Q -- on that list?
           21       A Those entities were formed. They were there.                    21     A No. No. There was no other entities that I
           22   There was a list of companies that was discussed in that              22   was involved with. The only entities that I was
           23   meeting or at least I saw them -- their name on a piece               23   involved with was the ones that Kia was -- there was one
           24   of paper.                                                             24   entity that -- called Administrative -- Integrated
11:09:23   25       Q Okay. So you refer to "they."                        11:11:57 25     Administration that was formed in this -- in or about


                                                          Page 35                                                                        Page 37
11:09:25    1          Who are you referring to?                           11:12:05    1   the same time. This entity was a payroll company. And
            2      A Kia and David Bergstein.                                          2   we were running the payroll for their employees. And
            3      Q Okay. So I'll ask you again. You said they                        3   this entity had payroll of several of David's company's
            4   had all these entities.                                                4   people in there, so I knew about that entity.
11:09:38    5          Are you referring to Mr. Jam and Mr. Bergstein      11:12:28    5      Q And that was one of the entities on the list?
            6   together --                                                            6      A That was one of the entities -- I'm not
            7      A No.                                                               7   100 percent sure that that entity was on that list, but
            8      Q -- having these entities?                                         8   it was discussed that day.
            9      A That -- those entities were not Kia Jam's                         9      Q Okay. So I'm just trying to get a better
11:09:45   10   entity. If Kia had any entity, I was involved.             11:12:49 10     understanding of what was discussed at this meeting.
           11      Q So your understanding is that Mr. Jam had no                     11         So did Mr. Bergstein ask you to manage the
           12   affiliation whatsoever with these entities on the list?               12   finances for these entities?
           13      A That is correct.                                                 13      A No.
           14      Q Okay.                                                            14      Q No?
11:09:58   15      A As much as I know, if Mr. Jam had some                11:13:00 15        A No.
           16   knowledge or had some association be- -- beyond my                    16      Q But there was a discussion about the
           17   lo- -- knowledge, then I can't say anything about it.                 17   possibility that you would?
           18   But all the entities that Kia was owner or major owner,               18      A No. This was a misunderstanding. Or the
           19   I was involved with them. I knew about it.                            19   meeting was to clarify whether I was going to be taking
11:10:25   20      Q So what did Mr. Bergstein -- strike that.             11:13:11 20     over those entities in terms of managing their finances.
           21          How did Mr. Bergstein want to involve you with                 21   And as we left the meeting, we realized that, no, there
           22   respect to these entities?                                            22   was no intention, and David had his own accountant and
           23      A I -- I -- I -- I don't think that he wanted to                   23   his own friends and his own companies. I never touched
           24   get me involved. This was a meeting that we set up or                 24   any of his entities.
11:10:45   25   they invited us to discuss whether -- who is going to be   11:13:34 25        Q Okay. And why was that dec- -- decision



                                                                                                       10 (Pages 34 to 37)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 12 of 75 Page ID
                                      #:9681
                                                             Majid Zarrinkelk                                                      03-26-19
                                                                Page 38                                                              Page 40
11:13:37    1   reached?                                                   11:15:54    1      Q Let me just finish.
            2     A Why?                                                               2         Your testimony is that those are the only
            3     Q What prompted that decision?                                       3   monies he received between 2011 and 2013 from entities
            4         MR. MIGLER: Calls for -- calls for                               4   with which either he or Mr. Bergstein was affiliated?
11:13:41    5   speculation.                                               11:16:06    5      A That is my understanding that he never received
            6         THE WITNESS: That's not my -- that was not my                    6   any compensation from David Bergstein for his services
            7   call. They would -- that was their call so --                          7   except those salaries. There were a bunch of money
            8   BY MR. LATZER:                                                         8   coming in and going out in that K.Jam Media. And
            9     Q That's what Mr. Jam and Mr. Bergstein decided?                     9   that -- if you would like, we can explore more about
11:13:51 10       A I -- I -- I don't think that even Mr. Jam              11:16:29 10     that. But to this date, I don't believe that Mr. Jam
           11   decided. It was David's decision that he wanted to have               11   benefited any- -- anything -- anything. In fact,
           12   his own -- he never approached me. David never                        12   Mr. Bergstein left more than $1 million balance on
           13   approached me to be involved with his entities or do any              13   Mr. Jam's American Express credit card, $500,000 on his
           14   tax returns or any- -- anything like that.                            14   JPMorgan card, and almost $800,000 in payroll taxes for
11:14:11 15       Q Well, I thought you testified before that you          11:17:05 15     IA entity that he did not pay. So they are -- all
           16   did prepare tax returns for at least Sovrin and Managed               16   became Mr. Jam's personal obligation because Mr. Jam's
           17   Media?                                                                17   name was on those accounts.
           18     A That -- that is correct. Except those minor                       18      Q Okay. Have you -- have you personally ever
           19   one. He never approached me to say, "Majid, come in and               19   entered into a business transaction with Mr. Bergstein?
11:14:24 20     help me to do financial statements or tax returns for my   11:17:20 20        A No.
           21   entities."                                                            21      Q Okay. How about your firm?
           22     Q This -- the relationship you described before                     22      A No.
           23   as one that Mr. Bergstein was -- I think your words were              23      Q Have you ever --
           24   "controlling Mr. Jam"?                                                24      A Except -- except those few small entities that
11:14:37 25       A That is correct.                                       11:17:30 25     I mentioned.


                                                                Page 39                                                              Page 41
11:14:38    1      Q Did you describe that to the government when          11:17:31    1     Q Okay. Have you ever loaned money to
            2   you met with them --                                                   2   Mr. Bergstein --
            3      A That is correct.                                                  3     A Yes, I did.
            4      Q Let me just finish.                                               4     Q Excuse me. Let me just finish.
11:14:43    5         Did you describe that to the government when         11:17:35    5         Have you ever loaned money to Mr. Bergstein or
            6   you met with them in 2017 in New York?                                 6   one of his entities?
            7      A That is correct.                                                  7     A I loaned $225,000 to Mr. Bergstein.
            8      Q Okay. Now, Mr. Jam, as a result of his                            8     Q And when was that?
            9   relationship with Mr. Bergstein, was benefiting                        9     A April 9th, 2014.
11:15:01   10   financially; is that correct?                              11:17:49 10       Q And what prompted you to loan money to
           11      A Absolutely not.                                                  11   Mr. Bergstein at that time?
           12      Q How -- how was he not benefiting financially?                    12     A Stupidity.
           13      A Mr. -- Mr. Jam not only did not benefit.                         13     Q Okay. Did you have a written loan agreement
           14   Mr. Bergstein ruined his life. And Mr. Jam is in the                  14   with Mr. Bergstein?
11:15:17   15   most difficult financial situation today as it has ever    11:18:02 15       A No.
           16   been before meeting David Bergstein.                                  16     Q Did you receive any collateral?
           17      Q Did Mr. Jam, between 2011 and 2013, receive                      17     A No. Afterwards, we drafted a note a year or
           18   monies from entities with which either he or                          18   two later that I still haven't.
           19   Mr. Bergstein was affiliated?                                         19     Q Did you ever get paid back on that loan?
11:15:40   20      A He received salary from -- for a short period         11:18:17 20       A A portion of that.
           21   of time from IA or Integrated Administration. That was                21     Q How much?
           22   the only time.                                                        22     A I believe I received about -- if I'm not
           23      Q That -- your testimony is that's the only money                  23   mistaken, about $150,000 of that back from him and a
           24   he ever received from entities that --                                24   portion of that was paid back by Mr. Jam through K.Jam
11:15:52   25      A I did not say that's only --                          11:18:39 25     Media. And if I am correct, there is -- $46,500 of that



                                                                                                      11 (Pages 38 to 41)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 13 of 75 Page ID
                                      #:9682
                                                       Majid Zarrinkelk                                                                   03-26-19
                                                          Page 42                                                                           Page 44
11:18:48    1   loan has not yet been paid.                                11:21:44    1    described before?
            2      Q What prompted that loan? Did Mr. Bergstein                        2       A To this day, I have not. And I -- I really
            3   come to you?                                                           3    don't know why Kia chose to associate himself with
            4      A No. I came to the office on April 9 at the                        4    David. Kia has always been the most pristine,
11:18:58    5   height of my season. I received a e-mail from David        11:22:05    5    straightforward, honest guy that I've ever seen. And
            6   asking for $225,000 advance for three days. And me                     6    then working with somebody like David Bergstein, it
            7   being stupid Majid, I -- I gave it to him --                           7    was -- to me, it was just opposite of his character.
            8      Q Did this --                                                       8       Q Did you ever have a discussion with Mr. Jam
            9      A -- with the hope that he's going to pay it back                   9    regarding this relationship as con- -- of control, as
11:19:21 10     in three days.                                             11:22:27 10      you described it?
           11      Q Did you see what the loan money was for?                         11       A After things had started to go south, yes.
           12      A He -- I -- I think he said that he was going to                  12       Q When was that?
           13   make a payment to his attorneys for attorney fee. I                   13       A After he -- I think -- I think when he put that
           14   think. I'm not 100 percent sure. But I do have a copy                 14    million-dollar charge on Kia's account, that concerned
11:19:37 15     of the communication, the e-mails. There was just a few    11:22:50 15      me very much. So I brought it up and he said, "Don't
           16   e-mails back and forth.                                               16    worry. He's going to pay back." And then he never did
           17      Q And so the $225,000, did that come from your                     17    that. And at -- at that point of time, things -- then I
           18   firm?                                                                 18    started to doubt about character of the -- David
           19      A No. It came from me.                                             19    Bergstein.
11:19:49 20        Q You personally?                                       11:23:08 20         Q What million-dollar charge are you referring
           21      A That's correct.                                                  21    to?
           22      Q Did you write him a check?                                       22       A Kia had a black American Express. And as you
           23      A I've wired the fund to him.                                      23    know -- or I'm told that those cards don't have any
           24      Q Okay. So at this point in time in April 2014,                    24    limit. And in a very short period of time, if I recall
11:20:02 25     you had become familiar with Mr. Bergstein through his     11:23:26 25      it correctly, there was about a million-dollar charge


                                                          Page 43                                                                           Page 45
11:20:05    1   relationship with Mr. Jam?                                 11:23:31    1   went through that credit card and then it never been
            2       A Uh-huh.                                                          2   paid. They paid a portion of that. And then at the
            3       Q Okay. And by that point, did you believe that                    3   end, there was $700,000 of that was left. Then I got
            4   Mr. Bergstein was, as you described him before, an                     4   into a negotiation with American Express. We settled it
11:20:14    5   unsavory character?                                        11:23:48    5   for 300-some thousand dollars. And the last payment of
            6       A At that point of time, nothing was happening.                    6   that was done about -- about October of 2018.
            7   Everything was going well. The businesses were being                   7     Q With respect to the conversation that you had
            8   conducted. As much as I knew, they're very transparent,                8   with Mr. Jam after things went south, as you described
            9   so I had no reason to believe that Mr. Bergstein is a --               9   before, that conversation concerned your perception that
11:20:39 10     is not a trustworthy person, I should say.                 11:24:16   10   Mr. Bergstein was controlling Mr. Jam?
           11       Q Okay. And at that point in time, did you                        11     A I've always had that -- again, at that first
           12   believe that Mr. Bergstein was, as you described                      12   meeting, I -- I got that sense that in this
           13   earlier, controlling Mr. Jam?                                         13   relationship, he's the boss and Kia has no -- no say.
           14       A Oh, yes. I saw that in that meeting, the first                  14     Q But the first time that you raised that with
11:20:57 15     meeting, which -- I believe it goes back to 2011, 2012.    11:24:33   15   Ms. -- with Mr. Jam was when things went south, was your
           16       Q Did that concern you?                                           16   testimony before?
           17       A I was -- I was a bit surprised to see, because                  17     A I -- I believe that's -- that's when we started
           18   Kia is a very strong character himself. And when I saw                18   to discuss that. I was just warning him that, "Hey, do
           19   the way they communicated, it was -- disappointed me a                19   you realize that these charges are beyond your means and
11:21:20 20     little bit as to why Kia is taking -- I -- I don't want    11:24:50   20   you are not going to be able to pay that?"
           21   to use the word "abuse," but it was not a eye to eye,                 21         He said, "No. These are not mine. These are
           22   two colleague talking to each other. It was a boss who                22   David's. He's going to pay it, so don't worry."
           23   was talking down to --                                                23     Q Okay. And so approximately when was that?
           24       Q Did -- did you at any point gain an                             24     A I think it should have been '14, '15, or
11:21:41 25     understanding why Mr. Jam was taking that, as you          11:25:09   25   even -- it might be even '13 -- '13, '14, '15. I -- I



                                                                                                        12 (Pages 42 to 45)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 14 of 75 Page ID
                                      #:9683
                                                           Majid Zarrinkelk                                                        03-26-19
                                                              Page 46                                                                Page 48
11:25:12    1   don't recall exact date when the -- those charges came     11:37:51    1   or bookkeeping department. They would record those
            2   through.                                                               2   transactions.
            3         MR. LATZER: Okay. Let's take a short break.                      3      Q And it's your understanding that Mr. Jam was
            4         THE VIDEOGRAPHER: The time is 11:25 a.m. We                      4   generally using this American Express card for personal
11:25:22    5   are now off the record.                                    11:38:06    5   expenses; is that correct?
            6           (A recess was taken.)                                          6      A I did not say that.
            7         THE VIDEOGRAPHER: We are back on the record.                     7      Q Okay. Was he using the American Express card
            8   The time is 11:35 a.m.                                                 8   for personal expenses?
            9   BY MR. LATZER:                                                         9      A There could have been some personal expenses.
11:35:58   10     Q Sir, before we begin, again, I just want to ask        11:38:17 10     We are very careful as to how to record the personal
           11   you again, please wait until I finish my question before              11   expenses and not to mingle them with the business
           12   you respond.                                                          12   expenses.
           13     A Sure.                                                             13      Q Okay. And whose name was the black card in?
           14     Q We're -- we're spending a lot of money for a                      14      A Kia Jam.
11:36:09   15   videotaped deposition and we want to make sure --          11:38:32 15        Q Okay. So was it his personal credit card?
           16     A Sure.                                                             16      A I believe it was his business credit card.
           17     Q -- it's a clean record. Thank you.                                17      Q But your testimony is that in certain
           18     A Sure.                                                             18   instances, he used it for personal expenses?
           19     Q Before we broke, you testified regarding a                        19      A There could have been some personal expenses in
11:36:18   20   $1 million charge that was made on Mr. Jam's black Amex    11:38:49 20     there.
           21   card; is that correct?                                                21      Q Okay. And do you have an understanding as to
           22     A That is correct.                                                  22   how Mr. Bergstein was able to gain access to this card?
           23     Q Okay.                                                             23      A I believe he had the second copy of the card or
           24     A About a million dollar. It could have been                        24   Kia got a copy for him.
11:36:27   25   800,000, but something like that. It was a big number.     11:39:03 25        Q Okay.


                                                              Page 47                                                                Page 49
11:36:33    1      Q Okay. And your testimony was that                     11:39:03    1      A It was not that he was using cre- -- his card.
            2   Mr. Bergstein caused this charge to be made; is that                   2   It was Kia's card and the second copy was obtained for
            3   correct?                                                               3   David. That was my understanding.
            4      A That's correct.                                                   4      Q And Mr. Jam -- strike that.
11:36:42    5      Q Okay. And do you re- -- do you know what the          11:39:17    5         So Mr. Jam voluntarily gave Mr. Bergstein a
            6   $1 million charge was for?                                             6   copy of the credit card?
            7      A They were -- if I recall correctly, a bunch of                    7      A I don't think that anybody can force someone to
            8   antiques he purchased, he bought different items that                  8   go and get a card for someone else.
            9   we -- we never knew what they were.                                    9      Q Okay. So Mr. Bergstein was authorized to use
11:37:04 10        Q Okay. Now, did you have access to the monthly         11:39:34 10     the card?
           11   statements for this Amex card?                                        11      A That is correct.
           12      A Yes, we did.                                                     12      Q But your testimony is that this 1 million or so
           13      Q And you had that in your capacity as the                         13   charge was unauthorized?
           14   manager for Mr. Jam?                                                  14      A I did not say that. I said when he run those
11:37:21 15        A I did.                                                11:39:44 15     charges, it came outrageous to us, unexpected to us.
           16      Q Okay. And did you review those monthly                           16      Q There were instances, though, before then where
           17   statements?                                                           17   Mr. Bergstein had run charges on that card; is that
           18      A I -- I wouldn't say that I would review the                      18   correct?
           19   monthly statement, but I would receive them. We were                  19      A I don't recall that there were charges that --
11:37:34 20     making payments towards them. And I was aware of those     11:40:03 20     that big in -- in one month. There were charges coming
           21   charges.                                                              21   from his side but this was a -- a period of time, I
           22      Q Okay. And did those statements come to you                       22   believe, it was a month or two and all of a sudden, he
           23   every month?                                                          23   put these much charges on the card.
           24      A They would come in the mail and then we                          24      Q Okay.
11:37:47 25     would -- I would have given it to our accountant or --     11:40:27 25        A Again, these are six, seven, eight years ago



                                                                                                      13 (Pages 46 to 49)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 15 of 75 Page ID
                                      #:9684
                                                            Majid Zarrinkelk                                                            03-26-19
                                                             Page 50                                                                      Page 52
11:40:31    1   and my memory does not serve me absolutely precisely in    11:43:35    1     Q Okay. I'm -- I'm going to ask it again. I'm
            2   order to respond to all these questions. So please                     2   trying to understand this flow of monies that you're
            3   don't take my word as absolute, you know.                              3   referring to here.
            4     Q Okay.                                                              4        Into what account were these monies going from
11:40:41    5     A Because I just want to make sure that you              11:43:49    5   Swartz IP?
            6   understand that I'm utilizing my memory of several years               6     A Most of them, if I recall correctly, they were
            7   ago and I handle 5-, 600 clients, so I don't remember                  7   coming to IA --
            8   everybody's credit card, everybody's charges,                          8     Q Okay.
            9   everybody's transactions. So therefore, I want you to                  9     A -- and to K.Jam Media.
11:41:03 10     be aware of that fact.                                     11:44:02 10          K.Jam Media became, quote-unquote, David's
           11     Q Okay. Are you familiar with an entity called                      11   company. So we tried to keep K.Jam production purely
           12   Swartz IP Services Group, Inc.?                                       12   for Kia and K.Jam Media purely for Kia's business with
           13     A I heard about the name.                                           13   David.
           14     Q Okay. And are you aware that it, at one point,                    14     Q Okay. So you said with respect to K.Jam Media,
11:41:17 15     changed its name to Advisory IP Services, Inc.?            11:44:27 15     that was going to be used for Kia's business with David?
           16     A I did not know about that.                                        16     A That is correct.
           17     Q Okay. So how did you become familiar with                         17     Q What business are you referring to?
           18   Swartz IP Services?                                                   18     A Any transaction that was coming and going, and
           19     A In the midst of -- I believe it was 2012 or                       19   the money was coming into K -- K.Jam Media account or IA
11:41:35 20     '13, then there was a bunch of big numbers started to      11:44:43 20     account. We were not advised what to expect. We would
           21   come in and go out. And amongst those were some                       21   open the bank account and see there is a half-million
           22   identified as -- what was the name -- Swartz. And we                  22   dollars or $200,000 or $100,000 money in there. And we
           23   recorded that as loan from Swartz.                                    23   would ask what it is, and the answer would either come
           24     Q Okay. So you said that there were some big                        24   that day, say, "We don't know it yet" or "We know
11:42:07 25     numbers that started to go in and go out?                  11:45:06 25     later." And then we would put it in a suspense account


                                                             Page 51                                                                      Page 53
11:42:10    1      A That is correct.                                      11:45:11    1   until we discovered as to what was the source of that
            2      Q And from where are you referring?                                 2   income or that money coming in.
            3      A What do you mean where?                                           3      Q Okay. What was your understanding at the time
            4      Q Where are these big numbers going in and going                    4   of the business that Mr. Jam and Mr. Bergstein were
11:42:15    5   out?                                                       11:45:22    5   involved in?
            6      A The funds were coming in and going out, okay?                     6      A I understood that David Bergstein was involved
            7   And some of them are 100,000, 200 million, 2 million,                  7   in so many different businesses. One of which was it
            8   you know, in a period of a -- span of perhaps a year or                8   was his forte. He would buy entities that they were in
            9   six months. Again, I'm not 100 percent sure what was                   9   financial difficulties and he would revive them and he
11:42:32 10     the length of the period of time that these fund --        11:45:47 10     would sell them. That's -- that's -- perhaps he told me
           11   these money were coming in and going out.                             11   or I got the impression of. But during this period of
           12      Q Okay. I'm just trying to understand from where                   12   perhaps ten years that I've known David, I don't think
           13   they were coming in and going out.                                    13   that any of the entities that he created or he worked
           14         Are you referring to a particular account?                      14   turned out to be successful business. They all ended up
11:42:44 15        A They were coming from different sources. At           11:46:17 15     being delinquent in paying their taxes, delinquent
           16   the time that the money were coming in, we were not told              16   paying -- paying their debts, and just -- just -- it was
           17   what they were for. So if you'll go back in -- I                      17   a chaotic situation.
           18   believe we filed K.Jam Media tax return about a year or               18      Q Okay. So you understood at the time that
           19   two later. We filed the tax return and I attached the                 19   Mr. Bergstein had some involvement with businesses that
11:43:10 20     statement to this tax return. I said, "Our records are     11:46:35 20     would purchase distressed assets. Is that fair to say?
           21   not complete to file a comprehensive tax return."                     21      A Again, in one -- I think in that meeting that
           22         And then the second meeting that we had with                    22   Kia and I and him we had. It was in June of 2014
           23   David, I believe, was to identify as to what are these                23   because he had told me that he's going to pay my money
           24   funds that are coming and going, where are they coming                24   back and he did not. So I ask Kia to set up a meeting,
11:43:32 25     from and where are they going to.                          11:47:01 25     so we went for a breakfast meeting.



                                                                                                        14 (Pages 50 to 53)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 16 of 75 Page ID
                                      #:9685
                                                       Majid Zarrinkelk                                                                   03-26-19
                                                          Page 54                                                                           Page 56
11:47:03    1         In that meeting, he -- he told me about this         11:49:48    1   been recorded one at a time with exact date, with its
            2   $20 million legal fee and a story of that, and then in                 2   source of incoming fund and the source of outgoing
            3   that meeting, he said, "Majid, I am buying a big company               3   funds.
            4   in San Bernardino. The jo"- -- "this company, what it                  4      Q Did you gain an understanding at that time as
11:47:22    5   does is to bring airplanes and repair them and sell        11:50:01    5   to why this money was coming in from Swartz IP?
            6   them." And then he sought whether I can bring investors                6      A I have no clue as to why their -- those funds
            7   for him and I never did that.                                          7   were coming in and they were going out except the fact
            8      Q Okay. So that was in 2014?                                        8   that I felt that Mr. Bergstein was using K.Jam Media as
            9      A I think it was 2014.                                              9   a vehicle of bringing these funds in and out. And at
11:47:41 10        Q Let's go back to the 2011, 2012 time frame when       11:50:22 10     that point of time, to be honest with you, I had no
           11   you're seeing all these monies, millions of dollars as                11   reason to believe that they were doing anything wrong or
           12   you described --                                                      12   anything illegal or -- and so therefore, my question was
           13      A Oh, I did not say that those monies come in in                   13   like any accountant asking a client, "What is this?"
           14   2011 or 2012.                                                         14   David would tell me, "This is from Swartz" or "This is
11:47:54 15        Q Let -- let me finish.                                 11:50:44 15     from X company, this is from Y company," and we would
           16         Let's go back to the 2011, 2012 time frame.                     16   have booked it exactly as they told us.
           17      A Uh-huh.                                                          17      Q Okay. Did you take any steps to verify the
           18      Q And you understood at that time that                             18   accuracy of what they told you?
           19   Mr. Bergstein and Mr. Jam were in business together; is               19      A No. That's not my job.
11:48:05 20     that correct?                                              11:50:56 20        Q That's not your practice?
           21      A No. Mr. Bergstein and Mr. Jam were not in                        21      A That's not my job. I'm not required to do
           22   business together ever.                                               22   that. When we prepare the financial statement -- our
           23      Q They were never in business together?                            23   preparation of the final statement is based on the
           24      A I don't think that they were ever to business                    24   representation of the clients. Not --
11:48:15 25     together.                                                  11:51:09 25        Q Okay.


                                                          Page 55                                                                           Page 57
11:48:16    1      Q I understood your testimony before was that           11:51:09    1     A I am not doing audit. If I were doing the
            2   they were going to use K.Jam Media for, as you said,                   2   audit, then I should have obtained additional
            3   David's and Kia's business?                                            3   verification of the facts.
            4      A Kia had this business and David needed a                          4         But as of -- at -- at the time that what we
11:48:30    5   vehicle to do his business. So therefore, they run it      11:51:27    5   were doing was -- we call it bookkeeping or compilation,
            6   through K.Jam Media. I did not say that Kia and David.                 6   and under the compilation rules, everything is booked
            7   To this day, I don't believe that Kia and David were                   7   based on the representation of the management. And when
            8   owner of the same entity at once or at least. I don't                  8   we issue the financial statement, that report is on the
            9   know.                                                                  9   top of that says, "All transactions are there based on
11:48:55 10        Q Okay. But they were involved in -- strike             11:51:45   10   the representation of the management and we formed no
           11   that.                                                                 11   opinion about that."
           12         So what did you understand Mr. Bergstein's                      12     Q Okay. What about with respect to the entities
           13   business was at that time in the 2011, 2012 time --                   13   for which you filed tax returns --
           14      A I had no idea what Mr. Bergstein --                              14     A Uh-huh.
11:49:11 15        Q You got to -- you got to let me finish.               11:51:57   15     Q -- do you take steps to verify the accuracy of
           16      A Sorry.                                                           16   client's representations in that regard?
           17      Q What did you understand that Mr. Bergstein's                     17     A Again, if we do have some reason to believe
           18   business was in this 2011, 2012 time frame?                           18   that the clients are not truthful or are not telling us
           19      A I don't have -- I did not have a good                            19   the truth, first of all, we would not file tax return.
11:49:24 20     understanding of what he was doing then.                   11:52:17   20   And if I don't have any reason to believe that there is
           21      Q Okay. So when did you start to see these                         21   anything wrong, I would file the tax return based on
           22   millions of dollars coming in from Swartz IP?                         22   their representation. And again, keep in mind that tax
           23      A I don't recall exactly. We have had financial                    23   return is being signed by the taxpayer under the penalty
           24   statements that we have produced to government, to                    24   of perjury, and I sign based on the information that the
11:49:44 25     Mr. Wiechert's office, so all those transactions have      11:52:37   25   clients provide. I make sure this tax return prepared



                                                                                                        15 (Pages 54 to 57)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 17 of 75 Page ID
                                      #:9686
                                                          Majid Zarrinkelk                                                                03-26-19
                                                             Page 58                                                                        Page 60
11:52:41    1   according to the law.                                       11:55:22    1   with which Mr. Jam was affiliated?
            2     Q Okay. So you -- you testified -- testified                          2     A Yes, he was. And if I'm not mistaken, for a
            3   before to seeing money, millions of dollars coming from                 3   short period of time, we were even doing accounting for
            4   Swartz IP?                                                              4   that entity, but we never prepare the tax return for
11:52:51    5     A I did not say million dollars from Swartz IP.           11:55:40    5   Pineboard.
            6   I said I saw millions of dollars that are coming in and                 6     Q Okay. Did you have a written and signed
            7   going. Some of them were from Swartz. I don't know                      7   engagement agreement with Pineboard Holdings, Inc.?
            8   whether millions or hundreds of thousand.                               8     A I don't think that the relationship lasted that
            9     Q And from what other entities were these monies                      9   long. I mean, it came for a short period of time,
11:53:09 10     coming from?                                                11:55:57   10   again, when Kia was forming these entities, he would set
           11     A I don't know the name.                                             11   up the bank account and he would add my name to the bank
           12     Q Okay. Did you understand them to be entities                       12   account so I knew I could have access to it, so I -- I
           13   with which Mr. Jam was affiliated?                                     13   would see what's going on. But I think Pineboard was
           14     A No. None of them -- none of them were entities                     14   a -- for a short period of time, we were doing it and
11:53:21 15     that's related to Mr. Jam.                                  11:56:18   15   then they took it over. In fact, they hired an in-house
           16     Q Okay. Were they entities with which                                16   accountant. David hired an in-house accountant. A guy
           17   Mr. Bergstein was affiliated?                                          17   named -- I introduced him to them. I don't -- I don't
           18     A I -- I think they were.                                            18   remember his name.
           19     Q Okay. Did you ever ask anyone why monies where                     19     Q His first name Evan?
11:53:42 20     coming in from Swartz IP at this time?                      11:56:41   20     A No. Evan -- Evan -- last name was Schwabsky,
           21     A Yes. I recall in a meeting when -- when we                         21   something like that. He was involved with Sovrin, Evan.
           22   wanted to file the K.Jam Media tax return, and we did                  22     Q You -- you testified before that they took it
           23   not have answers to what was the sources of these funds                23   over referring to Pineboard Holdings.
           24   coming in, I do recall that I called Kia and Kia came to               24        Who is "they"?
11:54:06 25     our office from L.A. to Orange County and we spend the      11:56:56   25     A David.


                                                             Page 59                                                                        Page 61
11:54:10    1    day and he told us that these monies are from these        11:56:58    1      Q Okay. Are you referring to someone in addition
            2    sources and this one is income, this was as a loan, this               2   to David?
            3    was a -- a liability. So we booked them according to                   3      A David had the -- had his people behind him.
            4    what he told us.                                                       4   David was not a one-man show.
11:54:25    5       Q Okay. Do you have an understanding as you sit         11:57:06    5      Q Right.
            6    here today what type of business that Swartz IP was                    6         Mr. Jam was one of those people?
            7    engaged in?                                                            7      A No. Mr. Jam was not one of those people.
            8       A I have no knowledge of Swartz. I don't know                       8   David had his own accountants, CPAs, financial advisors,
            9    what they do and -- not even today.                                    9   everything. So --
11:54:40   10       Q Okay. Are you aware that Mr. Jam has                  11:57:23 10        Q Okay. Do you understand that Pineboard was
           11    identified himself as the vice president of Swartz IP?                11   involved -- strike that.
           12       A Never know that. Never heard that.                               12         What type of business was Pineboard involved in
           13       Q Okay. Do you understand that Mr. Jam had a                       13   as you understood?
           14    role with respect to Swartz IP?                                       14      A Nothing. I -- I never dealt with -- as I said,
11:54:55   15       A To this date, I had no knowledge of that.             11:57:34 15     I -- my dealing with Pineboard was for a very short
           16       Q Are you aware of a transaction between Swartz                    16   period of time, and I don't think that there were much
           17    IP and the plaintiff in this lawsuit, Wimbledon                       17   transaction at the time that I -- I was involved with.
           18    Class TT?                                                             18      Q Okay.
           19       A No, I do not.                                                    19      A Again, if you show me a bank transaction that
11:55:09   20       Q Okay. Are you familiar with an entity called          11:57:59 20     there were thousand of dollars are coming and going,
           21    Pineboard Holdings, Inc.?                                             21   just a fact that I don't remember at this second.
           22       A I heard the name.                                                22      Q Uh-huh.
           23       Q Okay. What is Pineboard?                                         23         Okay. Let me show you what I'm marking as
           24       A I have no idea.                                                  24   Exhibit 34.
11:55:21   25       Q Okay. Do you understand that it's a company           11:58:25 25        A 34? I see it.



                                                                                                          16 (Pages 58 to 61)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 18 of 75 Page ID
                                      #:9687
                                                       Majid Zarrinkelk                                                                03-26-19
                                                          Page 62                                                                      Page 64
11:58:25    1         THE REPORTER: 35.                                    12:00:22    1   someone to sign on your behalf?
            2         MR. LATZER: Sorry. 35.                                           2     A I have no clue. This is very strange. I have
            3            (Exhibit 35 was marked for                                    3   never seen it. Because normally, I was the one who
            4            identification by the Court Reporter                          4   would initiate opening the bank account because I had
11:58:27    5            and is attached hereto.)                          12:00:34    5   the relationship with the Wells Fargo bank here. So we
            6   BY MR. LATZER:                                                         6   would open the bank account just by mere -- a phone call
            7      Q Sir, I'm showing you a document that's                            7   and they would send us these information, we would sign
            8   identified at the top as a business account application.               8   them and send them in and they would accept that. But
            9      A Uh-huh.                                                           9   this signature, this is not my signature.
11:58:57   10      Q Do you see that?                                      12:00:56 10       Q Okay. Do you know if, in fact, you were a
           11      A That's correct.                                                  11   signatory on the Pineboard Holdings account?
           12      Q And this is for Pineboard Holdings; is that                      12     A I think I was for a period of time.
           13   correct?                                                              13     Q Okay. As a signatory on the account, that
           14      A That's correct.                                                  14   meant you had access to the account to authorize
11:59:03   15      Q Have you seen this document before?                   12:01:22 15     transactions?
           16      A I don't recall this because as you see, my                       16     A I had the access to the bank account, I had --
           17   signature is -- is not on it. I'm not the -- as I was                 17   if we had checks, I could sign the checks. Yes, I did.
           18   saying, I did not see it. I see my name is on it, okay,               18     Q Okay. Let me direct you to page 3 of this
           19   but I don't recall signing or at least my signature is                19   document.
11:59:27   20   not on this.                                               12:01:35 20       A Uh-huh.
           21      Q Well, let me direct you --                                       21     Q On the top left, it says "Owner key individual,
           22      A Hold on.                                                         22   one information."
           23      Q -- to the last page.                                             23        Do you see that?
           24      A Hold on. Hold on. No. No. Hold on.                               24     A Uh-huh.
11:59:31   25         Here's my signature -- it says "Najmadin             12:01:43 25       Q And the customer name is identified as Mr. Jam?


                                                          Page 63                                                                      Page 65
11:59:33    1   Zarrinkelk" but that's not my signature. That's not my     12:01:47    1      A That's correct.
            2   signature.                                                             2      Q And underneath that, it says "manager"?
            3      Q Okay.                                                             3      A Uh-huh.
            4      A Here --                                                           4      Q Okay. Did you understand that Mr. Jam was the
11:59:39    5      Q Are you looking at page 4 of 4 of the document?       12:01:53    5   manager for Pineboard Holdings, Inc.?
            6      A Yes.                                                              6      A It could have been. That's correct.
            7      Q Okay.                                                             7      Q Okay. Do you understand that Mr. Jam
            8      A I'm looking at the page 4 of the document. It                     8   established Pineboard Holdings, Inc.?
            9   has my name but that's not my signature.                               9      A Most probably.
11:59:51   10      Q Okay. Is it your testimony that someone signed        12:02:09   10      Q Okay.
           11   this document on your behalf?                                         11      A Mr. Jam is very good in terms of opening a
           12      A I'm saying this is not my signature.                             12   company and opening the bank account for whatever
           13      Q Okay. So you didn't, in fact, sign this                          13   reason. He just simply does that without -- sometimes
           14   document?                                                             14   he does it before even discuss it with me.
12:00:02   15      A I did not sign this document.                         12:02:27   15      Q Okay. Now, if you could turn to page 2 of this
           16      Q Did you authorize someone to sign on your                        16   document where it says "business information."
           17   behalf?                                                               17      A Uh-huh.
           18      A I never authorized anybody to sign anything on                   18      Q About halfway down the page, it says, "Date
           19   my behalf.                                                            19   originally established."
12:00:11   20      Q You've never done that ever?                          12:02:39   20         Do you see that? Says "September 8, 2011."
           21      A Ever.                                                            21   I'm looking on the left-hand side.
           22      Q Okay. You never authorized Mr. Jam to sign on                    22      A Okay. The filing date, September 8, 2011. I'm
           23   your behalf?                                                          23   looking at the bank who's on the -- where -- where do
           24      A No.                                                              24   you see?
12:00:19   25      Q Okay. Do you know what might have prompted            12:02:55   25      Q Are you on page 2 of the document?



                                                                                                       17 (Pages 62 to 65)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 19 of 75 Page ID
                                      #:9688
                                                       Majid Zarrinkelk                                                              03-26-19
                                                         Page 66                                                                         Page 68
12:02:57    1      A I am on the -- oh, yes. Date originally              12:05:01    1   and such with a group of friends. Can you open the bank
            2   established, yes.                                                     2   account?"
            3      Q Yeah.                                                            3         I'd say, "Sure."
            4      A September of 2011.                                               4         He calls one of these online companies that set
12:03:03    5      Q Okay. Do you recall Pineboard Holdings Inc.          12:05:18    5   up the corporation. Parasec is one of them. And then
            6   being established at that time?                                       6   they form the entity. They send the power -- the
            7      A If here it says, it must have.                                   7   article of incorporation and then we would apply for the
            8      Q Okay. And to the right, the street address for                   8   federal ID number then I would forward it to the bank
            9   Pineboard Holdings, Inc. is identified as 34 Executive                9   then bank would open the bank account. This is -- this
12:03:18 10     Park, Suite 210?                                          12:05:37 10     is what you used to be. Not anymore. These days, banks
           11      A That's not -- my address.                                       11   don't do that.
           12      Q That's your address.                                            12     Q Okay. So do you recall that procedure
           13      A That's -- that's the address on this card.                      13   happening with respect to Pineboard?
           14      Q Okay.                                                           14     A Must have.
12:03:24 15        A As I said, normally, I would open these bank --      12:05:48 15       Q Do you recall that procedure happening with
           16   bank accounts for -- for him. He would ask me to open                16   respect to Pineboard Inc. -- Holdings, Inc.?
           17   it. He would send me a copy of the article of                        17     A Must have.
           18   incorporation. We would get the federal ID number. We                18     Q Okay. And do you recall a discussion with
           19   would send it to the bank. That bank would send this to              19   Mr. Jam as to why he was establishing this Pineboard
12:03:41 20     us. We would sign it and send it back and the bank        12:06:02 20     Holdings company?
           21   account is -- and if you look at the line below that                 21     A We must have, but I don't recall what was the
           22   original date, you see that, it says "annual gross                   22   purpose of that. Here I see, it says, "Industry,
           23   income" of a thousand dollars?                                       23   professional, scientific, technical service." I have no
           24      Q Uh-huh.                                                         24   clue as to what it means.
12:03:54 25        A That tells you how big a company it was or was       12:06:17 25       Q Okay. Let me show you what's marked as


                                                         Page 67                                                                         Page 69
12:03:57    1   supposed to be at the time.                               12:06:51    1   Exhibit 36.
            2      Q Do you recall -- the process that you just                       2            (Exhibit 36 was marked for
            3   described before with the articles of incorporation                   3            identification by the Court Reporter
            4   being sent to you, did that happen with respect to                    4            and is attached hereto.)
12:04:09    5   Pineboard Holdings, Inc.?                                 12:06:53    5   BY MR. LATZER:
            6      A Must have. Otherwise, the bank would not have                    6      Q I believe you testified earlier as to your
            7   opened the bank.                                                      7   familiarity with an entity called Integrated
            8      Q Okay. Now, if you look at the first page of                      8   Administration?
            9   this document, there are two account numbers listed.                  9      A That's correct.
12:04:19   10   One ending in 9106.                                       12:07:17 10        Q Okay. And this is one of Mr. Jam's entities;
           11         Do you see that?                                               11   is that correct?
           12      A Uh-huh.                                                         12      A That is correct.
           13      Q And the other ending in 2536?                                   13      Q Okay.
           14      A Uh-huh.                                                         14      A It was a subsidiary of K.Jam Media at the time.
12:04:25   15      Q Okay. So do you understand that you were the         12:07:28 15        Q And what was Mr. Jam's relationship to K.Jam
           16   authorized signatory for both of those accounts?                     16   Media?
           17      A If my name was on that, I would have access to                  17      A Mr. Jam was the 100 percent owner of K.Jam
           18   both, and I had the authority to transact on both.                   18   Media.
           19      Q Okay. Do you recall a discussion with Mr. Jam                   19      Q Okay. And K.Jam meaning it was the 100 percent
12:04:43   20   at any point regarding Pineboard Holdings, Inc.?          12:07:40 20     owner of Integrated Administration?
           21      A Again, this is -- this is how it happens. Kia                   21      A It was decided later on to be that way.
           22   calls me and says, "Majid, I want to open my company,                22      Q Okay. Do you understand what the ownership
           23   Pineboard."                                                          23   structure was as of the 2011 and 2013 time frame?
           24         And I say, "What is this for?"                                 24      A As I said, at the time that we opened it, it
12:04:57   25         He says, "Oh, I'm getting into business of such     12:07:58 25     was not clear, but later on, it was decided that



                                                                                                      18 (Pages 66 to 69)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 20 of 75 Page ID
                                      #:9689
                                                        Majid Zarrinkelk                                                                 03-26-19
                                                          Page 70                                                                        Page 72
12:08:03    1   Integrated Ad- -- Administration to be owned by K.Jam      12:10:36    1     Q Okay.
            2   Media. So it became a subsidiary of it.                                2     A As part of K.Jam Media.
            3      Q Okay. When -- approximately when was that                         3     Q Okay. What do you mean "as part of K.Jam
            4   decided?                                                               4   Media"?
12:08:14    5      A I can't tell you exact date but must have been        12:10:42    5     A Because this was a subsidiary of K.Jam Media,
            6   within a period of time.                                               6   so we did not file a separate tax return for Integrated
            7      Q Okay. And what type of business was Integrated                    7   Administration.
            8   Administration --                                                      8     Q Okay. But the tax return for K.Jam Media would
            9      A Integrated Administration --                                      9   refer to Integrated Administration?
12:08:24   10      Q Let -- let me finish.                                 12:10:58 10       A That's correct. That's correct.
           11         What type of business was Integrated                            11     Q Your testimony is that you had no obligation to
           12   Administration in?                                                    12   file a tax return separately for Integrated
           13      A Integrated Administration was a payroll                          13   Administration?
           14   company.                                                              14     A That is correct. Because it was a subsidiary
12:08:36   15      Q Okay. What did that entail?                           12:11:09 15     so we would consolidate the financial statement of K.Jam
           16      A It was running payroll for the David Bergstein                   16   Media which was not only this. There was a couple of
           17   entities, different entities.                                         17   other entities in there, okay, and then we would file a
           18      Q Did it run payroll for any entities other than                   18   consolidated return.
           19   David Bergstein entities?                                             19     Q Do you recall whether you did that for 2011?
12:08:58   20      A I don't recall.                                       12:11:31 20       A Do I recall?
           21      Q Did it run payroll for Mr. Jam's entities?                       21     Q Uh-huh.
           22      A No. Mr. Jam had his own pay- -- payroll.                         22     A Yes.
           23      Q Okay. And how specifically did it run payroll                    23     Q And did you do it for 2012?
           24   for David Bergstein's entities?                                       24     A Yes, I did.
12:09:16   25      A David would send us a list of the employees and       12:11:36 25       Q 2013?


                                                          Page 71                                                                        Page 73
12:09:19    1   David would say, "This is for Sovrin. This is for" --      12:11:38    1       A Yes, sir.
            2   there were two or three entities, okay, and then we                    2       Q '14?
            3   would run them then we would allocate their cost and we                3       A Certainly.
            4   would send it to their accountant. They would record it                4       Q Okay. Okay. Let's look at the Exhibit 36 that
12:09:38    5   accordingly.                                               12:12:05    5    I placed in front of you before.
            6      Q Do you recall when Integrated Administration                      6          This is another business account application;
            7   was established?                                                       7    is that correct?
            8      A I think it was in 2011, and here, I see it's                      8       A This is what?
            9   August of 2011 which seems to be correct.                              9       Q A business account application?
12:10:01 10        Q Okay. And do you recall a discussion with --          12:12:14   10       A Uh-huh.
           11   with Mr. Jam regarding the establishment of Integrated                11       Q And this is with respect to Integrated
           12   Administration?                                                       12    Administration?
           13      A Nothing in specific. As I said, this is the --                   13       A Uh-huh.
           14   this was very routine. He would call me and say,                      14       Q Okay. Can you turn to the last page?
12:10:15 15     "Majid, open up this bank account for me and here is the   12:12:21   15       A Uh-huh.
           16   article of incorporation." And I would do that.                       16       Q There is a spot on the last page for your
           17      Q Okay. What was your relationship with                            17    signature but --
           18   Integrated Administration?                                            18       A Uh-huh.
           19      A Again, same as the other entities, accountant.                   19       Q -- it's blank.
12:10:30 20        Q I'm sorry. Same --                                    12:12:28   20          Do you agree with that?
           21      A Accountant.                                                      21       A Do I agree with that?
           22      Q Accounting services?                                             22       Q Yeah, that the spot is blank.
           23      A That's correct.                                                  23       A I don't know when this copy was made.
           24      Q Okay. You file tax returns?                                      24       Q But the one -- the copy that is in front of
12:10:36 25        A That is correct.                                      12:12:39   25    you, it's not signed by you?


                                                                                                       19 (Pages 70 to 73)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 21 of 75 Page ID
                                      #:9690
                                                              Majid Zarrinkelk                                                           03-26-19
                                                               Page 74                                                                     Page 76
12:12:42    1       A That is correct.                                      12:50:54    1           identification by the Court Reporter
            2       Q Okay. Do you recall ever signing this business                    2           and is attached hereto.)
            3    account application?                                                   3   BY MR. LATZER:
            4       A If I did not sign it, I -- I would not have                       4     Q This is an Advantage Business Package Checking
12:12:48    5    access to -- to it. And I think the way that this would    12:51:06    5   statement for Pineboard Holdings, Inc.?
            6    have worked is they would send it to me. I would                       6     A Uh-huh.
            7    forward it to Kia. Kia would sign it and then send it                  7     Q Do you recall seeing this document before?
            8    back to me. I would add my signature to it and I would                 8     A Yes. I know this document because my -- some
            9    forward it to the bank.                                                9   of the entries in there was made by me.
12:13:05 10         Q Okay. So you did, in fact, have access to             12:51:27 10       Q Okay. So this is a statement for Pineboard's
           11    Integrated Administration bank account?                               11   bank account and specifically the account ending 9106;
           12       A That's correct. That's correct.                                  12   is that correct?
           13       Q Okay. So even though this is unsigned, you                       13     A That is correct.
           14    believe that you did sign an account application at some              14     Q Okay. And that's one of the accounts for which
12:13:17 15      point?                                                     12:51:37 15     you were an authorized signatory; is that correct?
           16       A That is correct.                                                 16     A That is correct.
           17       Q Okay. And that's with respect to the account                     17     Q Okay. Let's look at page 2 of the statement
           18    ending in 1578?                                                       18   and specifically on April 18 of 2012, there was a
           19       A I don't know the exact account number, but if                    19   deposit into the account of $2,035,031.61.
12:13:26 20      that's the account number for Integrated, yes.             12:51:57 20           Do you see that?
           21       Q Okay. If you could take a look at the first                      21     A That is correct.
           22    page. There is an account number.                                     22     Q And that deposit was from Physicians Management
           23       A Yeah. I -- I see that.                                           23   Practice.
           24       Q Okay. Are you aware of any other bank accounts                   24         Do you see that?
12:13:38 25      other than the one ending in 1578 for Integrated           12:52:12 25       A That's correct.


                                                               Page 75                                                                     Page 77
12:13:41    1   Administration?                                             12:52:13    1      Q Okay. What is Physicians Management?
            2     A I don't recall.                                                     2      A I have no idea.
            3         MR. LATZER: Would you guys be okay with                           3      Q Okay. Do you have any idea why Pineboard was
            4   breaking for lunch? I'm at a good stopping point so                     4   receiving these monies at this time?
12:14:22    5   let's do that.                                              12:52:25    5      A No.
            6         THE VIDEOGRAPHER: The time is 12:14 p.m. We                       6      Q Okay. Did you have any discussion with Mr. Jam
            7   are now off the record.                                                 7   regarding why Pineboard was receiving monies at this
            8            (A lunch recess was taken.)                                    8   time?
            9         THE VIDEOGRAPHER: We are back on the record.                      9      A No, because I was not handling Pineboard, so it
12:50:05   10   The time is 12:49 p.m.                                      12:52:38 10     was not my responsibility.
           11   BY MR. LATZER:                                                         11      Q You weren't handling Pineboard but you were an
           12     Q Sir, before we broke for lunch, we were                            12   authorized signatory --
           13   discussing certain monies that were coming in from                     13      A That is correct.
           14   Swartz IP.                                                             14      Q Okay. Who was handling Pineboard?
12:50:19   15         Do you recall that?                                   12:52:49 15        A David and Kia.
           16     A I've seen money coming from Swartz IP.                             16      Q David and Kia work together handling Pineboard?
           17     Q Okay. I -- I believe your testimony was that                       17      A I suppose, because the instruction was coming
           18   money was coming to Swartz IP or from Swartz IP to                     18   from them.
           19   Integrated Administration; is that correct?                            19      Q They were both providing you instruction?
12:50:35   20     A To one of the entities, I can't right now say           12:53:01 20        A Uh-huh.
           21   seven years ago, whether it came to IA or K.Jam Media                  21      Q With respect to these transfers of money?
           22   but it came to one of these entities, yes.                             22      A That is true.
           23     Q Okay. Let me show you what's been marked as                        23      Q Okay. Do you recall receiving instruction from
           24   Exhibit 37.                                                            24   David or Kia with respect to this money that came from
12:50:54   25            (Exhibit 37 was marked for                         12:53:11 25     Physicians Management?



                                                                                                        20 (Pages 74 to 77)
                      eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 22 of 75 Page ID
                                      #:9691
                                                       Majid Zarrinkelk                                                                  03-26-19
                                                          Page 78                                                                          Page 80
12:53:11    1      A Uh-huh.                                              12:55:34    1     Q -- and the first of those two says, "Business
            2      Q You do recall?                                                   2   checking from Pineboard to ZKCO for wire to Swartz."
            3      A I don't recall what was that for. No, I don't.                   3         Do you see that?
            4      Q Okay. But do you recall -- after the money                       4     A Not to Swartz. To Gen Health. The second one
12:53:18    5   or -- at or around the time the money came in from        12:55:51    5   is -- the second 500,000 after the 450, this is -- this
            6   Physicians Management, do you recall any instruction                  6   is exactly my signature description, "From Pineboard to
            7   from Mr. Jam or Mr. Bergstein with respect to the                     7   ZKCO wire to Gen Health." And then next one says, "From
            8   disbursement of those monies?                                         8   Pineboard to ZKCO wires to Don Carroll." Then another
            9      A That is correct. I receive the instruction to                    9   one, it says, "From Pineboard to ZKCO for wire to
12:53:31   10   disburse that and those are -- those four, five           12:56:14   10   Swartz" and then "From Pineboard to Swartz" again. Let
           11   disbursements -- I made that because those are my --                 11   me tell you what is ZKCO wire means.
           12   my -- what do you call it -- my signature description.               12         At that point of time, I had the wire -- I was
           13      Q Okay. So you received those instructions from                   13   able to wire funds from ZKCO account. Okay. They did
           14   both Mr. Jam and Mr. Bergstein?                                      14   not have that. So therefore, in order to expedite the
12:53:54   15      A Either Mr. Jam or Mr. Bergstein.                     12:56:43   15   transfer of funds, they would call me and say, "Majid,
           16      Q They were operating in tandem as far as you are                 16   can you please wire this $500,000 to such and such
           17   concerned?                                                           17   person?" And I would transfer that to our wire account
           18      A That is correct.                                                18   to ZKCO wire account. And then from there, I was -- I
           19      Q Okay. Now, let's focus on the transfer on 4/19                  19   had the ability of wiring it to third party. And my
12:54:10   20   and it's an entry of $450,000 from Pineboard to IA.       12:57:04   20   description clearly says where the money is coming from,
           21          Do you see that?                                              21   where is it going to, and what is the purpose. Okay.
           22      A Uh-huh. That's correct.                                         22   In the -- I had this much room to describe or put the
           23      Q Okay. So IA is referring to Integrated                          23   description. So this is my signature description.
           24   Administration?                                                      24   From, to, for what.
12:54:19   25      A That's correct.                                      12:57:29   25     Q Okay. So you -- I think you described yourself


                                                          Page 79                                                                          Page 81
12:54:20    1      Q Okay. And this is a transfer that was                12:57:33    1   as -- where you were the facilitator for these
            2   authorized by Mr. Jam or Mr. Bergstein or both of them?               2   transactions?
            3      A That's correct.                                                  3      A That is correct.
            4      Q Okay. And do you have an understanding as to                     4      Q Okay. Now, let's focus on the first of the
12:54:29    5   why Pineboard was transferring $450,000 to Integrated     12:57:44    5   four that you just described, the $500,000 payment from
            6   Administration?                                                       6   Pineboard ultimately to General Health.
            7      A No. At that point of time, these monies were                     7          Do you see that?
            8   flying from one account to the other account without                  8      A That's correct.
            9   telling us what happened. As you see, that the money                  9      Q Okay. Now, what was your understanding as to
12:54:46 10     came on the 4/18 and then by 4/19, it's gone.             12:57:58 10     the purpose of that payment?
           11      Q It's all gone?                                                  11      A I had no understanding and I did not know and I
           12      A All gone.                                                       12   did not care at that -- at -- at the time. Again, I was
           13         So they were just running it through these                     13   just simply being a help to Mr. Jam and he asked me,
           14   entities and we had no clue and, again, this was not my              14   "Can you make this transfer?" And I did that.
12:55:00 15     client so it was not my responsibility but I had access   12:58:20 15        Q Okay. Is that true for the remaining three
           16   and -- and I was the facilitator in terms of just the                16   transactions --
           17   banking side of it.                                                  17      A All of that. All three. All four of them.
           18      Q Okay. So Mr. Bergstein and Mr. Jam were                         18   Five of them.
           19   running monies through this account rapidly at this                  19      Q Okay. Now, did you have an understanding why
12:55:18 20     period of time?                                           12:58:29 20     these monies couldn't come directly from the originating
           21      A Again, I'm talking about these four, five as an                 21   source, Pineboard?
           22   example.                                                             22      A No, I had no -- again, this is not my client.
           23      Q Okay. All right. So let's look at the two                       23   I did not know anything. The only involvement that I
           24   transactions on 4/19, the last --                                    24   had was because of the fact that I was on this account,
12:55:34 25        A Uh-huh.                                              12:58:46 25     I had this signatory, and then I had the ability of



                                                                                                       21 (Pages 78 to 81)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 23 of 75 Page ID
                                      #:9692
                                                      Majid Zarrinkelk                                                            03-26-19
                                                         Page 82                                                                    Page 84
12:58:51    1   wiring funds from my account. So I would transfer it      13:01:29    1   fee in exchange for facilitate- -- facilitating these
            2   from Pineboard to ZKCO wire and then wire it.                         2   sort of transfers?
            3          Then when -- when I saw that these number of                   3      A No. I was just charging my hourly rate. If it
            4   wires was increasing, so what we did was we set up a                  4   took me half an hour, I would charge him half an hour.
12:59:05    5   wire account for K.Jam Media so they didn't have to hit   13:01:41    5   If it take -- took me 15 minutes, I would charge them
            6   ZKCO account. So we set up one account -- one wire                    6   15 minutes.
            7   account for K.Jam Media. In the following year, you                   7      Q Okay. And you never had a discussion with
            8   would see that the money goes directly if it's coming                 8   either Mr. Bergstein or Mr. Jam with respect to the
            9   from here, goes to K.Jam Media wire account, and then                 9   purpose or the nature of these transactions that we've
12:59:30   10   from that wire account to whatever they were -- they      13:02:07 10     been discussing on this statement?
           11   were going.                                                          11      A As long as they did not hit the accounts that
           12      Q Okay. So K.Jam Media became the facilitator?                    12   we were handling it, like K.Jam Media, it was irrelevant
           13      A That is correct.                                                13   to me.
           14      Q They took over for you?                                         14      Q Okay. I guess I'm a little confused, though,
12:59:39   15      A I'm sorry, what?                                     13:02:21 15     because you're the signatory on this account --
           16      Q They took over for you as the facilitator?                      16      A That is true.
           17      A The account?                                                    17      Q -- but you're telling me that you weren't
           18      Q Right.                                                          18   handling this account?
           19      A Okay. I didn't -- when I saw that these                         19      A That's correct.
12:59:44   20   transactions was so many and so large, I didn't want to   13:02:27 20        Q And your testimony is that Mr. Bergstein was
           21   have anything to do with that. So we set up the account              21   handling this account?
           22   for K.Jam Media so we could do it through there.                     22      A This is -- this is their money, they were
           23   Although I was doing it at the same time -- at -- at                 23   handling it. I was just a facilitator because I had the
           24   that time, too. Again, I was the person who was                      24   access and I had this relationship with Wells Fargo that
13:00:03   25   initiating the wires.                                     13:02:42 25     if I wanted to open a bank account, I could open it from


                                                         Page 83                                                                    Page 85
13:00:05    1      Q Okay. Why didn't you want anything to do with        13:02:45    1   my office instead of going to the branch and setting up
            2   it?                                                                   2   the account so --
            3      A Again, the first time was one or two                             3      Q This was Mr. Bergstein and Mr. Jam's money,
            4   transaction then I saw that there were too many, I had                4   though?
13:00:17    5   no reason to mingle them with my accounting practice.     13:02:54    5      A That is correct. That was entirely there. It
            6   So I asked them to set up a -- their own account, so I                6   never hit the accounts that we were handling, so I
            7   facilitated that. We set up -- setting up the wire                    7   didn't concern myself with it.
            8   account with Wells Fargo is not an easy task. So you                  8      Q Let me show you what I'm marking as Exhibit 38.
            9   have to go through so many steps in order to get it                   9      A 38.
13:00:35   10   done, so that's what we did.                              13:03:17 10              (Exhibit 38 was marked for
           11      Q Okay. Did you consider it problematic to your                   11            identification by the Court Reporter
           12   accounting practice that you were serving as the                     12            and is attached hereto.)
           13   facilitator?                                                         13   BY MR. LATZER:
           14      A I wasn't -- I wasn't -- again, this was not                     14      Q This, sir, is a bank -- a bank statement for
13:00:44   15   money that I was managing it. I had no reason to be       13:03:39 15     Swartz IP Services Group, Inc. for the account number
           16   dealing with them, so that's what we did.                            16   ending in 9114 and at the time period of April 1st, 2012
           17      Q Okay. When did you see that these transfers                     17   to April 30th, 2012.
           18   were increasing in volume?                                           18         Do you see that?
           19      A I think they were more or less in 2012 and '13,                 19      A That's correct.
13:01:07   20   most of them, I think. Again, this is five, six years     13:03:52 20        Q Okay. Have you seen this bank statement
           21   ago. You have all -- a- -- I don't know whether you                  21   before?
           22   have all of the accounting records that we provided to               22      A No. Never.
           23   Mr. Wiechert and also to the government. If you have,                23      Q Let's turn to page 2, if you can?
           24   you can clearly see all these transactions.                          24      A I am.
13:01:26   25      Q Okay. And so did you or your firm receive a          13:04:02 25        Q Okay. Now, we see a transaction on 4/19, it's



                                                                                                     22 (Pages 82 to 85)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 24 of 75 Page ID
                                      #:9693
                                                            Majid Zarrinkelk                                                       03-26-19
                                                               Page 86                                                               Page 88
13:04:09    1   the first one on here.                                     13:06:47    1      A That is correct.
            2     A Uh-huh.                                                            2      Q Let's look at the transaction on 4/20.
            3     Q Now, do you agree with me that this refers to                      3      A Uh-huh.
            4   the monies that we just looked at on the Pineboard                     4      Q The second to the last one on the page. It's
13:04:18    5   account?                                                   13:07:00    5   a -- a withdrawal of $1 million.
            6     A No. I'm not sure. Let me see. Yes, this                            6          Do you see that?
            7   should be the combination of those two $500,000. And as                7      A Uh-huh.
            8   you see, the initiator is Zarrinkelk Kashefipour.                      8      Q Okay. And the recipient of the $1 million is
            9   That's the name of our firm because the wire account was               9   Societe -- Societe Generale.
13:04:43 10     under our name.                                            13:07:10 10            Do you see that?
           11     Q Right.                                                            11      A That's correct.
           12          So there is no reference here to the actual                    12      Q Okay. Do you have any understanding as to why
           13   originating source which was Pineboard?                               13   the monies were transferred on 4/20 to Societe Generale?
           14     A No, it's not, because the bank would only see                     14      A No.
13:04:55 15     who is the sender. And the sender was ZKCO wire            13:07:26 15        Q No.
           16   account.                                                              16          Okay. I'm going to show you what's been marked
           17     Q Okay. So this 4/19 transaction is a million                       17   as Exhibit 39.
           18   dollars that was deposited into Swartz IP account; is                 18            (Exhibit 39 was marked for
           19   that correct?                                                         19            identification by the Court Reporter
13:05:18 20       A That's correct.                                        13:07:44 20              and is attached hereto.)
           21     Q And you on behalf of Pineboard made two                           21   BY MR. LATZER:
           22   separate $500,000 transfers?                                          22      Q And this is a bank statement for Swartz IP
           23     A Yes.                                                              23   Services Group for the account ending in 9114 and for
           24     Q You facilitated those transfers?                                  24   the time period of December 1st, 2013 through
13:05:28 25       A That is correct.                                       13:08:12 25     December 31st, 2013.


                                                               Page 87                                                               Page 89
13:05:29    1     Q Okay. And they were deposited into the account         13:08:14    1         Do you see that?
            2   as one, $1 million transfer?                                           2      A That's correct.
            3     A That's -- that's very surprising because                           3      Q Okay. Have you seen this document before?
            4   normally, banks don't do it like that. They normally                   4      A Never.
13:05:39    5   show one transaction at a time so whether this represent   13:08:21    5      Q Okay. Let's look at the first transaction on
            6   those two 500,000 or something different, I don't know.                6   page 2.
            7     Q And did you have an understanding that Mr. Jam                     7         Do you see that?
            8   and Mr. Bergstein did not want the recipient of this                   8      A Yes.
            9   $1 million to know that the actual transferor of the                   9      Q So this is a December 6th transaction and it
13:06:02 10     funds was Pineboard?                                       13:08:38 10     appears to show that $50,000 was transferred from your
           11     A It never crossed my mind. This is the first                       11   firm by order of K.Jam Media to Swartz IP; is that
           12   time that you're bringing it up.                                      12   correct?
           13     Q Okay. Did you talk about that at all with the                     13      A I think this is the time that we set up the
           14   government when you met with them in the winter or fall               14   K.Jam Media wire account. As you see, it says "K.Jam
13:06:12 15     of 2017?                                                   13:09:01 15     Media," but the originator had my name on it because I
           16     A If they asked me, I -- I answered them the same                   16   was originating it. But this must have come -- I -- I
           17   way.                                                                  17   think -- I'm not 100 percent sure -- I think this wire
           18     Q Okay. You were truthful in all your responses                     18   was sent from K.Jam Media wire account that I was
           19   to the government?                                                    19   previously saying that we established.
13:06:21 20       A I think I was.                                         13:09:21 20        Q Okay. So at this point in time, were you still
           21     Q Okay. And I believe this would be consistent                      21   serving as the facilitator for these sorts of
           22   with your testimony before. You, as you sit here today,               22   transactions?
           23   don't have an understanding as to the purpose of this                 23      A Yes.
           24   $1 million payment from Pineboard through your account                24      Q Okay. And do you recall --
13:06:46 25     to Swartz IP?                                              13:09:30 25        A Again, this is a -- just about a couple of



                                                                                                      23 (Pages 86 to 89)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 25 of 75 Page ID
                                      #:9694
                                                            Majid Zarrinkelk                                                      03-26-19
                                                               Page 90                                                              Page 92
13:09:33    1   months later than that.                                    13:12:42    1      Q Okay. Well --
            2     Q Okay. And do you recall who specifically                           2      A But the ones that's going out of their account,
            3   authorized this transaction?                                           3   was out of my control.
            4     A No. At this time, no.                                              4      Q I understand.
13:09:44    5     Q Okay. It would have been another transaction           13:12:46    5          I'm just asking you that aside whether you have
            6   pertaining to Mr. Bergstein and Mr. Jam?                               6   any knowledge of what Broadway --
            7     A That is correct. Let me tell you one                               7      A No, I don't.
            8   additional statement, if I may.                                        8      Q Let me finish.
            9        During this -- I was subpoenaed by SEC first to                   9          That aside whether you have any knowledge of
13:10:07 10     produce document. And during that process, we produced     13:12:55   10   what Broadway 4D Theaters is?
           11   pretty much everything from 2000 -- I think it was 2010               11      A No, I don't.
           12   or '11 all the way to 2017. Financial statement, bank                 12      Q Okay. Do you know whether Mr. Jam is
           13   statement, credit card statement, tax return, and then                13   affiliated with that entity?
           14   in that interview, again, I was subpoenaed to appear for              14      A Broadway 4 -- 4D, no.
13:10:36 15     that interview which I was supposed to go before the       13:13:08   15      Q Do you know if Mr. Bergstein is affiliated with
           16   grand jury, but they decided my testimony was sufficient              16   that entity?
           17   so they didn't take me there. They asked me all these                 17      A I never heard of that entity before.
           18   questions. They had all those financial statement,                    18      Q Okay. Do you agree with me that this statement
           19   financial information.                                                19   shows that three days after Swartz IP received $50,000
13:10:52 20          So here me sitting here, I -- I can't recall on       13:13:31   20   from K.Jam Media that $41,672 was transferred to
           21   December 6 of 2013 what I did or what I received. We                  21   Broadway 4D Theaters?
           22   gave them every single e-mail that we had. We gave them               22      A What is the importance of my agreement with
           23   every copy of every document even if it was a posted                  23   this statement of yours?
           24   note. The attorneys -- my attorneys came in our office                24      Q I'm just asking the question.
13:11:18 25     and they made a copy of everything and they made a copy    13:13:45   25      A Again, I'm -- what is the importance? This is


                                                               Page 91                                                              Page 93
13:11:23    1   of all our billing for that period of time. They --        13:13:47    1   the account that I -- it's as if you are bringing me
            2   they brought a couple of IT experts in order to                        2   your personal bank statement and asking me do I know
            3   extract -- even my telephone text, they -- we -- we                    3   anything about the transfers made from your account.
            4   provided it. There was nothing. Nothing. Even one                      4          Why -- why would I -- why would I need to
13:11:44    5   piece of document from -- for this period of time that     13:13:58    5   confirm or disconfirm that?
            6   we did not provide to the government.                                  6      Q Because I'm asking you.
            7      Q Okay. Understood.                                                 7          So do you agree or do you disagree?
            8          Let's look a little further down on page 2 of                   8      A I have no clue. I -- this is not the account.
            9   this exhibit, the 12/9 transaction refers to Broadway 4D               9   This is the account of a third party. And you're asking
13:12:05 10     Theaters.                                                  13:14:10 10     me about the transfer they made, so how would I know?
           11          Do you see that?                                               11      Q Okay. Are you aware that Integrated
           12      A I do.                                                            12   Administration during the 2011 to 2013 time period
           13      Q Do you have an understanding as to what                          13   received approximately $2 million from Swartz IP?
           14   Broadway 4D Theaters is?                                              14      A It could very well be.
13:12:13 15        A Again, if I may, any statement of Swartz, if          13:14:37 15        Q Okay. Okay. I'm going to show you what I'm
           16   you show me, I would not have any knowledge of any of                 16   marking as Exhibit 40.
           17   them because I never dealt with them. I don't know                    17            (Exhibit 40 was marked for
           18   them. I -- so therefore, you can -- you can give me 500               18            identification by the Court Reporter
           19   of these and ask me the same question and my answer                   19            and is attached hereto.)
13:12:31 20     would be no.                                               13:15:03 20     BY MR. LATZER:
           21      Q Okay. Well, you did deal with them in the                        21      Q And, sir, these I'll re- -- represent to you
           22   sense that you were facilitating transact- -- transfers               22   are bank statements for Integrated Administration. The
           23   of monies to them.                                                    23   first one is dated August 11th, 2011 through
           24      A When I was sending money in there, in some                       24   August 24th, 2011, and the last one in the packet is
13:12:40 25     instances, yes, I was.                                     13:15:32 25     March 1st, 2014 to March 31st, 2014.



                                                                                                     24 (Pages 90 to 93)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 26 of 75 Page ID
                                      #:9695
                                                        Majid Zarrinkelk                                                           03-26-19
                                                          Page 94                                                                    Page 96
13:15:37    1      A My first one is from December 6, 2011 to              13:19:11    1      Q Do you have an understanding as to the purpose
            2   December 31, 2011.                                                     2   of this payment?
            3      Q Okay. Can you hand it back to me, please? I                       3      A No.
            4   may have given you the wrong one.                                      4      Q Okay. Did you ever have a discussion with
13:15:49    5      A Sure.                                                 13:19:17    5   Mr. Jam regarding the purpose of this payment?
            6         Maybe just the first few pages is not in order.                  6      A I think, as I said before, in a meeting that we
            7   That's --                                                              7   had a year or two later, because we were unable to file
            8      Q Okay. Thanks for pointing that out. Let's try                     8   these tax returns on time so I needed to know what these
            9   that again.                                                            9   payments were for. So Kia came to my office and said
13:16:59 10        A Sure. Sure.                                           13:19:38 10     this is loan, this is this, this is income, so we acted
           11      Q So can you -- what you have now in front of you                  11   upon that.
           12   is what I described before, which is bank account                     12      Q And you said that happened approximately a year
           13   statements for Integrated Administration. The first                   13   or two later?
           14   statement should be August 11th, 2011 through                         14      A I believe because we filed 2011 and 2012 tax
13:17:10 15     August 24th, 2011. And the last statement in the packet    13:19:53 15     returns about a -- about two years later than their due
           16   would be March 1st, 2014 through March 31st, 2014.                    16   date.
           17      A It seems like it.                                                17      Q You filed that, I believe you testified before,
           18      Q Okay. So I'm going to direct you to a                            18   as part of K.Jam Media's --
           19   particular transaction within this packet.                            19      A That is correct.
13:17:26 20        A Sure.                                                 13:20:09 20        Q -- return?
           21      Q And you'll see on the top right-hand corner, it                  21      A That is correct.
           22   says, on the first page, page 2 of 127.                               22      Q You didn't file a separate return for
           23      A Uh-huh.                                                          23   Integrated Administration?
           24      Q So I'll refer to you -- refer to those page                      24      A That is correct. It is part of that
13:17:36 25     numbers when I direct you to the particular transaction.   13:20:15 25     consolidated return.


                                                          Page 95                                                                    Page 97
13:17:39    1      A Yes, please.                                          13:20:17    1      Q Okay. And you understood that you had no
            2      Q Okay. Now, just taking a step back, am I                          2   obligation to file a separate return for Integrated
            3   correct that you were the signatory or one of the                      3   Administration?
            4   signatories for this 1578 account?                                     4      A That is correct. Integrated Administration was
13:17:49    5      A Yes, I was.                                           13:20:24    5   a 100 percent owned subsidiary of K.Jam Media.
            6      Q And Integrated Administration was one of                          6      Q Okay. So did there come a point in time where
            7   Mr. Jam's entities?                                                    7   you developed an understanding as to the purpose of this
            8      A That is correct.                                                  8   $150,000 payment?
            9      Q Okay. And at this time in 2011, you were                          9      A As I said, if you can imagine we are a year or
13:18:08 10     providing accounting services for Integrated               13:20:43 10     two postdeadline and I'm trying to get these financials
           11   Administration?                                                       11   to the government to -- the tax returns to the
           12      A That is correct.                                                 12   government. So I'm relying on somebody that I had
           13      Q Okay. Let's take a look on page 17 of 127.                       13   worked with for almost 20 years. So whatever he said,
           14      A Uh-huh.                                                          14   representation of the client was my key and we acted
13:18:36 15        Q There is a transaction. It's for -- from the          13:21:06 15     upon those.
           16   bottom, November 23rd of 2011.                                        16      Q You took him at his word?
           17      A Uh-huh.                                                          17      A Absolutely.
           18      Q And it's a $150 -- sorry, excuse me, $150,000                    18      Q Okay. Do you recall whether you requested any
           19   transfer into the account from Swartz IP Services Group.              19   documentation to back up what he was saying?
13:18:58 20           Do you see that?                                     13:21:16 20        A No.
           21      A That's correct.                                                  21      Q And you wouldn't have done that because you
           22      Q Okay. Do you know why Swartz IP Services was                     22   took him at his word?
           23   paying $150,000 to Integrated Administration at this                  23      A Again, we wouldn't do that because we are not
           24   time?                                                                 24   required to do that. If there is something that I had
13:19:10 25        A No.                                                   13:21:28 25     suspicious, I could have asked or I would ask, but at



                                                                                                      25 (Pages 94 to 97)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 27 of 75 Page ID
                                      #:9696
                                                           Majid Zarrinkelk                                                           03-26-19
                                                             Page 98                                                                  Page 100
13:21:31    1   that point of time, no, I did not have any suspicion.      13:24:06    1   Swartz IP Services Group.
            2        Business was as usual. Kia is handling --                         2        Do you see the first transaction there's a
            3   running these shows and telling me that, "Oh, this                     3   $50,000 deposit from Swartz IP?
            4   $200,000 is coming from this person. Another 100,000                   4     A I do.
13:21:47    5   coming from that person." I didn't have any reason to      13:24:12    5     Q And do you see the second one, $150,000?
            6   doubt or to question.                                                  6     A I do.
            7     Q Okay. As you sit here today, with respect to                       7     Q Do you know the purpose of these --
            8   this particular payment, do you have any recollection --               8     A No.
            9     A No.                                                                9     Q -- transfers?
13:22:03 10       Q -- what the purpose --                                 13:24:20 10       A No.
           11     A No.                                                               11     Q And same as before, you're not aware that
           12     Q -- of it was?                                                     12   Integrated Administration provided any goods or services
           13     A No.                                                               13   to Swartz IP for these payments?
           14     Q Do you know whether Integrated Administration                     14     A That is my understanding.
13:22:09 15     provided any goods or services to Swartz IP?               13:24:37 15       Q Let's look at 36.
           16     A No. I'd -- as much as I know, Integrated                          16     A (Witness complies.)
           17   Administration was a payroll company, and they were not               17     Q I want to direct you first to three specific
           18   doing payroll for Swartz.                                             18   transactions: one on March 6th, 2012, one on March 9th,
           19     Q They didn't do payroll for Swartz IP?                             19   2012, and one on March 13th, 2012.
13:22:24 20       A No. I don't recall.                                    13:24:57 20       A Uh-huh.
           21     Q Let's turn to the top of page 18.                                 21     Q The first is a $300,000 payment from Swartz IP
           22     A (Witness complies.)                                               22   Services Group to Integrated.
           23     Q There is an 11/29 transfer from Swartz IP into                    23        Do you see that?
           24   Integrated Administration account for $300,000.                       24     A Uh-huh.
13:22:45 25          Do you see that?                                      13:25:07 25       Q And the second one on March 9th is a $100,000


                                                             Page 99                                                                  Page 101
13:22:47    1      A That's correct.                                       13:25:09    1   payment from -- excuse me, from Swartz IP, excuse me, to
            2      Q Okay. Do you have an understanding as to the                      2   Integrated.
            3   purpose of this payment?                                               3        Do you see that?
            4      A No.                                                               4     A Uh-huh.
13:22:55    5      Q Do you recall if this was a payment that would        13:25:16    5     Q And the third one is a $50,000 payment on
            6   have been discussed at the meeting that you had a couple               6   March 13th from Swartz IP to Integrated Administration.
            7   of years later?                                                        7        Do you see that?
            8      A Must have.                                                        8     A Uh-huh.
            9      Q Okay. But you have no specific recollection as                    9     Q Okay. And is your testimony that you're not
13:23:06 10     to this?                                                   13:25:26 10     aware of the purpose or reason for these payments?
           11      A No.                                                              11     A That's correct.
           12      Q And I presume your answers are the same as they                  12     Q And as far as you know, Integrated
           13   were before and that's that you're not aware of                       13   Administration did not provide any goods or services to
           14   Integrated Administration providing any goods or                      14   Swartz IP in exchange for these payments?
13:23:20 15     services to Swartz IP?                                     13:25:39 15       A That is correct.
           16      A That is correct.                                                 16     Q Okay. Let me direct you to two other
           17      Q Okay. And that's true specifically for this                      17   transactions on this page both on March 6th. The first
           18   transaction?                                                          18   states, "Online transfer to business checking from
           19      A For all the transaction.                                         19   Integrated Administration to ZKCO for wire to Carol
13:23:31 20        Q Okay. Let's look at page 31.                          13:25:57 20     Watson."
           21      A (Witness complies.)                                              21        Do you see that?
           22      Q And there are two transactions I want to direct                  22     A I'm going to read it correctly.
           23   you to. The first is on February 2nd of 2012 and the                  23     Q Sure.
           24   second is on February 9th of 2012. Both show that                     24     A It says, "from MZ" meaning Majid Zarrinkelk.
13:24:02 25     Integrated Administration was receiving money from         13:26:04 25       Q I'm referring to the one above that.



                                                                                                      26 (Pages 98 to 101)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 28 of 75 Page ID
                                      #:9697
                                                           Majid Zarrinkelk                                                               03-26-19
                                                            Page 102                                                                      Page 104
13:26:09    1       A Are you talking about the $364,065,000?             13:28:59    1     Q That happened many times?
            2       Q I'm talking about the one for $63,167.36.                       2     A That happened many times.
            3       A Oh, so you're talking about the one that's -- I                 3     Q Okay. Other than the transaction that you
            4   thought that you're referring to the incoming fund.                   4   discussed earlier when you -- where you lent money to
13:26:24    5       Q No.                                                 13:29:10    5   Mr. Bergstein personally, do you recall any instances
            6       A Okay.                                                           6   when you lent money to an entity with which
            7       Q You see the one I'm referring to?                               7   Mr. Bergstein was affiliated?
            8       A The 63,167.36?                                                  8     A I do recall a given day. I don't know exactly
            9       Q Yes.                                                            9   when it was that I lent about -- it was 500- or $600,000
13:26:31 10         A Okay. "From IA to ZKCO to wire to Carol             13:29:37   10   to one of these entities or bunch of these entities.
           11   Watson." That's correct.                                             11   They needed the money that day and I lent them money and
           12       Q Okay. So were you serving as the facilitator                   12   then the money came in from whatever sources and they
           13   for this transaction?                                                13   paid me back.
           14       A That is correct. This went to ZKCO wire to be                  14     Q Okay. So you're referring to an entity with
13:26:45 15     sent to Carol Watson.                                     13:29:56   15   which Mr. Jam and Mr. Bergstein were affiliated?
           16       Q Do you know who Carol Watson is?                               16     A Again, I did not transfer any money to
           17       A No.                                                            17   Mr. Bergstein entities. I -- if -- if it was -- it was
           18       Q Okay. Now, let's look at the -- well, strike                   18   IA or K.Jam Media or K.Jam Production.
           19   that.                                                                19     Q That's who you lent money to?
13:27:03 20            Do you know why Integrated was using you to        13:30:16   20     A Yes.
           21   facilitate the transfer to Carol Watson at this time?                21     Q The specific $500,000 transaction?
           22       A No, I don't. But this name of Watson seems a                   22     A I think it was -- again, I remember one day in
           23   little bit more familiar. I believe one of the entities              23   one instance, it went as high as that. And then they
           24   that we were doing the payroll for was a company called              24   paid me -- I -- I believe they paid me back on the very
13:27:26 25     Watson, I think it was.                                   13:30:32   25   same day. It was just the timing they wanted to get --


                                                            Page 103                                                                      Page 105
13:27:31    1     Q Let's look at the transaction --                      13:30:34    1    wire to someone and their money has not arrived, so I
            2     A I think the reason why is this: Look at the                       2    gave them the advance. And then as soon as the money
            3   incoming $65,000 on 3/6, it says, "from MZ to IA, loan                3    came in, I took the money back.
            4   to pay Carol Watson." So I lent $65,000 to IA because                 4       Q Okay. Did you understand that the purpose of
13:27:57    5   they needed the money. And then they paid Carol Watson.   13:30:44    5    that payment was for the business that Mr. Jam and
            6   And then the money came ap- -- apparently later on. And               6    Mr. Bergstein were in?
            7   I took my $65,000 on the very same day.                               7       A What payment?
            8         Do you see that, it says, "IA to Majid Z,                       8       Q This $500,000 payment that you're referring to.
            9   return of advance."                                                   9       A No. No. No. I -- I -- they asked me for the
13:28:15 10       Q Okay. So you're referring to this transaction         13:30:58 10      money I lent them.
           11   immediately below the one that we were discussing?                   11       Q Who is they?
           12     A That is correct. That is correct.                                12       A Again, Kia was asking me.
           13     Q Okay. So you personally lent money to                            13       Q Okay.
           14   Integrated Administration at that time?                              14       A "Can you, Majid" -- "we need $500,000 or
13:28:26 15       A That is correct. There -- there have been             13:31:08 15      $100,000 or $200,000. Can you give us the money?"
           16   instances that they were short in cash and they needed               16          And I had line of credits and that sort of
           17   to meet the payroll and they asked me and I lent the                 17    thing so I facilitated that.
           18   money.                                                               18       Q And you said he -- he told you, "We need the
           19     Q Okay. When you're referring to "they," are you                   19    money."
13:28:44 20     talking about --                                          13:31:22 20            Who is we?
           21     A IA.                                                              21       A Kia Jam and his entities.
           22     Q Okay. Do you recall other instances when you                     22       Q Okay.
           23   personally lent money to Mr. Jam or entities with which              23       A And in -- in -- in those days that David
           24   he's affiliated?                                                     24    Bergstein was there, I knew for the fact that he does
13:28:57 25       A Many times. Many times.                               13:31:35 25      not need this money for himself. This is all for



                                                                                                  27 (Pages 102 to 105)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 29 of 75 Page ID
                                      #:9698
                                                             Majid Zarrinkelk                                                           03-26-19
                                                              Page 106                                                                  Page 108
13:31:43    1    transactions that David was handling, but I didn't know    13:34:18    1      Q Okay. And do you have an understanding of what
            2    what was those transactions for.                                       2   the purpose of this payment was to Mr. Swartz?
            3      Q Okay. But there were transactions that Mr. Jam                     3      A No.
            4    was handling with Mr. Bergstein?                                       4      Q Do you know if Mr. Swartz provided
13:31:53    5      A Certainly, Kia was aware of what was going on.         13:34:27    5   consideration to Integrated Administration goods or
            6    I -- I did not know, but Kia certainly knew.                           6   services?
            7      Q Okay. Let's turn to the next page, page 37,                        7      A I don't believe so.
            8    and I'll direct you to two transactions; one is                        8      Q Okay. Next page, please, page 40- --
            9    March 22nd, 2012 and the other one is March 26th, 2012.                9      A Again, let me correct myself. I don't know.
13:32:14 10      And you'll see payments received from Swartz IP Services   13:34:39 10        Q You don't know.
           11    Group for $125,000 and one for $40,000.                               11      A I shouldn't say.
           12          Do you see those?                                               12      Q Okay. Page 44.
           13      A That's correct.                                                   13      A (Witness complies.)
           14      Q Okay. And do you understand the purpose of                        14      Q There is a transaction about middle of the
13:32:30 15      these payments?                                            13:34:48 15     page, April 25th, 2012, a 16,576-dollar payment from
           16      A No.                                                               16   Integrated Administration to ZKCO for wire to AKS
           17      Q But it's your testimony that Integrated                           17   Professional.
           18    Administration did not provide any goods or services to               18         Do you see that?
           19    Swartz IP in exchange for these payments?                             19      A Uh-huh.
13:32:40 20        A That is my understanding.                              13:35:05 20        Q Okay. So this is another instance where you're
           21      Q Okay. Let's look at page 43.                                      21   serving as a facilitator for a payment from Integrated
           22      A (Witness complies.)                                               22   Administration?
           23      Q And I want to direct you to the transaction on                    23      A Uh-huh.
           24    April 16th of 2012. It's a $20,000 payment. It appears                24      Q Yes?
13:33:12 25      to be from Integrated Administration to ZKCO for wire to   13:35:11 25        A That's correct.


                                                              Page 107                                                                  Page 109
13:33:19    1   Jerome Swartz.                                              13:35:12    1     Q Okay. And this payment went to AKS
            2        Do you see that?                                                   2   Professional?
            3     A That's correct.                                                     3     A That's true.
            4     Q Okay. Do you recall this particular                                 4     Q And just as you testified before, AKS
13:33:21    5   transaction?                                                13:35:21    5   Professional would see that this payment or -- strike
            6     A I'm looking at it. I remember it now, but I                         6   that.
            7   don't remember it eight years ago.                                      7           From AKS Professional's perspective, this
            8     Q Okay. So is this an instance where you were                         8   payment would have been made from ZKCO and not from
            9   serving as a facilitator for a payment from Integrated                  9   Integrated Administration?
13:33:39 10     to the end recipient, Jerome Swartz?                        13:35:33 10       A That is correct. But there is a place in the
           11     A That's correct.                                                    11   wire when you sent. It -- it says, "note to the
           12     Q Okay. So do you agree that as we saw before                        12   beneficiary." And in those note to beneficiary, I
           13   with respect to the Pineboard transactions that the                    13   always made it clear that this money is not coming from
           14   recipient of this payment would see that the monies were               14   ZKCO. It's coming from whoever was the sender.
13:33:59 15     coming from ZKCO and not from Integrated Administration?    13:35:52 15       Q Okay.
           16     A That is correct.                                                   16     A But it doesn't show up here. It does show up
           17     Q Okay. Do you have an understanding of who                          17   on the wire transfer. When the recipient receives that,
           18   Mr. Swartz is?                                                         18   there's -- at the bottom, it says, "This is from K.Jam
           19     A No.                                                                19   Production, K.Jam Media, or IA, whatever."
13:34:07 20       Q No.                                                     13:36:10 20       Q And would that be reflected on the recipient's
           21        You never heard that name before?                                 21   bank statement?
           22     A No.                                                                22     A Not that one on the statement. On the wire
           23     Q How about Jerome Swartz with a Z, does that                        23   advice they received.
           24   change anything for you?                                               24     Q Okay. Do you know what AKS Professional is?
13:34:16 25       A No.                                                     13:36:22 25       A No.



                                                                                                     28 (Pages 106 to 109)
                      eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 30 of 75 Page ID
                                      #:9699
                                                           Majid Zarrinkelk                                                           03-26-19
                                                            Page 110                                                                  Page 112
13:36:23    1     Q You have no idea what that company is?                13:38:33    1     A No. I'm -- I'm surprised that now I see this
            2     A This one took -- I don't know. But number                         2   many in- -- incoming funds from Swartz into IA because I
            3   is -- is 16,500. It could have been a legal fee,                      3   don't -- I didn't have this understanding that there
            4   attorney fee, service fee.                                            4   were so many of instances that Swartz IP was sending
13:36:37    5     Q You're not sure of the purpose of this payment?       13:38:53    5   money to IA.
            6     A No, I don't -- not -- not now, not today.                         6     Q Okay. Why are you surprised by that?
            7     Q Okay. Is it your testimony that sometime you                      7     A I am.
            8   were aware of the purpose of it?                                      8     Q You thought it was?
            9     A I could have been.                                                9     A I -- I thought it was less frequent.
13:36:47 10       Q Okay. Let's look at page 50.                          13:39:02 10       Q You knew that monies were being transferred,
           11     A (Witness complies.)                                              11   but you didn't think it was this much?
           12     Q And the transaction on May 25th, 2012 is a                       12     A Yes. I -- this is -- this surprises me. That
           13   $150,000 payment from IA to ZKCO for wire to Graybox,                13   frequency of that.
           14   LLC.                                                                 14     Q Okay.
13:37:11 15            Do you see that?                                   13:39:11 15       A I knew that, overall, there was several million
           16     A That's correct.                                                  16   dollars, 2- or $3 million, but I didn't know that there
           17     Q So you're serving again as the facilitator --                    17   were so many 100,000, 200,000.
           18     A Uh-huh.                                                          18     Q Okay. But you didn't question it at the time?
           19     Q -- for this payment from Integrated -- just let                  19     A No. No. No. I did not.
13:37:16 20     me finish.                                                13:39:25 20       Q Okay. And from your perspective --
           21     A Sure.                                                            21   perspective, you had no reason to question it at the
           22     Q You're serving as the facilitator of this                        22   time?
           23   payment from Integrated Administration to Graybox?                   23     A No, I did not. In 2012, this was a brand-new
           24     A That's correct.                                                  24   company. I didn't have any particular reason.
13:37:24 25       Q Okay. What's Graybox, LLC?                            13:39:43 25       Q And with respect to this $200,000 transaction,


                                                            Page 111                                                                  Page 113
13:37:26    1     A Graybox, LLC was a David Bergstein company.           13:39:48    1    it's your testimony that Integrated Administration
            2     Q Okay. Do you know what business Graybox was                       2    didn't provide any goods or services to Swartz IP for
            3   in?                                                                   3    the payment?
            4     A No.                                                               4        A That's my understanding.
13:37:39    5     Q Okay. Do you know why Integrated                      13:39:56    5        Q Okay. Let's look at page 53. And we see here
            6   Administration was transferring $150,000 through your                 6    the last transaction on that page is June 28th, 2012.
            7   account to Graybox, LLC?                                              7    It's a $100,000 deposit into Integrated Administration's
            8     A There was -- at the time, there was so much                       8    account from Swartz IP.
            9   money coming in and going out. And they were saying                   9           Do you see that?
13:37:55 10     that I'm borrowing from this fellow, I'm loaning it to    13:40:19   10        A I do.
           11   that fellow, so Graybox was a receivable or payable on               11        Q That is -- this is another payment from Swartz
           12   the financial statement of either IA or K.Jam Media.                 12    IP; that's correct?
           13   And so these funds were coming in and going out through              13        A It looks like it.
           14   those account.                                                       14        Q Okay. And do you know the purpose of this
13:38:13 15       Q Okay. That's what Mr. Bergstein and Mr. Jam           13:40:28   15    transaction?
           16   were telling you?                                                    16        A I don't.
           17     A That's correct.                                                  17        Q Okay. And as before, your testimony is that
           18     Q Okay. Let's look at the transaction on                           18    Integrated Administration didn't provide any goods or
           19   May 31st, 2012. It's a payment of $200,000 into                      19    services to Swartz IP for this payment?
13:38:26 20     Integrated Administration's account for Swartz IP         13:40:38   20        A That's correct.
           21   Services Group.                                                      21        Q Okay. Page 57, please.
           22          Do you see that?                                              22        A (Witness complies.)
           23     A That's correct.                                                  23        Q And there are three transactions on this page.
           24     Q Okay. Do you have an understanding what the                      24    I want to direct you to July 2nd, July 11th, and
13:38:31 25     purpose of that payment is?                               13:40:56   25    July 13th of 2012. The first is a $200,000 payment



                                                                                                  29 (Pages 110 to 113)
                      eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 31 of 75 Page ID
                                      #:9700
                                                       Majid Zarrinkelk                                                                 03-26-19
                                                        Page 114                                                                        Page 116
13:41:02    1   from -- from Advisory IP Services, Inc.                    13:42:52    1   money, was there an agreement reflected in the writing?
            2         Do you see that?                                                 2     A No. It was just -- Kia would call and say,
            3      A I do.                                                             3   "Majid, we are short. Can you put 10,000, 20,000,
            4      Q Okay. And is it your understanding that                           4   $50,000?" And I would do that.
13:41:08    5   Advisory IP Services, Inc. is -- was formally known as     13:43:07    5     Q Okay. Would you -- is that something you
            6   Swartz IP Services Group?                                              6   routinely did for clients?
            7      A I did not know that.                                              7     A Not for all the clients, but for Kia, I did.
            8      Q You didn't know that.                                             8     Q How come for Kia? How come that's something
            9         Any reason to believe that's not true?                           9   you would do for Kia?
13:41:20 10        A I -- I don't have any reason.                         13:43:17 10       A Kia has been a -- a client, a family. And
           11      Q Okay. So do you have an understanding as to                      11   something you need to understand. I'm not American.
           12   the purpose of this payment from Advisory IP Services to              12   I'm Persian.
           13   Integrated Administration?                                            13     Q Okay.
           14      A I don't.                                                         14     A And it is in our culture that if I know that
13:41:33 15        Q Okay. And how about for the July 11th payment         13:43:30 15     William needs money and I do have fund, perhaps I would
           16   of $100,000?                                                          16   even volunteer even before he asked for it. This is --
           17      A I don't.                                                         17   this is what we do for -- it's in our culture. So there
           18      Q And the third one, July 13th of 50,000?                          18   have been many, many instances that I did not even wait
           19      A No, I don't.                                                     19   for Kia to come and ask for money. And I knew that he
13:41:47 20        Q You're not sure of the purpose of that either?        13:43:54 20     was short. I would lent him the money. Right now, as
           21      A That is correct.                                                 21   of today, as we speak, Kia owes me $50,000 because he's
           22      Q Okay. And with respect to these three                            22   short, and I lent him the money.
           23   payments, am I correct that Integrated Administration                 23     Q Okay.
           24   didn't provide any goods or services for them?                        24     A So it's more of a cultural than anything else.
13:41:57 25        A That is my understanding.                             13:44:12 25       Q And so to this day, you wouldn't hesitate to


                                                        Page 115                                                                        Page 117
13:41:58    1       Q Okay. Page 58, please.                               13:44:15    1   loan money to Mr. Jam?
            2       A (Witness complies.)                                              2       A I would not hesitate to loan Kia, absolutely.
            3       Q There is a July 12th transaction. It's in the                    3       Q Page 61, please.
            4    amount of $20,000. And the statement states "online                   4       A (Witness complies.)
13:42:10    5    principal payment." And it refers to a loan from          13:44:27    5       Q And the first transaction at the top shows a
            6    Integrated Administration to ZKCO --                                  6   credit to Integrated Administration for $50,000. It's
            7       A I'm sorry. How much is the dollar amount?                        7   posted on August 24th, 2012.
            8       Q Let me start again.                                              8          Do you see that?
            9          It's July 12th, 2012. It's the only                             9       A That is correct.
13:42:24   10    transaction on that date. It's for $20,000.               13:44:46 10         Q And is this another instance in which you're
           11          Do you see that?                                               11   loaning money to Integrated Administration?
           12       A Uh-huh.                                                         12       A That is correct.
           13       Q Okay. And that entry refers to a loan from                      13       Q And do you know if there was a particular
           14    Integrated Administration to ZKCO line return of                     14   purpose for that loan?
13:42:34   15    advance.                                                  13:44:55 15         A They must have been short, they needed money,
           16          Do you see that?                                               16   something --
           17       A That is correct.                                                17       Q Okay. So you lent money to Mr. Jam or his
           18       Q Do you know what that is?                                       18   entities both personally and on behalf of your firm?
           19       A Yes.                                                            19       A Again, it is very clear in the description. Is
13:42:38   20       Q What can you tell me about it?                       13:45:13 20     it from -- if it says "MZ," it means that it is my
           21       A Apparently, I must have lent them some money                    21   personal fund. If it says "ZKCO," it means that my firm
           22    from ZKCO line of credit, and they are returning it.                 22   fund. And then it says "line," and then it means that
           23       Q You lent Integrated Administration money?                       23   it was a line of credit. And if you go further down the
           24       A That is correct.                                                24   road, I -- I had more than one line or one credit
13:42:50   25       Q Okay. In these circumstances where you lent          13:45:36 25     facility, so I would identify that as a -- from ZKCO



                                                                                                  30 (Pages 114 to 117)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 32 of 75 Page ID
                                      #:9701
                                                          Majid Zarrinkelk                                                                 03-26-19
                                                           Page 118                                                                        Page 120
13:45:41    1   $200,000 line or from Majid, 500,000 or 100,000,            13:57:02    1   Again, I am in this new firm for a short period of time
            2   whatever.                                                               2   and I'm going to retire within a year, so it never
            3     Q Okay. Let's look at page 65.                                        3   crossed my mind to ask that question. I would certainly
            4     A (Witness complies.)                                                 4   ask that question when I get back to the office today.
13:45:49    5     Q And the transaction on September 19th, 2012,            13:57:16    5     Q Okay. So everything that you've been doing
            6   $97,551.21.                                                             6   with respect to these sorts of transactions on when you
            7        Do you see that?                                                   7   were with ZKCO and when -- now with your new firm,
            8     A That's correct.                                                     8   you've -- you've been doing that based on your -- your
            9     Q And is that an instance where Integrated                            9   gut or your instinct; is that correct?
13:46:09   10   Administration is paying back a personal loan that you      13:57:30 10       A No, that's not correct. I have about 49 years
           11   made to the company?                                                   11   of experience, and I've been doing this for that long.
           12     A This was -- that is correct.                                       12   And so -- therefore, if I sense that something is not
           13     Q And because the reference there is to MZ?                          13   right, I don't do it. That's why I've -- I've -- I've
           14     A That is correct.                                                   14   lived a very clear and headache-free life for my -- my
13:46:20   15        MR. LATZER: Can we take a two-minute break?            13:58:00 15     entire life. So no, it's not just a gut feeling. It's
           16        THE VIDEOGRAPHER: The time is 1:46 p.m. We                        16   just a judgment that I do. And in case of -- perhaps,
           17   are now off the record.                                                17   the only mistake I ever made was loaning money to David
           18           (A recess was taken.)                                          18   Bergstein. But for others, I -- again, if I may give
           19        THE VIDEOGRAPHER: We are back on the record.                      19   you an example, perhaps you never heard of that.
13:55:20   20   The time is 1:55 p.m.                                       13:58:32 20           This goes back about 15 to 20 years ago. I'm
           21   BY MR. LATZER:                                                         21   doing someone's tax return, a client. And on
           22     Q Mr. Zarrinkelk, I want to ask you first with                       22   April 10th, we meet. And -- and on April 12th or 13th,
           23   respect to your previous firm ZKCO.                                    23   I'm calling him, he's gone. He's gone to China. Back
           24     A Uh-huh.                                                            24   then, there was no phone, text, or that sort of thing.
13:55:34   25     Q Did you have any written policies and                   13:58:57 25     And he owed $100,000 to government. I had no hesitation


                                                           Page 119                                                                        Page 121
13:55:38    1    procedures in place to govern financial transactions       13:59:05    1   to pay that $100,000 right there. And when he came back
            2    that the firm was involved in with -- in connection with               2   a week later, two weeks later, he thanked me, he
            3    clients?                                                               3   reimbursed me. That was it. We never discussed it. It
            4       A No.                                                               4   is understood that friends do this for each other.
13:55:52    5       Q No. Okay.                                             13:59:22    5         So if you understand that culture, then you see
            6           How about with respect to your current firm?                    6   that this is not very abnormal, unethical. I'm very,
            7       A My current firm, of course, is much larger                        7   very much aware of what I do. And I don't do things
            8    firm. They must have something. I'm not sure whether                   8   that are unethical. One of the reasons that I did not
            9    they do.                                                               9   take David Bergstein as a client because I never felt
13:56:08   10       Q Okay. And these -- the transactions that we           13:59:47 10     comfortable with him. Had I -- had I felt comfortable,
           11    just looked at where you were serving as the                          11   it would have been very easy to convince him to give me
           12    facilitator, do you still serve as a facilitator on                   12   all his clients, and I could have handled that.
           13    behalf of clients in -- in your capacity as an employee               13     Q But you felt comfortable enough to facilitate
           14    of your current firm?                                                 14   all these transactions in which you knew he was
13:56:28   15       A Yes, I do.                                            14:00:04 15     involved?
           16       Q You do?                                                          16     A Again, these were instruction coming from Kia,
           17       A I still do transfer of wires on behalf of Kia.                   17   okay? And again, if you go back to 2011, this is a
           18       Q Just Mr. Jam as you serve as a facilitator for                   18   Monday morning quarterbacking. Right now, you're
           19    any other clients?                                                    19   looking back eight years and say, "Ugh, He's in jail.
13:56:41   20       A I do have other clients that if they need to          14:00:22 20     He was a criminal." So it must have been a criminal act
           21    wire funds, I do the very same thing for them.                        21   then. I did not know that. I -- I never felt that it
           22       Q Okay. But your testimony is you're not aware                     22   was the case.
           23    of any written policies or procedures governing those                 23     Q You -- go ahead. I'm sorry.
           24    sort of transactions?                                                 24     A Do you see what I'm saying?
13:56:57   25       A You brought it up. I never asked my new firm.         14:00:35 25           So therefore -- let me give you another



                                                                                                   31 (Pages 118 to 121)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 33 of 75 Page ID
                                      #:9702
                                                              Majid Zarrinkelk                                                           03-26-19
                                                              Page 122                                                                   Page 124
14:00:39    1   example. When revolution happened in Iran, then the new    14:03:26    1     Q Okay. What happened to Mr. Shahab and his
            2   government forbid drinking. Drinking prior to then was                 2   license?
            3   okay. Then when they found Majid Zarrinkelk's picture                  3     A Mr. Shahab committed fraud, and I caused him to
            4   with a glass of wine, he was a criminal. But those                     4   lose his --
14:01:06    5   days, it was not a crime to drink wine. But afterward,     14:03:35    5     Q Okay. When did that happen?
            6   it was. So as long as I did not drink wine after they                  6     A Perhaps 2015.
            7   called it illegal, I don't think that I did anything                   7     Q Okay. What was the nature of the fraud?
            8   wrong.                                                                 8     A He stole from a client.
            9         So this is the very same fact. Right now, we                     9     Q From one of your clients?
14:01:27 10     are looking at all these transactions in light of          14:03:54 10       A Uh-huh.
           11   suspicion, doubt. He -- he was proved to be a criminal.               11     Q And did you report him to --
           12   But those days, they were not. So I did not have any                  12     A I reported him to California Board of
           13   reason to believe that any of these transactions or any               13   Accountancy, and they revoked his license.
           14   instruction that came from Kia or came directly from him              14     Q Okay. So this is in the -- or strike that.
14:01:55 15     was with criminal intent or he was trying to defraud       14:04:15 15           This is an e-mail from November 23rd, 2011.
           16   anybody.                                                              16         Have you seen this e-mail before?
           17         If -- if I had that sense, I would not have                     17     A This e-mail is not addressed to me. So --
           18   done any of those, but I did not until these situations               18   therefore, we exchange sometimes 50, 60 e-mails with Kia
           19   started to evolve and then all of a sudden -- again,                  19   during the day, so this was sent to him. And Ray
14:02:15 20     honest to God, I never felt comfortable with -- with       14:04:36 20     Shahab, at that point in time, was in charge of handling
           21   him. I found him a very shrewd businessman. David, I                  21   the books of accounts of Kia's entities.
           22   mean. So therefore, I never pursued him to bringing him               22     Q Okay. So he was in charge of handling the
           23   as a -- as a client.                                                  23   books and accounts for Mr. Jam and his entities in this
           24     Q Let me show you what's been marked as                             24   2011, 2012, 2013 time frame?
14:02:38 25     Exhibit 41.                                                14:04:56 25       A That is correct. He was in -- in our firm and


                                                              Page 123                                                                   Page 125
14:02:39    1             (Exhibit 41 was marked for                       14:04:58    1   he was --
            2             identification by the Court Reporter                         2     Q Okay. Did Mr. Shahab report to you?
            3             and is attached hereto.)                                     3     A Yes.
            4    BY MR. LATZER:                                                        4     Q Okay. Did he work under your supervision?
14:02:40    5       Q And this is a November 23rd, 2011 e-mail from        14:05:07    5     A Yes.
            6    Mr. Jam to Mr. Shahab?                                                6     Q Okay. Did you review his work?
            7       A Yes.                                                             7     A Yes.
            8       Q That's Ray Shahab?                                               8     Q Okay. Do you have an understanding as to why
            9       A Ray Shahab was my employee.                                      9   Mr. Jam was providing the information in this e-mail to
14:03:01   10       Q Okay. He was your employee when you were at          14:05:20 10     Mr. Shahab?
           11    ZKCO?                                                                11     A This is -- this is the way that Kia used to
           12       A That is correct.                                                12   communicate, very brief. 150 coming into IA. Its
           13       Q Okay. And is he currently affiliated with your                  13   income, 50K, keep for payroll next week. Move $100,000
           14    firm now?                                                            14   to K.Jam Media.
14:03:10   15       A Who -- no.                                           14:05:37 15       Q Okay. So these are the sorts of e-mails that
           16       Q Mr. Shahab.                                                     16   you and your firm were receiving from Mr. Jam during
           17       A No.                                                             17   this 2011, 2012, 2013 time frame?
           18       Q Okay. Is Mr. Shahab a CPA?                                      18     A Even today.
           19       A He was.                                                         19     Q Even today. Okay.
14:03:17   20       Q He was.                                              14:05:48 20           But specifically focusing on this 2011 through
           21          Is he still a CPA?                                             21   2013 time frame -- well, let's look at the first line of
           22       A I don't know.                                                   22   the e-mail. It says, "150 into IA."
           23       Q Okay.                                                           23         Do you understand that that's a reference to
           24       A No. I know that he's not. I'm sorry. I                          24   $150,000 into Integrated Administration?
14:03:24   25    shouldn't say that.                                       14:06:09 25       A That is correct. Apparently, on that day,



                                                                                                  32 (Pages 122 to 125)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 34 of 75 Page ID
                                      #:9703
                                                             Majid Zarrinkelk                                                         03-26-19
                                                              Page 126                                                                Page 128
14:06:12    1   there was $150,000 coming to IA. He's saying, "This is     14:08:38    1   the firm's practice to have that type of discussion with
            2   income."                                                               2   Mr. Jam?
            3      Q Okay. Now, we just looked at bank statements                      3     A Yeah. We would ask him, "What is this for?"
            4   for Integrated Administration.                                         4           And he would say, "This is income from such and
14:06:23    5      A Uh-huh.                                               14:08:46    5   such source."
            6      Q And pull that exhibit, if you like. Please                        6           And we normally used to document that in. When
            7   take a look --                                                         7   we were recording them, we would make a reference to
            8      A Page 73 or --                                                     8   him. In fact, in some of our entries, you would see
            9      Q One second.                                                       9   that there's a reference to Kia, e-mail dated
14:06:46   10      A This is November 23rd.                                14:09:02 10     November 13th -- 23rd, 2011. You would see that.
           11      Q Let's look at page 17.                                           11     Q Okay. And did you take any steps to ensure the
           12      A Seventeen?                                                       12   accuracy of Mr. Jam's characterization of monies
           13      Q Yes.                                                             13   received?
           14      A Oh, sorry. I'm a year ahead.                                     14     A We -- we would -- we would -- normally, again,
14:07:00   15         Uh-huh.                                              14:09:20 15     if we had any doubts or there was some misunderstanding
           16      Q Now, on page 17, there is a reference to your                    16   or confusion, we would ask him a follow-up question.
           17   transaction that we just discussed.                                   17   But normally, when he says it's income, we would take it
           18      A Uh-huh.                                                          18   as income. When he says it's a loan, we would call it a
           19      Q And that's $150,000 payment --                                   19   loan.
14:07:06   20      A Uh-huh.                                               14:09:35 20       Q Okay. And then the fourth line of the e-mail
           21      Q Just let me -- let me finish.                                    21   says, "Move the 100K we just discussed to K.Jam."
           22         There's a $150,000 payment received by                          22           Do you see that?
           23   Integrated Administration from Swartz IP.                             23     A That's correct.
           24      A Uh-huh.                                                          24     Q And K.Jam was a reference to --
14:07:15   25      Q So is your understanding that this $150,000           14:09:48 25       A K.Jam Media.


                                                              Page 127                                                                Page 129
14:07:18    1   payment is referring to the transfer from Swartz IP?       14:09:48    1      Q K.Jam Media. Okay.
            2     A That is correct.                                                   2         And K.Jam Media, I believe you described
            3     Q Okay. And Mr. Jam is instructing you --                            3   earlier, was the entity through which Mr. Bergstein and
            4   Mr. Shahab to report this as income?                                   4   Mr. Jam were conducting business?
14:07:29    5     A That is correct.                                       14:09:57    5      A That is correct. We started to segregate the
            6     Q Okay. Do you have an understanding of what                         6   transaction that had something to do with Mr. Bergstein
            7   Mr. Jam meant by "income"?                                             7   in keeping it separate than K.Jam Production.
            8     A Not -- not now. It -- it must have been his                        8      Q Okay. And to do that, you used K.Jam Media?
            9   interpretation. Kia Jam does not have a very good                      9      A That is correct.
14:07:48 10     understanding of what is income, what is not income.       14:10:14 10        Q Okay. And then as you keep reading the e-mail,
           11   And even today, sometimes he receives some funds and he               11   it says, "Here is what is happening with it in KJM."
           12   says, "Majid, this is reimbursement of expenses."                     12   And then there are four transactions listed. $40,000 to
           13         I say, "No. This is your income."                               13   Sahid Aframi- --
           14         Because we take the expenses to expense. So                     14      A Aframian.
14:08:07 15     therefore, when you get reimbursed, it's income. In his    14:10:24 15        Q Okay. For balance of inventory transaction.
           16   mind, it's not. So therefore, he's -- he's trying to                  16      A Uh-huh.
           17   suggest that this $150,000 -- this particular $150,000                17      Q Do you see that?
           18   is income.                                                            18      A Yes.
           19     Q Okay. Do you know if Mr. Shahab or anyone on                      19      Q Do you know what that term reference to?
14:08:24 20     behalf of your firm had a discussion with Mr. Jam at       14:10:34 20        A I recall in those days David started to buy
           21   this time about this characterization of the $150,000 as              21   some gold or antiques. And they were going to -- this
           22   income?                                                               22   was my understanding very, very briefly. This came up
           23     A I don't recall today, but we discussed eight                      23   that they were buying gold. They were buying antiques
           24   years ago.                                                            24   for sale. Okay. So apparently, they bought something
14:08:36 25       Q Okay. Would that have been your practice or            14:10:59 25     from Aframian and -- and this is the payment for balance



                                                                                                    33 (Pages 126 to 129)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 35 of 75 Page ID
                                      #:9704
                                                       Majid Zarrinkelk                                                                    03-26-19
                                                       Page 130                                                                            Page 132
14:11:05    1   of that -- whatever they bought.                          14:13:15    1      Q -- any documents to back those up?
            2      Q Okay. And so you're talking about Mr. Jam and                    2      A Again, if the money is a loan coming in and
            3   Mr. Bergstein bought something from this gentleman?                   3   going out, it's -- it's -- it's not going to affect the
            4      A That is correct.                                                 4   income statement. So I'm less concerned about that than
14:11:16    5      Q Okay.                                                14:13:30    5   if the money is -- I'm deducting it for tax purposes, so
            6      A I don't think that Kia was buying anything from                  6   I need to be more careful. And if I'm reporting it as
            7   him. But it must have been David, because Kia is not in               7   income, I need to be more careful as to whether they are
            8   the business of buying anything tangible.                             8   income or what.
            9      Q He is not in the business of buying anything                     9      Q Your testimony is that the money from Swartz IP
14:11:31 10     tangible?                                                 14:13:44 10     was a loan?
           11      A Yes. He's not in the business of buying gold                    11      A I did not say that all the payments from Swartz
           12   or this or that.                                                     12   was from loan. I'm saying that I saw -- I do recall
           13      Q Okay.                                                           13   seeing that money coming in from Swartz that we credited
           14      A He's -- he's a movie producer.                                  14   to it payable, not as an income.
14:11:40 15        Q Okay. How about the next transaction, 10K to         14:14:05 15        Q Okay. What do you mean you credited it to a
           16   Allen Lee for consulting services?                                   16   payable?
           17      A Sure.                                                           17      A Meaning that we considered that as a loan.
           18      Q What do you recall about that?                                  18   Based on the instruction that we received, they said
           19      A Again, apparently, there was a person named                     19   this is -- remember that I told you that we had a
14:11:51 20     Allen Lee, and they owed $10,000 consulting fee. So       14:14:15 20     meeting with the -- I know what was the purpose of all
           21   he -- he's trying to tell us what to do with that                    21   these incoming money or outgoing money, so I invited Kia
           22   $10,000.                                                             22   to come and Kia came and laid out and said, "Okay. Take
           23      Q Do you know who Mr. Lee is?                                     23   this to income. This is income. This is loan," so we
           24      A I don't know.                                                   24   followed that.
14:12:03 25        Q You don't know what consulting services he may       14:14:35 25       Q Okay. But with respect to this $150,000


                                                       Page 131                                                                            Page 133
14:12:06    1   have provided?                                            14:14:36    1   payment from Swartz IP in November 23rd, 2011, that was
            2      A No, sir. I mean, again, I -- even if I knew                      2   characterized not as a loan but as income?
            3   these back then, right now, I don't recall.                           3     A That is correct.
            4      Q Okay. How about the next payment, 9K to Jerry                    4     Q Okay.
14:12:16    5   Swartz for expense reimbursement?                         14:14:46    5     A Again, I'm -- I'm not going to bet that that
            6      A Again, the same thing.                                           6   was a correct characterization by him.
            7      Q Okay. You don't know what expenses that refers                   7     Q Okay. But what about documents that
            8   to?                                                                   8   substantiate that one way or the other?
            9      A No. Again, those -- every payment that we                        9     A Again, if -- if someone is telling me that
14:12:26 10     made -- or I should say 99 percent of the payments we     14:14:59   10   $150,000 money coming in as income and I'm going to pay
           11   made, there must have been a document behind it. So we               11   taxes on that, I'm less inclined to ask for additional
           12   wouldn't just pay $10,000 to you without document. We                12   information than when somebody's paying $150,000 as
           13   would ask for a copy of invoice or something to                      13   expense.
           14   substantiate the payment.                                            14         Do you see what I'm saying?
14:12:47 15        Q And you think that that's true with respect to       14:15:18   15     Q Okay. So for transactions that are
           16   these sorts of transactions from which you receive                   16   characterized as expenses, you -- your practice is to
           17   instruction from Mr. Jam?                                            17   ask for backup documentation?
           18      A Again, we would -- for payments, we would try                   18     A That's naturally what we are more -- more
           19   to collect documentation in order to back up. Because                19   concerned.
14:13:06 20     if he was going to be audited, we needed to have          14:15:29   20     Q But your practice is generally not to do that
           21   substantiation.                                                      21   with respect to transactions characterized as income?
           22      Q Okay. But what about with respect to all the                    22     A Not necessarily.
           23   transactions we just looked at from Swartz IP, do you                23     Q And how about transactions characterized as
           24   have --                                                              24   loans?
14:13:15 25        A Again --                                             14:15:38   25     A Not necessarily. We -- we re -- we ask for



                                                                                                   34 (Pages 130 to 133)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 36 of 75 Page ID
                                      #:9705
                                                            Majid Zarrinkelk                                                      03-26-19
                                                             Page 134                                                             Page 136
14:15:42    1   information for -- to substantiate whether the funds are   14:18:23    1         Do you see that?
            2   income or loans. But again, in -- in case of what was                  2      A Yes.
            3   happening during this period of time, we were not                      3      Q Do you know why Mr. Shahab copied you on this
            4   collecting -- we were not getting all the information on               4   e-mail?
14:16:03    5   a timely manner. So therefore, even filing of the tax      14:18:30    5      A This is a responsibility of the employees to --
            6   return was delayed for a year or two, and then at that                 6   every e-mail that they would send out, we were supposed
            7   point of time, we relied on the assessment of the -- or                7   to be copied. That was our demand.
            8   representation of the management of the company.                       8      Q That was your firm's practice?
            9     Q Okay. And you couldn't do it at the time                           9      A That is correct.
14:16:21 10     because the money was coming in too quickly?               14:18:43 10        Q Okay. And the prior e-mail we looked at, you
           11     A There -- yes. There was so -- so many things                      11   weren't copied on?
           12   was happening. And keep in mind that we were not inside               12      A Again, I said my employees, not the clients.
           13   their business. We are sitting in our office, and                     13   The clients can send e-mail to whoever they want.
           14   everything is happening in LA. And we are just trying                 14      Q Okay. Understood.
14:16:37 15     to capture all these transactions one at a time.           14:18:55 15           So your recollection is that if Mr. Shahab send
           16     Q Too much to keep up?                                              16   an e-mail to Mr. Jam, you would have been copied on it?
           17     A Too much to keep up. That's correct.                              17      A 99.9 percent of the time.
           18     Q And the second to the last line of the e-mail                     18      Q Okay. And is that because you were overseeing
           19   says, "sending you all the backup today by UPS."                      19   Mr. Shahab's work?
14:16:54 20       A That is correct.                                       14:19:11 20        A That is correct.
           21     Q Do you -- do you recall whether you, in fact,                     21      Q Okay. So KJP, which is referenced in the
           22   received backup?                                                      22   e-mail, is Kia Jam Productions?
           23     A We certainly must have received them.                             23      A That is correct.
           24     Q Okay. And that was backup with respect to all                     24      Q And KJM is K.Jam Media?
14:17:03 25     of the transactions on here?                               14:19:26 25        A That is correct.


                                                             Page 135                                                             Page 137
14:17:05    1     A Uh-huh. Except -- perhaps, except the income.          14:19:26    1      Q Okay. Now, what's Mr. Shahab referring to when
            2   But for all the expenses, he knew that he had to send us               2   he writes the cash ledger?
            3   the backup.                                                            3      A Okay. This is -- this is what we -- for the
            4     Q Let me show you what I'm marking as 42.                            4   clients that we were handling their cash, we send them
14:17:31    5           (Exhibit 42 was marked for                         14:19:43    5   two reports; one by the 15th of the month -- by -- one
            6           identification by the Court Reporter                           6   by the end of the month. That -- in that report, it
            7           and is attached hereto.)                                       7   shows all the cash transactions in their account;
            8   BY MR. LATZER:                                                         8   incoming, outgoing, all the expenses, everything.
            9     Q Okay. Mr. Zarrinkelk, I'm showing you what's                       9         So therefore, as you see, this is on 29th of
14:17:44   10   been marked as Exhibit 42. And it's a two e-mails          14:20:01 10     November and he says, "I'll send it tomorrow." Meaning
           11   exchanged on November 29th, 2011.                                     11   that we cut the checks on the 15th or for the 15th and
           12         Do you see that?                                                12   for the 30th of the month. So as soon as we got the
           13     A I do.                                                             13   checks, we reconcile the bank account and then we send
           14     Q Okay. Now, the -- the second e-mail on the                        14   them a general ledger that shows all the transaction.
14:17:56   15   page, but the earlier of the two, is an e-mail from Ray    14:20:22 15     That's how we keep this type of clients informed about
           16   Shahab to Mr. Jam with you copied.                                    16   what is happening in their cash account.
           17     A Uh-huh. Uh-huh.                                                   17      Q Okay. Those -- those were the services that
           18     Q Do you see that?                                                  18   you provided for Mr. Jam and for his entities; is that
           19     A Uh-huh.                                                           19   correct?
14:18:07   20     Q Do you recall receiving this e-mail?                   14:20:38 20        A For Mr. Jam and alike.
           21     A Yes, I do.                                                        21      Q And -- and I'm sorry, what?
           22     Q Okay. So this e-mail from Mr. Shahab states,                      22      A And alike. The com- -- the other companies
           23   "Hi, Kia. I will record all the transactions and e-mail               23   that we do this type of service.
           24   you the cash ledger for KJP, KJM, and IA tomorrow                     24      Q Okay. Now, in his response also sent on
14:18:23   25   morning. Thanks."                                          14:20:53 25     November 29th, 2011, Mr. Jam writes, "In part, here are



                                                                                                 35 (Pages 134 to 137)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 37 of 75 Page ID
                                      #:9706
                                                       Majid Zarrinkelk                                                            03-26-19
                                                        Page 138                                                                   Page 140
14:20:57    1    a few more for IA to be entered."                         14:23:19    1   None -- none or whatsoever. That's my understanding.
            2          And there is -- the first reference is a 40K                    2          Again, I am sitting in the Orange County, and
            3    wire to the Bergstein trust.                                          3   all these communications are going back and forth with
            4          Do you see that?                                                4   phone calls, with e-mails. Okay. So that's the
14:21:07    5       A Uh-huh.                                              14:23:34    5   understanding that I had. Whether it's right or wrong,
            6       Q Do you have an understanding of what the                         6   it is my understanding.
            7    Bergstein trust is?                                                   7   BY MR. LATZER:
            8       A Apparently, David Bergstein had a trust.                         8       Q But you testified earlier that Mr. Jam is a
            9       Q Okay. Do you know anything about that trust?                     9   grown man; right?
14:21:17   10       A No.                                                  14:23:43   10       A That is correct.
           11       Q You don't know who the beneficiaries are?                       11       Q And he was acting voluntarily here?
           12       A No. No.                                                         12       A I said -- you asked me a question, specifically
           13       Q Okay.                                                           13   question about whether someone can do something
           14       A I didn't even know Bergstein had two kids until                 14   voluntarily. I said, "No. Grown-up man can do that or
14:21:27   15    lately. So I didn't know much about David Bergstein.      14:23:56   15   can be forced to do volun-" -- "voluntarily."
           16       Q Okay. Do you have an understanding of why                       16       Q And is it your understanding that at the time
           17    Integrated Administration was transferring $40,000 to                17   that these transactions are happening that Mr. Jam was
           18    the Bergstein trust?                                                 18   benefiting financially?
           19       A Again, these are all the monies that were                       19       A Mr. Jam never benefited. Not ever. Not even a
14:21:45   20    coming in and going out. It was under his control. He     14:24:16   20   penny. I can say it right here, you can put me on the
           21    knew what they were, and he would direct to Kia as to                21   stand in the court. I would say the very same thing.
           22    what to do with those funds. Kia had no control.                     22   Had it done, he would not have been in this financial
           23    None -- none whatsoever.                                             23   disaster situation that he cannot even afford to pay his
           24       Q Okay. This e-mail is --                                         24   mortgage payment, and I helped him to do that. Ever.
14:22:05   25       A Is from Kia.                                         14:24:36   25   He never. If he took a million-dollar or $5 million


                                                        Page 139                                                                   Page 141
14:22:06    1      Q Is from -- let me just finish.                        14:24:41    1   from David Bergstein and took it to Cayman Island and
            2         This e-mail is from Kia and Mr. Bergstein is                     2   bought a mansion there, I'm not aware of that. But the
            3   not on it?                                                             3   ones that I know, he never ever, ever, in my opinion,
            4      A Of course not.                                                    4   benefited from him. Ever. Not even a penny.
14:22:11    5      Q Okay. So is it your testimony that Mr. Jam was        14:25:01    5      Q Are you aware that monies from Swartz IP were
            6   not acting voluntarily in sending this e-mail?                         6   used to pay off Mr. Jam's American Express cards?
            7      A Oh, I did not say that. He did not act                            7      A It could have been. Again, this -- it was not
            8   voluntarily. I'm -- I'm saying Kia was conveying David                 8   used to pay Mr. Kia Jam's charges. It was used to pay
            9   Bergstein instruction to us. In fact, he did -- he's                   9   Mr. David Bergstein's charges.
14:22:31 10     saying that, "Ray Shahab, for tomorrow's report, please    14:25:18 10        Q Your testimony is that in all the instances
           11   include these additional transactions that we've done."               11   that Swartz IP, his money was used to pay off American
           12         Apparently, they had transferred $40,000 wire                   12   Express cards in Mr. Jam's name, and there were no --
           13   to Bergstein trust, another 30 to Graybox, which we did               13   then on a single transaction that benefited Mr. Jam
           14   not know. So he's informing us to incorporate that in                 14   personally?
14:22:50 15     our report for the next day.                               14:25:32 15        A I do not say that. I do not say that.
           16      Q Okay. Is it your testimony that Mr. Jam was                      16      Q What did he say?
           17   incapable of refusing an instruction from Mr. Bergstein?              17      A I am saying that if there was a payment to --
           18         MR. MIGLER: It misstates testimony.                             18   to American Express was for the charges that Mr. David
           19         THE WITNESS: Huh?                                               19   Bergstein put on Kia Jam's credit card. Okay. David
14:23:01 20           MR. MIGLER: I was -- I was objecting that that       14:25:51 20     Bergstein did not have the courtesy of helping Kia when
           21   misstate -- misstated your testimony.                                 21   Kia was assuming $700,000 tax liability that he imposed
           22         THE WITNESS: That is correct. I -- I never                      22   upon him. And his house right now is being foreclosed
           23   said that. But I believe that Kia was under absolute,                 23   by IRS for -- for that. He did not have that decency to
           24   absolute control of David when it came to the money and               24   do that.
14:23:16 25     what to do with those funds. He had no control.            14:26:12 25        Q So --



                                                                                                 36 (Pages 138 to 141)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 38 of 75 Page ID
                                      #:9707
                                                       Majid Zarrinkelk                                                                  03-26-19
                                                        Page 142                                                                         Page 144
14:26:12    1       A I'm sorry. That I'm -- I'm getting beyond.           14:29:09    1   person can respond to his e-mail.
            2       Q So if Mr. Jam wasn't benefiting in any way                       2      Q Okay. Let me direct you to the middle of this
            3   financially from this arrangement with Mr. Bergstein, I                3   e-mail, where Mr. Jam writes, "That leaves the balance
            4   understand that's your testimony that why was he                       4   of 110. From this, we will need to replenish the 16K
14:26:26    5   involved in the arrangement?                               14:29:40    5   wire from earlier today. You will know that I dipped
            6           MR. MIGLER: Calls for spe- --                                  6   into the payroll tax reserve in order to send the wire
            7           THE WITNESS: You -- you --                                     7   this morning for 16K to Jam's."
            8           MR. MIGLER: -- calls for speculation.                          8         Do you see that?
            9           THE WITNESS: You need to ask Mr. Jam. You                      9      A Yes, I do.
14:26:33 10     need to ask Mr. Jam --                                     14:29:49   10      Q Okay. What's the reference in that sentence to
           11   BY MR. LATZER:                                                        11   the payroll tax reserve?
           12       Q Okay.                                                           12      A When we set up the account, the payroll tax
           13       A -- why he was involved in that.                                 13   money was a substantial amount. Because we were running
           14       Q You never asked him that question?                              14   a big num- -- big number payrolls. And so therefore,
14:26:41 15         A Again, there are certain things in our culture       14:30:13   15   taxes, we wanted to make sure that we have the money to
           16   that you don't ask a grown-up man as to what you do, but              16   pay the taxes. So if I'm not mistaken, we created the
           17   I have confessed to his father that your son is dealing               17   separate account. I'm not sure whether there was a real
           18   with a man who is not a -- who is not a good man and is               18   bank account, but we kept it -- the taxes in a separate
           19   affecting his life. Because as a father, I felt that                  19   account.
14:27:12 20     it -- it was my responsibility. Without disclosing my      14:30:30   20         So therefore, we could pay the taxes when they
           21   client's information, I confessed that with his father.               21   were coming due. And taxes normally is due, if you get
           22       Q When?                                                           22   paid by Friday, the taxes are due Wednesday. If you get
           23       A About two years ago.                                            23   paid by Monday, taxes is due by Friday. So therefore,
           24       Q Okay.                                                           24   we did not have much time to pay the taxes, and we would
14:27:22 25             MR. LATZER: Forty-three. Thanks.                   14:30:50   25   normally process the payment of the taxes the same day


                                                        Page 143                                                                         Page 145
14:27:48    1   BY MR. LATZER:                                             14:30:55    1   that we process the payroll. Apparently, he's making
            2      Q All right. I'm going to show you what's marked                    2   reference that he's -- he knew that there was some funds
            3   as Exhibit 43.                                                         3   in there, and he needed $16,000 of that, and he used it
            4           (Exhibit 43 was marked for                                     4   and he -- he's putting it back.
14:27:51    5           identification by the Court Reporter               14:31:11    5     Q Did you have any concern with him as he
            6           and is attached hereto.)                                       6   describes it dipping into the payroll tax reserve?
            7   BY MR. LATZER:                                                         7     A No.
            8      Q This is a December 8th, 2011 e-mail from                          8     Q No.
            9   Mr. Jam to Mr. Shahab with you copied; correct?                        9         Now, what's Jams?
14:28:11   10      A That's correct.                                       14:31:18 10       A (Reading.)
           11      Q Okay. And do you recall receiving this e-mail?                   11         J-A-M. Not really, I don't know. So let me
           12      A I must have.                                                     12   read it. "From this, we need to replace 16K wire from
           13      Q Okay. And this is another instance in which --                   13   earlier today. You know that I dipped into the payroll
           14   which -- in which Mr. Jam is providing you and                        14   tax reserve in order to send the wire this morning for
14:28:28   15   Mr. Shahab with instruction as to how to disburse funds    14:31:46 15     the 16K to Jams."
           16   that were being deposited into Integrated                             16         Jams. No, I don't know what JAMS stands for.
           17   Administration's account; is that correct?                            17     Q Okay. And the e-mail continues. This leaves
           18      A That is correct. As you see, before the money                    18   94K. The next paragraph states, "There are 40K in
           19   comes in, they tell us how to spend it.                               19   charges on the Amex today for the next bill. Move 40K
14:28:46   20      Q Now, this -- on this e-mail, Mr. Jam copied           14:32:03 20     into KJP, and hold there until the next bill shows up.
           21   you.                                                                  21   The charges are 25K for AM House, 10K to Bohemia and 5K
           22         Do you have an understanding as to why he                       22   to Pottery Barn."
           23   copied you on this one but not the previous one?                      23         Do you see that?
           24      A I asked Kia to copy all his e-mails to me, so                    24     A Uh-huh.
14:29:04   25   if Ray or any employees are not there, at least a second   14:32:20 25       Q Okay. Now, Mr. Jam is instructing you to move



                                                                                                   37 (Pages 142 to 145)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 39 of 75 Page ID
                                      #:9708
                                                            Majid Zarrinkelk                                                       03-26-19
                                                            Page 146                                                               Page 148
14:32:25    1   40K into KJP; correct?                                     14:34:39    1   to pay his personal American Express.
            2      A Yeah.                                                             2      Q Okay. So at least this money from Integrated
            3      Q That's Kia Jam Productions?                                       3   Administration was going toward paying off a personal
            4      A That's correct.                                                   4   expense with Mr. Jam?
14:32:32    5      Q Okay.                                                 14:34:51    5      A Again, Mr. Jam was using all this funds to pay
            6      A Because he doesn't want to spend that money.                      6   for everything, and if there is one particular instance
            7   So he's just trying to be conservative and take the                    7   that he's referring to his personal, yes, you could say
            8   money out of the IA account. Okay. So at least, we can                 8   that.
            9   pay the American Express.                                              9      Q Okay. He's using it to pay off everything as
14:32:50 10        Q Okay. Now, KJP is Kia Jam Productions?                14:35:08 10     you said --
           11      A That is correct.                                                 11      A That is correct.
           12      Q And that's Mr. Jam's entity?                                     12      Q -- that would include transactions related to
           13      A That is correct.                                                 13   Mr. Bergstein?
           14      Q Okay. Did Mr. Bergstein have any involvement                     14      A That is correct. As you see --
14:32:59 15     or affiliation with KJP?                                   14:35:14 15        Q From that --
           16      A No.                                                              16      A -- on the top it says, "50 went to Heritage
           17      Q Okay. So he wants the money to be transferred                    17   Media, 50 went to Bergstein trust, 40 went to Graybox."
           18   from Integrated into his own company?                                 18   So he's allocating the funds. He wants to make sure
           19      A He wanted to safeguard that $40,000 of that, so                  19   that his credit cards are paid, too.
14:33:14 20     when those tax -- when those American Express or the       14:35:28 20        Q So everything would also include transactions
           21   other payments become due, we have the money. Because                 21   that benefited Mr. Jam, personally?
           22   if the money was sitting there in IA, David Bergstein                 22      A Again --
           23   would have come up at some reason to take it out or send              23      Q And, in fact, we just saw one here, the
           24   it to himself or to send it to Graybox or do something.               24   American Express house.
14:33:34 25        Q Okay. Because he wants to be able to pay off          14:35:39 25        A The way that you looked at it, it seemed as if


                                                            Page 147                                                               Page 149
14:33:36    1   his own American Express bill?                             14:35:42    1   he's benefiting from it. But the fact of the matter is
            2     A Not own the American Express bill and other                        2   he was working there. Okay. So therefore, if he was
            3   bills, Bohemia, Pottery Barn, whatever they were.                      3   not getting paid for his salary, because if you look at
            4     Q Is it your understanding that these three                          4   the IA payroll, he was paid for just a period of time,
14:33:48    5   charges, the 25K to AM House, the 10K to Bohemia, the 5K   14:36:02    5   and then never paid a salary. Never ever paid a salary
            6   to Pottery Barn, are charges that are showing up in the                6   for all these years.
            7   American Express bill?                                                 7         So therefore, if there was a source of fund
            8     A That is correct.                                                   8   that was used to pay for his company's account, you
            9     Q Okay. And again, just to be clear, the                             9   could -- you could say that he benefited from that, yes,
14:33:58   10   American Express bill is a card in his name?               14:36:23   10   there was. But these funds were coming in all together,
           11     A That is correct.                                                  11   and they were going all disbursed. And I cannot sit
           12     Q Okay.                                                             12   here and tell you that this $25,000 was purely giving
           13     A I -- I'm not sure whether it was under his                        13   Kia personal benefit because Kia could have borrowed
           14   personal name, or had -- right now, I have an American                14   $100,000 from his friend and put it in that IA account
14:34:10   15   Express says Majid Zarrinkelk, then underneath says        14:36:51   15   to pay for the payroll of IA.
           16   ZKCO. So -- and then I have another American Express                  16      Q You said that Mr. Jam didn't receive a salary
           17   that says Majid Zarrinkelk only.                                      17   from Integrated Administration?
           18     Q Do you what --                                                    18      A No, I did not say that. I said he received
           19     A So what --                                                        19   salary for a period of time.
14:34:17   20     Q Sorry.                                                 14:37:03   20      Q Okay. Do you know what period of time that
           21        Do you know what AM house is?                                    21   was?
           22     A American -- American Express house. I believe                     22      A I think at the beginning of 2000 -- when they
           23   he might be re- -- referring to -- we do have an account              23   started off the IA. They -- they had -- he was getting
           24   called "house account," which is his personal bank                    24   salary.
14:34:34   25   account. Okay. So he -- he could have needed $25,000       14:37:14   25      Q So in --



                                                                                                38 (Pages 146 to 149)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 40 of 75 Page ID
                                      #:9709
                                                       Majid Zarrinkelk                                                                    03-26-19
                                                        Page 150                                                                           Page 152
14:37:15    1      A He was getting -- David was getting -- David's        14:39:20    1   expecting me to know what was the $10,000 paid for
            2   wife was getting -- yes, they were. They were.                         2   Bohemia or $5,000 Pottery Barn, would you remember what
            3      Q Okay. And so I'm just trying to narrow down                       3   you did eight, nine years ago? I wouldn't.
            4   that period when you think you -- when you think he was                4     Q These documents that you're referring to that
14:37:28    5   receiving a salary.                                        14:39:37    5   may refer or substantiate these sort of payments, are
            6      A Again, I don't recall. The books and                              6   those documents that you turned over to the government?
            7   financials that we provided has all those details.                     7     A Absolutely. And Mr. Weichert.
            8      Q Okay. And what -- why was Mr. Jam entitled to                     8     Q All right. Let me show you what I'll mark as
            9   a salary from Integrated Administration?                               9   Exhibit 44.
14:37:37 10        A What's that?                                          14:40:13 10              (Exhibit 44 was marked for
           11      Q Why was Mr. Jam entitled to a salary from                        11            identification by the Court Reporter
           12   Integrated Administration?                                            12            and is attached hereto.)
           13      A I -- I supposed he was one of the employees of                   13   BY MR. LATZER:
           14   this big organization, and he was getting salary for                  14     Q And, Mr. Zarrinkelk, I placed in front of you
14:37:49 15     that.                                                      14:40:38 15     document, Exhibit 44. It's an e-mail from you to Jeff
           16      Q What services was he providing Integrated                        16   Solomon, Mr. Jam, and Mr. Bergstein with Mr. Shahab
           17   Administration?                                                       17   copied, and it's dated January 20th, 2012.
           18      A He was managing -- he was working for David, so                  18        I'll give you a minute to flip through it, if
           19   therefore, he was getting paid for that. I -- I suppose               19   you would like.
14:38:00 20     that was the case.                                         14:40:59 20       A Yes, sir.
           21      Q Okay. But Integrated Administration was                          21     Q Okay. Do you recall sending this e-mail?
           22   Mr. Jam's company?                                                    22     A Uh-huh.
           23      A Integrated Administration never was Kia Jam's                    23     Q Okay. And -- and what prompted you to send
           24   company. It was David's company. Absolutely David's                   24   this e-mail?
14:38:16 25     company. Never was. It was just Kia who was signing        14:41:06 25       A This is the list of those entities that I was


                                                        Page 151                                                                           Page 153
14:38:19    1   for all this time. That's why he ended up being charged    14:41:11    1   referring to that I saw in a meeting with David
            2   for the payroll taxes that was not paid.                               2   Bergstein when we met him in L.A. And as you see, this
            3      Q And is it your testimony that some of the                         3   is January of 2012; right?
            4   services that Mr. Jam was providing Integrated                         4         We met -- if I'm not mistaken, we met in
14:38:34    5   Administration was facilitating these transfers of         14:41:27    5   December of 2011. Again, some -- somewhere around
            6   monies?                                                                6   that -- that time. And in that meeting, these papers
            7      A No, I'm not saying that.                                          7   were circulated amongst all the people that there were
            8      Q No.                                                               8   there.
            9         So I'm trying to understand what services he                     9         So therefore, we still had this idea or
14:38:42   10   was providing Integrated Administration.                   14:41:46   10   understanding that some of them might become my clients.
           11      A You need to ask Mr. Jam.                                         11   Okay. So therefore, I am just telling him that, please,
           12     Q Okay. How about the next charge, the 10K to                       12   review this list. Okay. Attach No. 373 is CAC-7 is
           13   Bohemia, do you know what that is?                                    13   Integrated Administration. Okay. And from the group --
           14      A No.                                                              14   and from the first group and two and three from the
14:38:52   15     Q Okay. Do you know what Bohemia is?                     14:42:12   15   page 4, okay, which is Kia Jam Media, Kia Jam, KJMI
           16      A No.                                                              16   Holding, Pagoda RNT. These are -- these are the
           17      Q How about 5K to Pottery Barn?                                    17   entities that I picked out of this group or whether was
           18      A No.                                                              18   on this list. I was just trying to tell him that we
           19      Q Do you know if that was used to pay off monies                   19   need to treat them differently for tax purposes.
14:39:00   20   that Mr. Jam spent at Pottery Barn?                        14:42:37   20     Q Okay. Now, this -- the second page of the
           21      A I don't know. Again, these are all records in                    21   document, the comp- -- it says "company summaries,
           22   our books. So if you go and refer to the books, then I                22   January 13, 2012."
           23   can tell you whether it was loan, it was personal                     23         Do you see that?
           24   expense, was it for company's expense, I could say that.              24     A Yes, I do.
14:39:17   25   But sitting here eight years, nine years afterwards,       14:42:47   25     Q Who -- is this a list that you compiled?



                                                                                                    39 (Pages 150 to 153)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 41 of 75 Page ID
                                      #:9710
                                                            Majid Zarrinkelk                                                          03-26-19
                                                             Page 154                                                                 Page 156
14:42:49    1     A No.                                                    14:45:15    1    Media?
            2     Q Okay. Who did?                                                     2       A That is correct. All those three entities
            3     A This was distributed in that meeting.                              3    became subsidiary of the K.Jam Media.
            4     Q Do you know who distributed it?                                    4       Q They became subsidiaries sometime after this
14:42:55    5     A I -- I think it was -- it came from David.             14:45:24    5    date?
            6     Q Okay. Now, do you have -- do you have an                           6       A Yes.
            7   understanding of what the reference to entities to be                  7       Q And you made that happen?
            8   added is? What that refers to?                                         8       A I made that happen. I -- I made the
            9     A No.                                                                9    election -- the -- the companies were formed. I asked
14:43:14 10       Q Okay. So there is a list of entities and there         14:45:30   10    government. I asked IRS to consider them as the
           11   are 14 of them listed. And then underneath that it                    11    subsidiary of K.Jam Media.
           12   says, "entities to be added."                                         12       Q Okay. How about No. 7 on the top list, there's
           13     A No, I don't know. What -- what was the                            13    a reference there to Integrated Administration?
           14   difference between list of entities and list of entities              14       A Yes. Including that.
14:43:26 15     to be added.                                               14:45:43   15       Q And it says, "It's a wholly owned sub of K.Jam
           16     Q Okay. Now, the specific documents that follow                     16    Media, Inc."
           17   the list, do you know who created these documents?                    17       A That is correct.
           18     A Yes. They were made by this -- and there was a                    18       Q So like those other three entities --
           19   guy named Jeff Solomon. Jeff Solomon was the attorney.                19       A That's --
14:43:47 20     And I believe, if I'm not mistaken, he was in that         14:45:53   20       Q Let me just finish.
           21   meeting. And he was the one who was putting together                  21          Like the other three entities that became a
           22   all -- they had this in-house counsel, if you will. And               22    wholly owned subsidiary of K.Jam Media, Inc.?
           23   he was the one who was putting all these things                       23       A That is true.
           24   together.                                                             24       Q Okay. And there's a reference -- No. 13 is to
14:44:02 25       Q Okay. So he was an attorney for Mr. Bergstein          14:46:03   25    Swartz IP Services Group, Inc.


                                                             Page 155                                                                 Page 157
14:44:05    1    and Mr. Jam?                                              14:46:05    1        Do you see that?
            2       A Uh-huh.                                                          2     A Yes.
            3       Q Okay. And he was helping them compile this                       3     Q There's a reference there to Jerry Swartz?
            4    information for their businesses?                                     4     A Uh-huh.
14:44:13    5       A That is correct.                                     14:46:10    5     Q And you don't know who that is?
            6       Q Okay.                                                            6     A Never met. Never knew.
            7       A He was doing the legal part of forming this                      7     Q How about Owari Opus entity?
            8    entities and --                                                       8     A Which one?
            9       Q Okay. Now, let me just ask you. On the second                    9     Q Next to Mr. Swartz's name.
14:44:29   10    page of the document, there is a reference to K.Jam       14:46:19 10       A No. No. 11 is that entity.
           11    Media, Inc., and next to that it says, "Wholly owned by              11     Q Okay. And next to No. 11 which states Owari
           12    Kia."                                                                12   Opus, Inc. it says "TBD."
           13           So is that accurate that K.Jam Media, Inc. is                 13        So that's to be determined?
           14    wholly owned by Mr. Jam?                                             14     A I suppose.
14:44:43   15       A That is correct.                                     14:46:32 15       Q And did you understand that to mean that the
           16       Q And the next one, KJ -- KJMI Holdings, Inc.                     16   owners or -- of -- of that entity would be decided at a
           17    states, "It's a wholly owned subsidiary KJ Media, Inc."              17   later date?
           18           Do you see that?                                              18     A These are not my entities. So I was less
           19       A And that's -- that's -- that's was their plan.                  19   concerned about them. I did not concern myself with any
14:44:53   20    And that's why I was making reference in this e-mail      14:46:49 20     of them.
           21    that if these are correct, I have to make an election                21     Q They weren't your entities in the sense that
           22    with the IRS in terms of considering them as the                     22   you weren't the financial advisor accountant for that?
           23    subsidiary of the K.Jam Media.                                       23     A I was not their accountant.
           24       Q Okay. So was that, in fact, correct that KJMI                   24     Q You weren't their accountant?
14:45:12   25    Holdings, Inc. was wholly owned subsidiary of K.Jam       14:46:58 25       A I wasn't their accountant.



                                                                                                  40 (Pages 154 to 157)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 42 of 75 Page ID
                                      #:9711
                                                      Majid Zarrinkelk                                                                 03-26-19
                                                       Page 158                                                                        Page 160
14:47:00    1      Q Okay. Now, No. 12 is Pineboard Holdings, Inc.?       14:48:53    1      A I don't know.
            2      A Uh-huh.                                                          2      Q Now, at the bottom of this page it says,
            3      Q Do you see that?                                                 3   "Franchise Tax Annual Report."
            4      A That is correct.                                                 4      A Uh-huh.
14:47:04    5      Q And we saw earlier that you were a signatory on      14:49:02    5      Q It says 2010 return was filed on 11/8/2011.
            6   that bank account?                                                    6           You need to file and pay for 2011?
            7      A That is true.                                                    7      A Uh-huh.
            8      Q Okay. But it's your testimony that you weren't                   8      Q Do you have any idea if that happened?
            9   providing account- -- accounting services for Pineboard               9      A I don't know.
14:47:15 10     Holdings, Inc.?                                           14:49:10 10        Q No.
           11      A As I said, I believe, if I'm not mistaken for a                 11      A No.
           12   short period of time, we were doing it. And then we                  12      Q And that's because you weren't providing
           13   passed it onto them.                                                 13   accounting services --
           14      Q Okay. Do you know what prompted that change?                    14      A That is correct.
14:47:27 15        A Again, it was part of these entities that we         14:49:11 15        Q -- for Swartz IP?
           16   were not involved with accounting for them.                          16      A That was not -- that was not my client.
           17      Q Okay. And next to Pineboard Holdings it                         17           THE REPORTER: One at a time, please.
           18   states, "Paul Palomar."                                              18           MR. LATZER: You got to --
           19         Do you see that?                                               19           THE WITNESS: I'm sorry.
14:47:35 20        A Which one?                                           14:49:15 20             THE REPORTER: You already started jumping on
           21      Q Next to Pineboard Holdings is No. 12?                           21   each other.
           22      A Uh-huh.                                                         22           MR. LATZER: You have to let me finish.
           23      Q It says Paul Palomar.                                           23           THE REPORTER: Thank you.
           24      A Uh-huh.                                                         24   BY MR. LATZER:
14:47:42 25        Q Do you know who Mr. Palomar is?                      14:49:20 25        Q Was that because you weren't providing


                                                       Page 159                                                                        Page 161
14:47:44    1        A No. No.                                            14:49:22    1   accounting services for Swartz IP at that time?
            2        Q No idea?                                                       2     A That is correct.
            3        A No idea.                                                       3     Q Okay. And do you know who was responsible for
            4        Q Arius Libra, Inc.                                              4   that?
14:47:50    5        A Never.                                             14:49:28    5     A I don't know.
            6        Q Do you know who that -- what that is?                          6           MR. LATZER: Okay. Let's take a short break.
            7        A No.                                                            7           THE VIDEOGRAPHER: The time is 2:49 p.m. We
            8        Q Let me ask you to turn to the page marked 14.                  8   are now off the record.
            9    It's Bates Number Jam TT 474 on the bottom right.                    9             (A recess was taken.)
14:48:11   10        A Fourteen?                                          14:50:29   10           THE VIDEOGRAPHER: We are back on the record.
           11        Q Yeah.                                                         11   The time is 3:01 p.m.
           12        A Okay.                                                         12   BY MR. LATZER:
           13        Q And this page concerns Swartz IP Services                     13     Q Okay. Let me show you what is marked as
           14    Group, Inc.                                                         14   Exhibit 45.
14:48:25   15          Do you see that?                                   15:02:06   15             (Exhibit 45 was marked for
           16        A Yes.                                                          16             identification by the Court Reporter
           17       Q Okay. Do you re- -- recall reviewing this at                   17             and is attached hereto.)
           18    the time that you sent it out?                                      18   BY MR. LATZER:
           19        A No.                                                           19     Q And this is a September 6, 2012 e-mail from
14:48:33   20        Q No.                                                15:02:25   20   Steve Piskula to Maxine Winton with your copy and
           21          And is that because this wasn't a company for                 21   Mr. Jam copy as well.
           22    which you were providing accounting services?                       22           Do you see that?
           23        A That is correct. I didn't care.                               23     A That is correct.
           24        Q Okay. Do you know if Mr. Jam, at any point,                   24     Q Okay. Do you recall receiving this e-mail?
14:48:49   25    had an ownership interest in Owari Opus?                 15:02:38   25     A I must have.



                                                                                                   41 (Pages 158 to 161)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 43 of 75 Page ID
                                      #:9712
                                                       Majid Zarrinkelk                                                                   03-26-19
                                                        Page 162                                                                          Page 164
15:02:39    1      Q Okay. Who is Maxine Winton?                           15:04:59    1   account. Okay. So any money come -- come in went to
            2      A Maxine is another my -- employee of ours.                         2   any entity and any money was being disbursed. Whoever
            3      Q Okay. Is -- is she a CPA?                                         3   had the money, they send it off of that. So we were
            4      A No, she's not.                                                    4   caught in the middle trying to make sure that all the
15:02:55    5      Q Okay. So she's someone who's -- who you are           15:05:16    5   monies coming being appropriately allocated to the right
            6   overseeing?                                                            6   entities, so that was the biggest problem that we had.
            7      A That's correct.                                                   7        So inventory, I believe, is making reference to
            8      Q Okay.                                                             8   the gold inventory. And I do recall in several
            9      A She's the head of the bookkeeping department.                     9   instances, David had to go and sell gold because they
15:03:06 10        Q At this time, she was the head of the                 15:05:43 10     needed cash. So he went out and he sold some golds that
           11   bookkeeping department?                                               11   he had purchased.
           12      A Always been.                                                     12     Q Okay. Now -- you -- in your response refer to
           13      Q Okay. And so does she currently work for                         13   this group of people, so you're referring to
           14   your -- the firm that you're --                                       14   Mr. Bergstein, Mr. Jam, and the people?
15:03:13 15        A That is correct.                                      15:06:03 15       A Mostly, I'm referring to David. Okay.
           16      Q Okay. And she worked for ZKCO?                                   16     Q Okay. But we previously looked at e-mails
           17      A She used to. Now, she --                                         17   where Mr. Jam is giving you instructions.
           18      Q She came over with you?                                          18     A That is correct.
           19      A That is correct.                                                 19     Q And Mr. Bergstein wasn't copied on those
15:03:22 20        Q Okay. And the subject of this e-mail is IA            15:06:16 20     e-mails?
           21   transaction and Mr. Piskula writes, "A deposit was made               21     A That is correct.
           22   into Integrated Administration in the amount of $80,000               22     Q Okay.
           23   from Swartz IP Services Group, Inc. for in-" --                       23     A David is rarely was copied on the e-mails and
           24   "inventory sales. Thanks. Steve Piskula."                             24   David is rarely communicated with us.
15:03:38 25           Do you see that?                                     15:06:23 25       Q Because Mr. Jam communicated with you directly?


                                                        Page 163                                                                          Page 165
15:03:39    1      A That's correct.                                       15:06:25    1     A Yes. That is correct.
            2      Q Okay. Well, let me ask you this first.                            2     Q And he ensured that these transfers happened?
            3         Who is Mr. Piskula?                                              3     A That is correct.
            4      A Steve Piskula was somebody who was working for                    4     Q Okay. So it's your testimony that Integrated
15:03:51    5   David in their organization and close proximity with       15:06:35    5   Administration never provided any inventory sales?
            6   Frymi who was the -- David's assistant.                                6     A No. Integrated Administration was a payroll
            7      Q Okay. So Mr. Piskula was working for                              7   company. They didn't have -- they didn't have the
            8   Mr. Bergstein?                                                         8   inventory to sell.
            9      A I believe that's what my understanding.                           9     Q Okay. So did you take any steps at this time
15:04:10 10        Q And do you know what his specific role was?           15:06:57 10     in -- or in or around September 2012 to correct this
           11      A No.                                                              11   error?
           12      Q Okay. And do you understand that this                            12     A Well, absolutely. That's -- that's what we do
           13   referenced to an $80,000 payment corresponds to one of                13   every day. Just because they say this is such and such,
           14   the bank records that we looked at before?                            14   we had to ask follow-up question, who was the inventory,
15:04:26 15        A It should be.                                         15:07:15 15     who -- who bought it, who sold it, where was it.
           16      Q Okay. And is your understanding from this                        16   Because if there was an inventory, we should have had
           17   e-mail that Integrated Administration was receiving this              17   control over that. But we never had. There was -- I do
           18   money in exchange for providing inventory sales?                      18   recall that in one of the books, I don't know which one
           19      A That's correct.                                                  19   of the books, we were carrying some inventory of -- some
15:04:42 20        Q Okay. Did Integrated Administration, in fact,         15:07:35 20     inventory. And we were told they were gold, okay. But
           21   provide inventory sales to Swartz IP Services Group?                  21   they never gave us the details of how many ounces, what
           22      A No.                                                              22   it was, who was holding it, when it was sold, what
           23      Q No.                                                              23   happened to it.
           24      A As I said, they -- this group of people had no                   24     Q Okay. So --
15:04:54 25     understanding about whose money should go to which         15:07:53 25       A And then when -- when he is saying this, this



                                                                                                    42 (Pages 162 to 165)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 44 of 75 Page ID
                                      #:9713
                                                      Majid Zarrinkelk                                                                   03-26-19
                                                       Page 166                                                                          Page 168
15:07:55    1   is a message from David. Steve Piskula is conveying to    15:10:11    1   company." And then it serves all these five entities.
            2   us that we sold $80,000 inventory to Swartz. Book it.                 2   So it pays the payroll, and this entity pay the payroll
            3   That's all. It was up to us to ask the follow-up                      3   company for the amount of wages, taxes, and a portion of
            4   question in order to book it properly.                                4   the -- the services.
15:08:14    5      Q Do you recall asking the follow-up questions?        15:10:33    5     Q Okay. So did Integrated Administra- --
            6      A We must have. We must have.                                      6   Administration make any revenue?
            7      Q You must have?                                                   7     A I -- I believe they -- they did some revenue.
            8      A We must have.                                                    8   Of course, they did have revenue. It -- it could have
            9      Q Do you recall doing it?                                          9   happened to expense, expense, expense.
15:08:21 10        A We must have.                                        15:10:47   10     Q Okay. And so I believe that your testimony
           11      Q You're saying it would have been part of your                   11   before was that it was only providing payroll services
           12   practice?                                                            12   for entities with which Mr. Bergstein or Mr. Jam was
           13      A Of course, because, again, IA did not have                      13   affiliated?
           14   inventory. Okay. IA was not in the business of selling               14     A That's not Mr. Jam. Mr. Bergstein.
15:08:30 15     gold or anything. So this would not have made sense so    15:11:04   15     Q Okay. But at least for some point in time,
           16   we -- we must have had a follow-up question.                         16   Mr. Jam was receiving a salary from Integrated
           17      Q Okay. Do you recall whether you responded to                    17   Administration?
           18   this e-mail?                                                         18     A Again, there is a difference between an
           19      A I don't remember eight years ago if we did                      19   employee and an employer. Okay. So the employers where
15:08:44 20     but --                                                    15:11:20   20   Mr. Bergstein companies. Employee was Mr. Jam.
           21      Q Now, if there were response to this e-mail,                     21     Q I understand.
           22   that is something you would have turned over to the                  22           Now, is it your understanding that
           23   government?                                                          23   Mr. Bergstein was receiving a salary from --
           24      A Absolutely. If there was any e-mail, okay,                      24     A That is correct.
15:08:50 25     every single e-mail. Okay. I never deleted any e-mails    15:11:28   25     Q Just let me finish.


                                                       Page 167                                                                          Page 169
15:08:56    1   of our system. So if there was any, it was turned over    15:11:29    1           Was -- is it your understanding that
            2   to the government.                                                    2   Mr. Bergstein was receiving a salary from Integrated
            3      Q Okay. Do you recall whether you had a verbal                     3   Administration?
            4   communication with Mr. Piskula about this so-called                   4      A That is correct.
15:09:10    5   inventory sales?                                          15:11:35    5      Q Okay. Do you know what services that
            6      A No, I don't.                                                     6   Mr. Bergstein was providing Integrated Administration?
            7      Q How about with Mr. Jam?                                          7      A No, I don't.
            8      A I don't. Maxine perhaps would have called or                     8      Q Do you know if with respect to the employers
            9   Ray Shahab would have called and asked question.                      9   for whom you say Integrated was providing payroll
15:09:22   10      Q Okay. Is there a reason why Mr. Shahab is not        15:11:51 10     services, was there any sort of written documentation
           11   copied on this e-mail?                                               11   that concerned the arrangements between these employers
           12      A Nothing in -- in particular.                                    12   and Integrated?
           13      Q Okay. So you said before that Integrated                        13      A If there were one, we -- we were not aware of
           14   Administration was not in the business of providing                  14   that.
15:09:34   15   inventory sales?                                          15:12:05 15        Q You've never seen that?
           16      A That is correct.                                                16      A No, I never saw that.
           17      Q Okay. They were -- and what type of business?                   17      Q And is that something that you would have
           18      A Payroll company.                                                18   wanted to see in order to -- well, strike that.
           19      Q Payroll company.                                                19           You handled the books and records for
15:09:45   20          Okay. So explain to me that business model.        15:12:31 20     Integrated Administration; right?
           21      A There are companies that they do nothing, but                   21      A That is correct.
           22   they run payroll for different entities, okay. So let's              22      Q Okay. And as part of handling those books and
           23   say, I have five different companies. Instead of                     23   records, you never saw any written agreement between IA
           24   setting up five different payroll for all five of them,              24   and an employer for whom IA was purportedly providing
15:10:07   25   I set up a company and I say, "This is my payroll         15:12:50 25     payroll services?



                                                                                                   43 (Pages 166 to 169)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 45 of 75 Page ID
                                      #:9714
                                                              Majid Zarrinkelk                                                      03-26-19
                                                               Page 170                                                             Page 172
15:12:51    1     A That is correct. I -- I don't recall seeing             15:15:21    1   payments that were rapidly coming in -- in and out of
            2   anything.                                                               2   Integrated account -- Integrated's account had nothing
            3     Q Do you recall ever seeing a single document                         3   to do with IA's reported payroll business?
            4   which evidenced that, in fact, Integrated Administration                4      A Yes. I was very concerned about that. That's
15:13:02    5   was providing payroll services to an employer?              15:15:34    5   why we called Kia to clarify as to why these funds --
            6     A IA was the payroll company. Their job was to                        6   these monies are coming and when or how IA is going to
            7   produce the payroll reports, and pay the -- pay                         7   build this entities. Okay. And if I am not mistaken, I
            8   employees and cut the checks and do the -- what ADP                     8   do recall that we received some invoices that David
            9   does. Period.                                                           9   generated himself for payroll of these entities being
15:13:27 10       Q Okay. You said you referred in your testimony           15:16:03 10     issued by IA for reimbursement of the fund from them.
           11   to payroll reports?                                                    11      Q Okay. So you -- you've referenced this
           12     A Yeah.                                                              12   discussion that you had with Mr. Jam regarding all these
           13     Q Okay. Did IA produce payroll reports?                              13   monies?
           14     A Of course.                                                         14      A That is correct.
15:13:37 15       Q Okay. And you've seen those?                            15:16:14 15        Q But was after the fact that was -- remind me
           16     A Of course.                                                         16   when that was.
           17     Q Okay. And those payroll reports concerned                          17      A As I said, because of this chaos and the amount
           18   purported employees of entities affiliated with                        18   of transaction that was happening and uncertainty as to
           19   Mr. Bergstein?                                                         19   who's company is this, who -- who is going to be
15:13:52 20       A That is correct. Although in those reports, it          15:16:31 20     responsible for that. So we did not have a very good
           21   was not shown as this employee was working for this                    21   understanding of all these incoming funds and all those
           22   company or second employee was working for company B.                  22   outgoing funds.
           23   And third company was working with company C. They were                23         So therefore, at one point of time, when we
           24   all being reported as one entity. That's the purpose of                24   were late to file the tax return, I put my foot down and
15:14:11 25     it. But when we were allocating that, it would say          15:16:50 25     I said, "You" -- "you guys need to read these and


                                                               Page 171                                                             Page 173
15:14:14    1    Employee No. 1, 5, and 7 is for company A. Employee        15:16:56    1   identify the source of this income or funds and tell us
            2    No. 2, 4, 6 is for company number B, and so forth and so               2   what to do with them." And then I sent it to both Kia
            3    on.                                                                    3   and David. They reviewed that and I do recall that Kia
            4       Q Okay. And with respect to Mr. Jam, you                            4   came to our office, and we spent an afternoon or the
15:14:28    5    testified before that at least for some period of time,    15:17:14    5   whole day when -- going over those. And then based on
            6    he received a salary for Integrated Administration?                    6   that, we finalized our financial statement and then we
            7       A That is correct.                                                  7   file tax return.
            8       Q Okay. It -- was that reported on Mr. Jam's                        8      Q I'll show you what I'm marking now as
            9    personal income?                                                       9   Exhibit 46.
15:14:37 10         A Of course.                                            15:17:46 10               (Exhibit 46 was marked for
           11       Q On his personal tax return?                                      11             identification by the Court Reporter
           12       A Of course.                                                       12             and is attached hereto.)
           13       Q Okay. Now, we looked before at bank statements                   13   BY MR. LATZER:
           14    for Integrated Administration; correct?                               14      Q And Exhibit 46 consist of e-mails exchanged
15:14:51 15         A That is correct.                                      15:17:59 15     between you and Mr. Jam on December 6, 2013?
           16       Q And we saw a substantial sums of money coming                    16      A Uh-huh.
           17    in and that -- that account over a very short period of               17      Q Do you see that?
           18    time; correct?                                                        18      A Of course.
           19       A That's correct.                                                  19      Q Now, the bottom e-mail on the first page, the
15:15:01 20         Q Okay. Now, at that time, you understood based         15:18:18 20     greeting is Majid John.
           21    on the fact that you were the accountant for Integrated               21          Do you see that?
           22    Administration that it was in the payroll services                    22      A That is correct.
           23    industry as you described today?                                      23      Q Okay. What is the reference there to John?
           24       A That is true.                                                    24      A John means dear in Farsi.
15:15:15 25         Q Okay. Were you at all concerned that these            15:18:28 25        Q Dear?



                                                                                                  44 (Pages 170 to 173)
                      eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 46 of 75 Page ID
                                      #:9715
                                                       Majid Zarrinkelk                                                                 03-26-19
                                                        Page 174                                                                        Page 176
15:18:29    1       A Dear.                                                15:20:38    1      Q Okay. So you were booking them, but you were
            2       Q Okay. So that was a term of endearment that                      2   doing more than that. You were also facilitating the
            3    you were using?                                                       3   transactions; is that correct?
            4       A Yeah. We call each other -- I call him Kia                       4      A What -- what facilitation you referred to?
15:18:34    5    John, he calls me Majid John.                             15:20:49    5      Q Well, let me ask you about this specifically,
            6       Q Okay. And that's how he -- I'm sorry. That's                     6   the December 6th, 2013 ones.
            7    how you responded. You wrote "Kia John"?                              7         Mr. Jam writes, "Please do the following from
            8       A At the end of today, I may call you Steve John.                  8   Pineboard Holdings, and the instructions to make a
            9    Okay. I don't know what's your --                                     9   $300,000 wire to Graybox, LLC."
15:18:45   10       Q Oh, my first name is Eric --                         15:21:02 10        A Uh-huh.
           11       A Eric John.                                                      11      Q Do you see that?
           12       Q -- so if you're going to put John --                            12      A That's correct.
           13       A Okay.                                                           13      Q So that's -- that's a wire that --
           14       Q -- you're going to say Eric first.                              14      A That's correct.
15:18:48   15       A That is correct.                                     15:21:05 15        Q -- you made happen?
           16       Q I don't think you're going to say that but --                   16      A That is correct.
           17       A No, I will.                                                     17      Q And how about with respect to the next one from
           18       Q Okay. So do you recall receiving this e-mail                    18   Pineboard $50,000 transfers to Swartz IP?
           19    from Mr. Jam in December -- December 6, 2013?                        19      A That's correct.
15:19:05   20       A I do see this. I'm -- I'm sure I must have.          15:21:13 20        Q Same thing?
           21       Q And Mr. Jam writes the second line of this                      21      A That's correct.
           22    e-mail, "There's a wire in the Pineboard. It is for the              22      Q Okay. And then how about with respect to the
           23    purchase distribution."                                              23   following transaction on the second page it says, "From
           24          Do you see that?                                               24   Pineboard transfer $240,000 to IA?
15:19:21   25       A Uh-huh.                                              15:21:36 25        A That is correct.


                                                        Page 175                                                                        Page 177
15:19:21    1      Q What is that in reference to?                         15:21:36    1     Q That's a tran- -- transfer that you made
            2      A I don't know.                                                     2   happen?
            3      Q Okay. Did you ever have a discussion with                         3     A Uh-huh.
            4   Mr. Jam about what he meant by "purchase distribution"?                4     Q And then it says in the IA payroll account it
15:19:35    5      A I must have. Again, in that meeting, these            15:21:43    5   states, "From IA, please wire 100,000 to Cyrano Group"?
            6   were the issues that we did not know exactly what they                 6     A Cyrano Group.
            7   meant. So when we came together, we tried to clarify                   7     Q Cyrano Group.
            8   all these.                                                             8           Okay. What's Cyrano Group?
            9      Q So is it fair to say that your meeting, the one                   9     A Cyrano is another David's entity.
15:19:51 10     that you've been referring to, was sometime after          15:21:54 10       Q Okay. And you made that transaction happen?
           11   December 6th, 2013?                                                   11     A I must have.
           12      A Oh, absolutely. It was a year or two after                       12     Q Okay. And how about the next one from IA
           13   that.                                                                 13   payroll, which is misspelled, it states, "Please wire
           14      Q Okay.                                                            14   $28,833.33 cents to FCI Lender Services, Inc."
15:20:04 15        A It was very hard to get proper information from       15:22:09 15             Do you see that?
           16   David. Okay.                                                          16     A That's correct.
           17      Q But here you're beyond directly with Mr. Jam?                    17     Q Do you know what that is?
           18      A Oh, yeah. Because Jam did not know himself.                      18     A If you look at the bottom, it says, "Property
           19   He had to go as David, and David was not giving him the               19   located at 5353 Round Meadow Road, Hidden Hills." I
15:20:19 20     right answers. So Kia was giving us a sort of a            15:22:21 20     think -- I believe -- I'm not 100 percent sure, but I
           21   runaround, and we were not satisfied with that. So we                 21   think that they -- this is -- this might be David's
           22   were just booking them temporarily. Most of those                     22   home, and he must have been refinancing something and
           23   transaction were booked in a suspense account. So then                23   this is a lender. So he was asking me to wire the fund
           24   we send a list to them and I said, "You need to tell us               24   to --
15:20:37 25     what these are."                                           15:22:39 25       Q Okay.



                                                                                                    45 (Pages 174 to 177)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 47 of 75 Page ID
                                      #:9716
                                                          Majid Zarrinkelk                                                            03-26-19
                                                           Page 178                                                                   Page 180
15:22:39    1      A -- the lender.                                        15:24:50    1   that at the time that these transfers were happening?
            2      Q And that's a wire that you made happen?                           2     A Again, the issue is this was -- so many
            3      A If it was asked me to do it, must have                            3   transaction was happening all at once. Okay. And we
            4   happened.                                                              4   were not getting the proper answer as to what are these
15:22:46    5      Q Okay. And how about the last one. Well, two           15:25:05    5   monies that are coming in. And nobody could tell us
            6   transactions from IA, "Please transfer $100,000 to KJM."               6   except David and David was not accessible to us. And so
            7         That's K.Jam Media?                                              7   we had to post our question to Kia, and Kia was
            8      A That's correct.                                                   8   deferring it. David is busy. David is on vacation.
            9      Q That's Mr. Jam's company?                                         9   David is in trial. David is this and that. So
15:22:59 10        A That's correct.                                       15:25:26 10     therefore, it was being delayed and delayed and delayed.
           11      Q Okay. And it says from KJM, "Please wire                         11     Q Okay. But you kept transferring the monies in
           12   20,000 to After Dark Films."                                          12   the meantime?
           13         Do you see that?                                                13     A Yes. These were the daily transaction that
           14      A That's correct.                                                  14   were coming in and going out.
15:23:06 15        Q What's After Dark Films?                              15:25:50 15       Q Now, during the years that these transfers from
           16      A After Dark Films is another entity that K.Jam                    16   Integrated Administration were happening specifically in
           17   Production or K.Jam Media deals with.                                 17   to 2011, '12, and '13, did you file any tax returns on
           18      Q Okay. So this is with respect to Mr. Jam's                       18   Integrated's behalf?
           19   production business?                                                  19     A Integrated was part of the K.Jam Media. Yes,
15:23:19 20        A That's correct.                                       15:26:07 20     we have.
           21      Q Okay. So that's a payment that benefited                         21     Q Okay. So in 2011, you filed a tax return on
           22   Mr. Jam, personally?                                                  22   behalf of K.Jam Media, and your position is that that
           23      A Not -- not necessarily. Not necessarily.                         23   was sufficient in terms of the tax file and requirements
           24   Because if Jam provided some service to After Dark, this              24   for Integrated Administration?
15:23:36 25     could be the payment for that.                             15:26:25 25       A That's correct.


                                                           Page 179                                                                   Page 181
15:23:38    1     Q What service did he provide to After Dark?             15:26:26    1      Q And the same for 2012?
            2     A I'm not 100 percent sure of what was it. But                       2      A That is correct.
            3   I -- I knew that Kia was facilit- -- and After Dark was                3      Q And the same for 2013?
            4   another production company, and Kia was providing some                 4      A For any year that we filed tax return.
15:23:54    5   services to them.                                          15:26:31    5      Q Okay. Did you file those by the April deadline
            6     Q Okay. And then finally at the bottom it says,                      6   for each year?
            7   "From KJM wire $25,000 to Jeremy Ferris."                              7      A No. As we said, I -- I think '11 and '12 were
            8        Do you know who Mr. Ferris is?                                    8   delayed and we filed them either in 2013 or in 2014.
            9     A It's a friend of Kia.                                              9      Q Okay. And did you seek an extension?
15:24:07 10       Q Okay. And do you know why Mr. Jam would want           15:26:50 10        A There are -- government gives you extension for
           11   $25,000 transfer to him?                                              11   six months. Okay. So what I do is in this instances, I
           12     A Because he borrowed from him.                                     12   file tax return with zero information and I attach a
           13     Q He borrowed money from him?                                       13   statement. I say the client information is not
           14     A Uh-huh.                                                           14   available at this time. And when it becomes available,
15:24:16 15       Q Okay. So these are wire transfers that you             15:27:09 15     I file an amended return. And that's exactly what we
           16   processed for Mr. Jam?                                                16   did.
           17     A Uh-huh.                                                           17      Q That's what you did for K.Jam Media?
           18     Q And the wires were effectuated?                                   18      A I'm sorry?
           19     A Perhaps.                                                          19      Q That's what you did for K.Jam Media?
15:24:29 20       Q Okay. So it was sometime after these transfers         15:27:17 20        A That is correct.
           21   were effectuated that you testified that you sat down                 21      Q Okay. And let me show you what I'm marking as
           22   with Mr. Jam and Mr. Bergstein and discussed these sorts              22   Exhibit 47.
           23   of transactions?                                                      23             (Exhibit 47 was marked for
           24     A I did not sit with David. I sat with Kia.                         24             identification by the Court Reporter
15:24:48 25       Q Okay. Is there any reason why you didn't do            15:27:39 25               and is attached hereto.)



                                                                                                  46 (Pages 178 to 181)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 48 of 75 Page ID
                                      #:9717
                                                               Majid Zarrinkelk                                                     03-26-19
                                                                Page 182                                                            Page 184
15:27:40    1   BY MR. LATZER:                                              15:30:18    1   that.
            2     Q And this is a Certification of Lack of Record                       2           Let's me start from the start. From the
            3   for Swartz IP Services Group, Inc.?                                     3   beginning. "As of December 27th, 2017, the Internal
            4     A Uh-huh.                                                             4   Revenue Service shows no returns filed for the following
15:27:59    5     Q Do you know what this document is?                      15:30:27    5   periods for the business until you described above. And
            6         MR. MIGLER: Oh, can I -- can I have a copy?                       6   it list the period as December 31st, 2011 through
            7         MR. LATZER: I'm sorry, yeah.                                      7   December 31st, 2016."
            8         THE WITNESS: No.                                                  8           Do you see that?
            9   BY MR. LATZER:                                                          9       A I do.
15:28:15   10     Q So about halfway down the page, it states -- my         15:30:38 10         Q Now, this is with respect to Pineboard
           11   copy is a little difficult to read. But I believe it                   11   Holdings, Inc.; right?
           12   states, "As of February 16, 2018, the international --                 12       A It looks like it.
           13   or Internal Revenue Service shows no returns filed for                 13       Q Okay. And that's a company for which you were
           14   the following periods for the business entity described                14   the signatory on the bank account?
15:28:38   15   above. And that's a reference to Swartz IP Services         15:30:50 15         A I was.
           16   Group, Inc."                                                           16       Q Okay. But I believe your testimony was that
           17         Do you see that?                                                 17   you didn't provide accounting services for this entity?
           18     A That's true.                                                       18       A That is correct.
           19     Q Okay. And so below that, there is a -- there                       19       Q Okay. And is it your understanding from this
15:28:48   20   are various periods listed, December 31st, 2011,            15:31:01 20     document that Pineboard did not file tax returns between
           21   December 31st, 2012, December 31st, 2013, December 31st,               21   December 31st, 2011 and December 31st, 2016?
           22   2014, December 31st, 2015, and December 31st, 2016.                    22       A It looks like it.
           23         Do you see those?                                                23       Q And is it also your understanding that the
           24     A I do.                                                              24   government believed that Pineboard had an obligation to
15:29:05   25     Q Okay. So is it your understanding that Swartz           15:31:16 25     file tax returns for those years?


                                                                Page 183                                                            Page 185
15:29:08    1    IP Services Group, Inc. never filed tax returns for        15:31:19    1      A As I said, if you're doing business in United
            2    those years?                                                           2   States, you are -- you're supposed to file tax return.
            3       A Off of this document, it looks like it.                           3      Q Did you ever have a discussion with Mr. Jam
            4       Q Okay. And is it your understanding that the                       4   about filing tax returns for Pineboard Holdings?
15:29:19    5    government believed that there is an obligation to file    15:31:32    5      A No.
            6    tax returns in those years for Swartz IP Services Group,               6      Q No.
            7    Inc.?                                                                  7          Did you understand that somebody else was
            8       A Any business --                                                   8   taking care of that?
            9          MR. MIGLER: Speculation.                                         9      A No. It was not my concern.
15:29:26   10          THE WITNESS: Any -- any business that does           15:31:39   10      Q Okay. You weren't concerned notwithstanding
           11    business in United States are supposed to file tax                    11   that you were the signatory on the account?
           12    return.                                                               12      A No.
           13    BY MR. LATZER:                                                        13      Q And you knew that Mr. Jam had at least some
           14       Q Okay. Let's look at Exhibit 48.                                  14   affiliation with this entity?
15:29:56   15             (Exhibit 48 was marked for                        15:31:50   15      A Has what?
           16             identification by the Court Reporter                         16      Q Some affiliation with this entity?
           17             and is attached hereto.)                                     17      A Again, these jobs were transferred to their
           18    BY MR. LATZER:                                                        18   in-house accountant, and he had several people behind
           19       Q And Exhibit 48 is another Certification of Lack                  19   him to file these tax returns. So I was under the
15:30:06   20    of Record. And this one is from Pineboard Holdings,        15:32:03   20   impression that they are taking care of it.
           21    Inc.                                                                  21      Q And who's the in-house accountant are you
           22          Do you see that?                                                22   referring to?
           23       A I do.                                                            23      A As I said, I -- I don't remember the name of
           24       Q And it states that as of December 27th, 2017,                    24   the gentleman. Harry -- Harry Sarkisian, I believe, if
15:30:15   25    the International Internal Revenue Service -- strike       15:32:24   25   I'm not mistaken.



                                                                                                    47 (Pages 182 to 185)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 49 of 75 Page ID
                                      #:9718
                                                             Majid Zarrinkelk                                                     03-26-19
                                                             Page 186                                                             Page 188
15:32:25    1     Q Okay.                                                 15:34:38    1   therefore, you report those under that mother company,
            2     A It was a gentleman that I introduced -- they                      2   under the umbrella of K.Jam Media.
            3   were looking for an in-house accountant. I knew this                  3      Q Did you ever receive any notices from the
            4   fellow, I introduced him. They hired him. He was there                4   government regarding a failure to file a tax return for
15:32:35    5   for a few years up to the time that they closed.          15:34:53    5   Integrated Administration?
            6     Q Who specifically hired him?                                       6      A Never.
            7     A I believe Kia hired him. Or David hired him.                      7      Q Did Mr. Jam?
            8     Q Okay.                                                             8      A Never.
            9     A But I made the introduction.                                      9      Q Do you know if any of Mr. Jam's entities
15:32:48 10       Q But he was retained for purposes of Mr. Jam and       15:34:57 10     received such a notice?
           11   Mr. Ber- -- Mr. Bergstein's businesses, is that fair to              11      A Never.
           12   say?                                                                 12      Q Okay. Do you know if Mr. Jam or anyone on his
           13     A That is a fair statement.                                        13   behalf contacted the government to advise them that a
           14     Q Okay. Let's look at -- let's look at                             14   tax return for Integrated Administration had been filed
15:33:02 15     Exhibit 49.                                               15:35:19 15     through K.Jam Media as -- as you described?
           16            (Exhibit 49 was marked for                                  16      A You don't have to. It is your requirement.
           17            identification by the Court Reporter                        17   And when you report it properly, it should be there.
           18            and is attached hereto.)                                    18      Q Okay.
           19   BY MR. LATZER:                                                       19      A But one page on the -- the K.Jam Media tax
15:33:14 20       Q And Exhibit 49 is a certification of -- of Lack       15:35:33 20     return shows the name of the affiliate. So therefore,
           21   of Record for Integrated Administration. And according               21   you put their name, their federal ID number, and the
           22   this certification, it states that, "As of                           22   amount of your ownership.
           23   December 27th, 2017, the Internal Revenue Service shows              23      Q Did you have any discussion with the government
           24   no returns filed for the following period for the                    24   when you met with them in the winter or fall of 2017
15:33:35 25     business entity described above."                         15:35:47 25     regarding filing tax returns for Integrated


                                                             Page 187                                                             Page 189
15:33:38    1         Do you see that?                                    15:35:49    1   Administration?
            2      A I do.                                                            2      A We spoke generally about everything, like, what
            3      Q Okay. And this concerns Integrated                               3   we do today.
            4   Administration; correct?                                              4      Q Do you -- do you recall any specific discussion
15:33:45    5      A Correct.                                             15:35:59    5   about filing tax returns for Integrated Administration?
            6      Q And the government is stating that from 2011 --                  6      A I don't recall any specific question about IA,
            7   December 31st, 2011 through December 31st, 2014,                      7   but we spoke about everything.
            8   Integrated never filed tax returns?                                   8      Q Okay. And when you met with the government in
            9      A That's wrong.                                                    9   the fall or winter of 2017, were you represented by an
15:34:05 10        Q Why is that wrong?                                   15:36:17 10     attorney?
           11      A Because it's included in K.Jam Media.                           11      A I was.
           12      Q Okay.                                                           12      Q And who is that attorney?
           13      A So that's why they don't see that's a separate                  13      A The -- the name of the person I remember, but I
           14   one.                                                                 14   don't remember the name of -- no, I do. I -- my
15:34:14 15        Q Okay. But is that something that the                 15:36:28 15     insurance company appointed an attorney named Tim
           16   government would have been aware of from its --                      16   Agajanian. Okay. I don't know the name of their firm.
           17      A They should have been.                                          17   And then since the matter was a criminal matter, he
           18      Q Let me finish.                                                  18   hired another gentleman there named Mark Beck from
           19         Isn't that something that government would have                19   Orrick. Okay. And he had an assistant, so these three
15:34:18 20     been aware of?                                            15:36:54 20     gentleman were representing.
           21      A They should have been.                                          21      Q Okay. And when you met with the government
           22      Q Okay. And why should they have been?                            22   with your attorney or attorneys, were there any
           23      A Because there is an election you make and under                 23   questions that you refused to answer?
           24   that election, we call it QSub. You become a subsidiary              24      A No.
15:34:33 25     of a -- another entity which is a S corporation. And      15:37:02 25        Q Okay. Did you assert the Fifth Amendment for



                                                                                                48 (Pages 186 to 189)
                       eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 50 of 75 Page ID
                                      #:9719
                                                            Majid Zarrinkelk                                                      03-26-19
                                                             Page 190                                                             Page 192
15:37:05    1   any questions?                                             15:40:22    1      A I -- I -- I even did not discuss this with Kia
            2      A No.                                                               2   Jam about what happened to him. The only thing that I
            3      Q And you're aware that Mr. Bergstein was tried                     3   know that he was convicted, he was jailed. That's all.
            4   and convicted with respect to the transactions that                    4      Q Okay. And you -- you -- you said, though, that
15:37:23    5   we've been discussing today?                               15:40:34    5   you read the indictment concerning Mr. Bergstein?
            6      A I don't know exactly why -- why he's been                         6      A Uh-huh.
            7   convicted, but I know that he must have done something                 7      Q Okay.
            8   wrong with respect to these entities, Wimbledon and then               8      A It was given to me by my attorneys.
            9   another -- IP Swartz, that sort of thing. Even when I                  9      Q Okay. And are you aware that in that
15:37:43 10     read the indictment, I really did not fully understand     15:40:44   10   indictment, there's a reference to a coconspirator?
           11   the scope of his involvement with those entities. Okay.               11      A I don't recall exactly what it was.
           12   So I did not know -- at the time that I was talking                   12      Q Okay. Are you aware that the government at
           13   to -- in winter of 2017, Mr. Bergstein was not indicted               13   Mr. Bergstein's trial identified Mr. Jam as Mr. --
           14   then -- no. He was not convicted then. He was                         14   Mr. Bergstein's coconspirator?
15:38:08 15     indicted.                                                  15:41:01   15      A I believe I -- that's what -- that's why the
           16      Q Have you spoke to the government after he had                    16   reason they asked me to go and testify.
           17   been indicted?                                                        17      Q Because they understood that Mr. Jam was
           18      A No. I never -- well, let me -- let me think.                     18   Mr. Bergstein's coconspirator?
           19   I -- I did not talk to government after his conviction.               19      A That is correct.
15:38:23 20     No, I don't think so.                                      15:41:13   20      Q Okay. Now, you earlier described Mr. Jam as a
           21      Q But was it before it was -- it was after he'd                    21   friend of yours; is that correct?
           22   been indicted, though?                                                22      A Mr. Jam is a friend, is a family, and a client.
           23      A Oh, yes. Many, many times. Many, many times.                     23      Q Okay. And so in -- in responding to my
           24      Q What do you mean by "many, many times"?                          24   questions today, is it -- was it your intention to help
15:38:38 25        A This has started as I received the subpoena           15:41:36   25   Mr. Jam?


                                                             Page 191                                                             Page 193
15:38:42    1   from an attorney from DOJ on a Friday afternoon back in    15:41:36    1      A No.
            2   June of 2017. And I responded that in a matter of half                 2      Q No?
            3   an hour. And he responded, he said, "I've never                        3      A My belief is this, I tell the truth, nothing
            4   received any response to a subpoena in half an hour."                  4   but the truth, so help me God. I don't care about the
15:39:02    5   But -- then after that, another gentleman showed up. He    15:41:45    5   rest of that. So that's -- that's -- that's what I do.
            6   was the attorney from SEC. And he sent me a subpoena                   6      Q Let me just direct you back to Exhibit 49. I
            7   and asked for information. For a period of time, we                    7   have one follow-up on that.
            8   were sending those information to him.                                 8      A Which one, 49?
            9        At this point of time, I did not have any                         9      Q Exhibit 49. Yeah.
15:39:21   10   attorney. I did not consult with any attorney and          15:41:58 10        A Sure.
           11   everything was working very fine. Then I received the                 11      Q There is an address listed for Integrated
           12   phone call from the same attorney who invited me to go                12   Administration, 2875 Michelle, Suite 300 in Irvine,
           13   to New York. And at that point of time, I spoke with my               13   California?
           14   insurance company. I said, "They are asking me to go                  14      A Uh-huh.
15:39:39   15   there for an interview." My -- my insurance company        15:42:08 15        Q Do you know what that address is?
           16   advised me that you do not go. "You ask them to                       16      A That's my current address.
           17   subpoena you. And then when they subpoenaed you, we are               17      Q That's your address?
           18   going to assign you an attorney, and then we'll take it               18      A That's correct. All Mr. Jam's entities and
           19   from there." And that's exactly what happened.                        19   businesses and invoices, everything comes to my office.
15:40:03   20     Q Okay. And are you aware that during                    15:42:20 20        Q Okay. But your testimony is that you never
           21   Mr. Bergstein's criminal trial, the government                        21   received a notice from the government regarding a
           22   identified Swartz IP Services Group as the vehicle                    22   failure to pay taxes or -- or file a tax return for
           23   through which fraud was perpetrated?                                  23   Integrated Administration?
           24     A I have no idea. I never heard.                                    24      A That is correct. Because I have always filed
15:40:22   25     Q Okay.                                                  15:42:30 25     them on time except those two years.



                                                                                                49 (Pages 190 to 193)
                     eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 51 of 75 Page ID
                                      #:9720
                                                            Majid Zarrinkelk                                                        03-26-19
                                                            Page 194                                                                Page 196
15:42:33    1        MR. LATZER: Okay. Let's take a short break.             1      I, Sandra Mitchell Name CSR No. 12553, Certified Shorthand
            2        THE VIDEOGRAPHER: The time is 3:42 p.m. We              2   Reporter, hereby certify that:
            3   are now off the record.                                      3      I am authorized to administer oaths or affirmations.
            4             (A recess was taken.)                              4   (Cal. Code of Civ. P. Sec. 2093 (b) and Fed. R. Civ. P. 28(a)).
15:50:47    5        THE VIDEOGRAPHER: We are back on the record.            5      The foregoing proceedings were taken before me at the
            6   The time is 3:50 p.m.                                        6   time and place therein set forth, at which time the witness
            7        MR. LATZER: Okay. I don't have any further              7   was duly sworn by me. (Cal. Code Civ. Proc. 2025.330(a),
            8   questions. Thanks for your time.                             8   2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
            9        THE WITNESS: It's my pleasure. Thank you.               9      The foregoing pages contain a full, true and accurate
15:51:00   10        MR. MIGLER: So I have no questions to ask to           10   record of all proceedings and testimony. (Cal. Code Civ.
           11   Mr. Zarrinkelk at this time.                                11   Proc. 2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
           12        MR. LATZER: So we're all done?                         12      I am not a relative or employee of the parties,
           13        MR. MIGLER: Yeah. All done.                            13   nor financially interested in the action. (Cal. Code Civ.
           14        MR. LATZER: Thank you.                                 14   Proc. 2025.320(a)).
15:51:07   15        THE WITNESS: Thank you.                                15      Before completion of the proceedings, review of the
           16        THE VIDEOGRAPHER: This concludes today's               16   transcript [ ] was [ x ] was not requested. If requested,
           17   proceeding in the deposition of Majid Zarrinkelk. Three     17   any changes made by the witness (and provided to the reporter)
           18   DVDs were used.                                             18   during the period allowed, are appended hereto.
           19        The time is 3:51 p.m. We are now off the               19   (Fed. R. Civ. P. 30(e)).
15:51:16   20   record.                                                     20      I declare under penalty of perjury under the laws of
           21             (The proceedings were concluded                   21   California that the foregoing is true and correct.
           22                  at 3:51 p.m.)                                22      Dated this 30th day of March, 2019.
           23                   ---o0o---                                   23   ______________________________
           24                                                               24   Sandra Mitchell
           25                                                               25   C.S.R. No. 12553


                                                            Page 195
15:51:31    1   STATE OF CALIFORNIA )
                          ) ss.
          2     COUNTY OF __________ )
          3
          4
15:51:31  5           I, MAJID ZARRINKELK, say I have read the
          6     foregoing deposition and declare under penalty of perjury
          7     that my answers as indicated are true and correct.
          8
          9
15:51:31 10
         11     __________________
                   (Date)
           12
           13                        _________________________
                                        (Signature)
         14
15:51:31 15
         16
         17
         18
         19
15:51:31 20
         21
         22
         23
         24
15:51:31 25



                                                                                          50 (Pages 194 to 196)
                     eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 52 of 75 Page ID
                                       #:9721
                                         Majid Zarrinkelk                                        03-26-19
                                                                                                Page 197

         A               113:8 137:7,13,16   actual 86:12 87:9     Administration's        83:21 107:7
a- 83:21                 143:17 144:12,17    Ad- 70:1                111:20 113:7          120:20 127:24
A-S-T-E-R-I-N-G          144:18,19 146:8     add 60:11 74:8          143:17                142:23 152:3
  18:1                   147:23,24,25        added 154:8,12,15     administrative          166:19
a.m 2:19 6:2,11          149:8,14 158:6      addition 16:1 61:1      23:6 36:24          agree 73:20,21 86:3
  46:4,8                 164:1 171:17        additional 57:2       ADP 170:8               92:18 93:7 107:12
ability 80:19 81:25      172:2,2 175:23        90:8 133:11         advance 42:6 103:9    agreement 22:25
able 45:20 48:22         177:4 184:14          139:11                105:2 115:15          23:12 24:1,11
  80:13 146:25           185:11              address 14:3 66:8     Advantage 76:4          31:11 32:19,22
abnormal 121:6         account- 158:9          66:11,12,13         advice 109:23           33:2 41:13 60:7
absolute 50:3          Accountancy 4:10        193:11,15,16,17     advise 25:19,25         92:22 116:1
  139:23,24              13:11 16:8 20:14    addressed 124:17        188:13                169:23
absolutely 26:16         124:13              administer 196:3      advised 52:20         agreements 23:17
  28:14 31:8 39:11     accountant 12:13      Administra- 168:5       191:16                24:5
  50:1 97:17 117:2       12:15,18 37:22      Administration 1:8    advisor 20:11         ahead 121:23
  150:24 152:7           47:25 56:13 60:16     2:8 4:20 5:12         157:22                126:14
  165:12 166:24          60:16 71:4,19,21      36:25 39:21 69:8    advisors 61:8         airplanes 54:5
  175:12                 157:22,23,24,25       69:20 70:1,8,9,12   Advisory 50:15        AKS 108:16 109:1
abuse 43:21              171:21 185:18,21      70:13 71:6,12,18      114:1,5,12            109:4,7,24
accept 64:8              186:3                 72:7,9,13 73:12     affairs 20:21         al 6:16
access 47:10 48:22     accountants 61:8        74:11 75:1,19       affect 132:3          al- 21:15
  60:12 64:14,16       accounting 16:3         78:24 79:6 93:12    affidation 26:5       alert 24:18,21,25
  67:17 74:5,10          19:6 60:3 71:22       93:22 94:13 95:6    affidavit 26:6        alike 137:20,22
  79:15 84:24            83:5,12,22 95:10      95:11,23 96:23      affiliate 188:20      Allen 130:16,20
accessible 180:6         158:9,16 159:22       97:3,4 98:14,17     affiliated 14:8       allocate 71:3
account 4:12,13,15       160:13 161:1          98:24 99:14,25        21:10 22:7 24:6     allocated 164:5
  18:25 44:14 51:14      184:17                100:12 101:6,13       39:19 40:4 58:13    allocating 148:18
  52:4,19,20,21,25     accounts 19:6,25        101:19 103:14         58:17 60:1 92:13      170:25
  60:11,12 62:8          40:17 66:16 67:16     106:18,25 107:15      92:15 103:24        allowed 196:18
  64:4,6,11,13,14        74:24 76:14 84:11     108:5,16,22 109:9     104:7,15 123:13     altogether 21:15
  64:16 65:12 66:21      85:6 124:21,23        110:23 111:6          168:13 170:18         27:15
  67:9 68:2,9 71:15    accuracy 56:18          113:1,18 114:13     affiliation 31:25     amended 181:15
  73:6,9 74:3,11,14      57:15 128:12          114:23 115:6,14       35:12 146:15        Amendment
  74:17,19,20,22       accurate 155:13         115:23 117:6,11       185:14,16             189:25
  76:11,11,19 79:8       196:9                 118:10 125:24       affirmations 196:3    American 40:13
  79:8,19 80:13,17     acquainted 16:10        126:4,23 138:17     afford 140:23           44:22 45:4 48:4,7
  80:18 81:24 82:1       16:17 26:25           148:3 149:17        Aframi- 129:13          116:11 141:6,11
  82:5,6,6,7,9,10,17   act 30:5 121:20         150:9,12,17,21,23   Aframian 129:14         141:18 146:9,20
  82:21 83:6,8           139:7                 151:5,10 153:13       129:25                147:1,2,7,10,14
  84:15,18,21,25       acted 96:10 97:14       156:13 162:22       afternoon 173:4         147:16,22,22
  85:2,15 86:5,9,16    acting 27:25 29:21      163:17,20 165:5,6     191:1                 148:1,24
  86:18 87:1,24          29:25 139:6           167:14 168:6,17     afterward 122:5       Amex 46:20 47:11
  88:23 89:14,18         140:11                169:3,6,20 170:4    Agajanian 189:16        145:19
  92:2 93:1,3,8,9      action 6:9 196:13       171:6,14,22         ago 10:5,9 16:12      amount 22:20
  94:12 95:4,19        active 17:11,12         180:16,24 186:21      17:2 18:24 22:9,9     115:4,7 144:13
  98:24 111:7,14,20    activities 19:4,22      187:4 188:5,14        32:13 33:15,15        162:22 168:3
                       activity 20:24          189:1,5 193:12,23     49:25 50:7 75:21      172:17 188:22

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 53 of 75 Page ID
                                      #:9722
                                        Majid Zarrinkelk                                     03-26-19
                                                                                           Page 198

Angeles 2:18 6:1,12     76:18 85:16,17        76:2 85:12 88:20   42:9,16 43:15       Beck 189:18
 20:22 27:5             106:24 108:15         93:19 123:3 135:7  44:16 46:7 51:17    beginning 30:16
annual 21:13,22         120:22,22 181:5       143:6 152:12       53:24 54:10,16       149:22 184:3
 66:22 160:3          Arius 159:4             161:17 173:12      66:20 74:8 75:9     behalf 2:17 26:1
answer 28:25 52:23    arrangement 24:8        181:25 183:17      94:3 95:2 97:19      63:11,17,19,23
 91:19 180:4            142:3,5               186:18             104:13,24 105:3      64:1 86:21 117:18
 189:23               arrangements          attend 36:4          118:10,19 120:4      119:13,17 127:20
answered 5:15           169:11              attorney 10:7,17     120:20,23 121:1      180:18,22 188:13
 87:16                arrived 105:1           42:13 110:4        121:17,19 131:3     belief 193:3
answers 58:23         article 66:17 68:7      154:19,25 189:10   131:19 132:1        believe 9:8,16
 99:12 175:20           71:16                 189:12,15,22       140:3 145:4          12:18 23:4,9,22
 195:7                articles 67:3           191:1,6,10,10,12   161:10 191:1         24:3,7 29:21 30:2
antiques 47:8         aside 92:5,9            191:18             193:6 194:5          31:15 32:6,25
 129:21,23            asked 31:16 32:9,9    attorneys 22:22     backup 133:17         33:13,17 36:14
any- 38:14 40:11        81:13 83:6 87:16      42:13 90:24,24     134:19,22,24         40:10 41:22 43:3
anybody 49:7            90:17 97:25           189:22 192:8       135:3                43:9,12,15 45:17
 63:18 122:16           103:17 105:9        audit 57:1,2        balance 40:12         48:16,23 49:22
anymore 68:10           116:16 119:25       audited 131:20       129:15,25 144:3      50:19 51:18,23
ap- 103:6               140:12 142:14       August 71:9 93:23   bank 4:15,17,18,20    55:7 56:11 57:17
apparently 103:6        143:24 156:9,10       93:24 94:14,15     18:25 19:5 52:21     57:20 69:6 74:14
 115:21 125:25          167:9 178:3 191:7     117:7              60:11,11 61:19       75:17 87:21 96:14
 129:24 130:19          192:16              authority 67:18      64:4,5,6,16 65:12    96:17 102:23
 138:8 139:12         asking 33:14 42:6     authorize 63:16      65:23 66:15,16,19    104:24 108:7
 145:1                  56:13 92:5,24         64:14              66:19,20 67:6,7      114:9 122:13
appear 90:14            93:2,6,9 105:12     authorized 49:9      68:1,8,9,9 71:15     129:2 139:23
APPEARANCES             166:5 177:23          63:18,22 67:16     74:9,11,24 76:11     147:22 154:20
 3:1                    191:14                76:15 77:12 79:2   84:25 85:14,14,20    158:11 163:9
appearing 8:2         aspects 23:6            90:3 196:3         86:14 88:22 90:12    164:7 168:7,10
appears 13:17         assert 189:25         authorizes 26:6      93:2,22 94:12        177:20 182:11
 89:10 106:24         assessment 134:7      available 181:14,14  109:21 126:3         184:16 185:24
appended 196:18       assets 53:20          aware 26:9 47:20     137:13 144:18        186:7 192:15
application 4:10,12   assign 191:18           50:10,14 59:10,16  147:24 158:6        believed 183:5
 4:13,15 62:8 73:6    assist 19:12            74:24 93:11 99:13  163:14 171:13        184:24
 73:9 74:3,14         assistant 163:6         100:11 101:10      184:14              beneficiaries
apply 68:7              189:19                106:5 110:8       banking 79:17         138:11
appointed 189:15      associate 44:3          119:22 121:7      banks 68:10 87:4     beneficiary 109:12
approached 38:12      associated 9:1          141:2,5 169:13    Barn 145:22 147:3     109:12
 38:13,19             associates 27:7         187:16,20 190:3    147:6 151:17,20     benefit 39:13
appropriately         associating 18:17       191:20 192:9,12    152:2                149:13
 164:5                association 35:16                         Bartfay 3:21 6:5     benefited 40:11
approval 26:3         assuming 141:21                 B         based 27:23 56:23     140:19 141:4,13
approximate 22:11     Astering 17:25        b 4:7 5:2 170:22     57:7,9,21,24         148:21 149:9
approximately           18:1,20,21            171:2 196:4        120:8 132:18         178:21
 9:10 21:16 22:5      attach 153:12         B1123 3:15           171:20 173:5        benefiting 39:9,12
 45:23 70:3 93:13       181:12              back 9:24 11:7 22:3 basis 21:22           140:18 142:2
 96:12                attached 7:20 13:8      23:19,25 32:13    Bates 159:9           149:1
April 41:9 42:4,24      51:19 62:5 69:4       33:13 41:19,23,24 be- 35:16            Ber- 186:11

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 54 of 75 Page ID
                                      #:9723
                                       Majid Zarrinkelk                                       03-26-19
                                                                                             Page 199

Bergstein 1:9 2:9    better 37:9           Boulevard 2:17         76:4 80:1 98:2       67:22 68:4 140:4
 8:23 9:1,20 26:20   beyond 10:20 19:8      6:12 36:9             101:18 105:5         142:6,8 174:5
 26:23,25 27:9,11      35:16 45:19 142:1   boundaries 20:17       111:2 129:4 130:8  capacity 47:13
 27:14,18 28:1,1,5     175:17              branch 85:1            130:9,11 134:13      119:13
 28:10,12,17 29:6    big 46:25 49:20       brand-new 18:22        166:14 167:14,17   CAPISTRANO
 29:15,24 30:10        50:20,24 51:4        112:23                167:20 172:3         3:15
 31:6,12,23 32:4       54:3 66:25 144:14   break 46:3 118:15      178:19 182:14      Capital 18:1,1,20
 32:19,20 33:4,7       144:14 150:14        161:6 194:1           183:8,10,11 184:5    18:21
 33:11,24 34:1,15    biggest 164:6         breakfast 29:11        185:1 186:25       capture 134:15
 34:16 35:2,5,20     bill 22:21,23          53:25                businesses 43:7     card 14:14,15
 35:21 36:3 37:11      145:19,20 147:1,2   breaking 75:4          53:7,19 155:4        40:13,14 45:1
 38:9,23 39:9,14       147:7,10            brief 125:12           186:11 193:19        46:21 47:11 48:4
 39:16,19 40:4,6     billing 21:13 91:1    briefly 129:22        businessman           48:7,13,15,16,22
 40:12,19 41:2,5,7   bills 21:4 147:3      bring 54:5,6           122:21               48:23 49:1,2,6,8
 41:11,14 42:2,25    bit 43:17,20 102:23   bringing 56:9         busy 180:8            49:10,17,23 50:8
 43:4,9,12 44:6,19   black 44:22 46:20      87:12 93:1 122:22    buy 53:8 129:20       66:13 90:13
 45:10 47:2 48:22      48:13               Broadway 91:9,14      buying 54:3 129:23    141:19 147:10
 49:5,9,17 53:4,6    blank 73:19,22         92:6,10,14,21         129:23 130:6,8,9   cards 44:23 141:6
 53:19 54:19,21      Board 4:10 13:11      broke 46:19 75:12      130:11               141:12 148:19
 55:14 56:8 58:17      16:8 20:14 124:12   brother 16:18                             care 81:12 159:23
 70:16,19 78:7,14    boasted 27:11         brother's-in-law                C           185:8,20 193:4
 78:15 79:2,18       Bohemia 145:21         16:18                C 170:23            careful 48:10 132:6
 84:8,20 85:3 87:8     147:3,5 151:13,15   brother's-in-law's    C.S.R 1:22 2:20       132:7
 90:6 92:15 104:5      152:2                16:19                  196:25            Carol 101:19
 104:7,15,17 105:6   book 166:2,4          brother-in-law's      CAC-7 153:12          102:10,15,16,21
 105:24 106:4        booked 56:16 57:6      16:21                Cal 196:4,7,10,13     103:4,5
 111:1,15 120:18       59:3 175:23         brought 14:14         California 1:2 2:2  Carroll 80:8
 121:9 129:3,6       booking 175:22         44:15 91:2 119:25      2:18 3:15 6:1,13  carrying 165:19
 130:3 138:3,7,8       176:1               build 172:7             13:2 16:8 20:14   CASCADE 1:9 2:9
 138:14,15,18        bookkeeping 48:1      building 27:4           31:18 124:12      case 1:6 2:6 6:14,15
 139:2,9,13,17         57:5 162:9,11       bullying 28:10,12       193:13 195:1        8:22 10:6 24:24
 141:1,19,20 142:3   books 124:21,23       bunch 40:7 47:7         196:21              25:3 120:16
 146:14,22 148:13      150:6 151:22,22      50:20 104:10         call 14:18 20:20      121:22 134:2
 148:17 152:16         165:18,19 169:19    bus- 14:14              31:18 38:7,7 57:5   150:20
 153:2 154:25          169:22              business 4:12,13,15     64:6 71:14 78:12 cash 103:16 135:24
 163:8 164:14,19     borrowed 149:13        11:7 14:14 17:9        80:15 116:2         137:2,4,7,16
 168:12,14,20,23       179:12,13            18:11,12 19:8          128:18 174:4,4,8    164:10
 169:2,6 170:19      borrowing 111:10       20:20 23:6 25:11       187:24 191:12     caught 164:4
 179:22 190:3,13     boss 28:1,3 43:22      27:6 29:9 30:6,25    called 14:13 17:7   cause 7:2
 192:5                 45:13                31:3,19 40:19          17:13,21,25 32:7 caused 47:2 124:3
Bergstein's 31:14    bottom 95:16           48:11,16 52:12,15      32:14 36:24 50:11 Cayman 141:1
 33:6 55:12,17         109:18 159:9         52:17 53:4,14          58:24 59:20 69:7 celebrity 21:3
 70:24 141:9           160:2 173:19         54:19,22,23,24         102:24 122:7      CENTRAL 1:2 2:2
 186:11 191:21         177:18 179:6         55:3,4,5,13,18         147:24 167:8,9    cents 21:13 177:14
 192:13,14,18        bought 14:11 47:8      59:6 61:12 62:8        172:5             certain 20:19 31:1
Bernardino 54:4        129:24 130:1,3       65:16 67:25 70:7     calling 25:5 120:23   48:17 75:13
bet 133:5              141:2 165:15         70:11 73:6,9 74:2    calls 28:23 38:4,4    142:15

                eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 55 of 75 Page ID
                                       #:9724
                                          Majid Zarrinkelk                                        03-26-19
                                                                                                Page 200

certainly 73:3           196:11,13,19           42:3,17 47:22,24      54:3,4 56:15,15     concluded 194:21
  106:5,6 120:3        clarify 37:19 172:5      50:21 52:23 54:13     59:25 65:12 66:25   concludes 194:16
  134:23                 175:7                  81:20 89:16 97:6      67:22 68:20 70:14   conducted 43:8
certification 5:9,10   Class 1:4 2:4 3:2,7      116:8,8,19 132:22     98:17 102:24        conducting 129:4
  5:12 182:2 183:19      59:18                  146:23 164:1,1        110:1 111:1         confessed 142:17
  186:20,22            clean 46:17            comes 143:19            112:24 118:11         142:21
certified 6:6 12:13    clear 8:8 36:15          193:19                134:8 146:18        confirm 93:5
  12:14 196:1            69:25 109:13         comfortable             150:22,24,24,25     confused 84:14
certify 196:2            117:19 120:14          121:10,10,13          153:21 159:21       confusion 128:16
CGMA 12:15,16            147:9                  122:20                165:7 167:18,19     connection 119:2
change 107:24          clearly 80:20 83:24    coming 10:19            167:25 168:1,3      conservative 146:7
  158:14               client 16:23,25          11:10,15 19:24        170:6,22,22,23,23   consider 83:11
changed 50:15            24:18,21 25:6,11       24:19 29:2,4 40:8     171:1,2 172:19        156:10
changes 196:17           25:19,24 26:8          49:20 51:6,11,13      178:9 179:4         consideration
chaos 172:17             31:7,9 56:13           51:15,16,24,24        184:13 188:1          108:5
chaotic 53:17            79:15 81:22 97:14      52:7,18,19 53:2       189:15 191:14,15    considered 132:17
character 30:11,15       116:10 120:21          55:22 56:5,7 58:3   company's 37:3        considering 155:22
  43:5,18 44:7,18        121:9 122:23           58:6,10,20,24         149:8 151:24        consist 173:14
characterization         124:8 160:16           61:20 75:13,16,18   compensation          consistent 87:21
  127:21 128:12          181:13 192:22          77:17 80:20 82:8      21:17,20 22:5,18    consolidate 72:15
  133:6                client's 57:16           98:4,5 107:15         40:6                consolidated 6:14
characterized            142:21                 109:13,14 111:9     compilation 57:5,6      72:18 96:25
  133:2,16,21,23       clients 21:5,7 22:22     111:13 121:16       compile 155:3         consult 191:10
charge 34:8 44:14        23:7,17 24:24          125:12 126:1        compiled 153:25       consulting 130:16
  44:20,25 46:20         25:3 50:7 56:24        132:2,13 133:10     complete 51:21          130:20,25
  47:2,6 49:13 84:4      57:18,25 116:6,7       134:10 138:20       completion 196:15     contacted 188:13
  84:5 124:20,22         119:3,13,19,20         144:21 149:10       complies 98:22        contain 196:9
  151:12                 121:12 124:9           164:5 171:16          99:21 100:16        Continued 5:1
charged 151:1            136:12,13 137:4        172:1,6 180:5,14      106:22 108:13       continues 145:17
charges 45:19 46:1       137:15 153:10        commencing 2:18         110:11 113:22       control 25:2 28:13
  47:21 49:15,17,19    close 24:23 163:5      committed 124:3         115:2 117:4 118:4     28:16,17,19,21
  49:20,23 50:8        closed 18:7 186:5      communicate           comprehensive           29:2 44:9 92:3
  141:8,9,18 145:19    clue 56:6 64:2           125:12                51:21                 138:20,22 139:24
  145:21 147:5,6         68:24 79:14 93:8     communicated          con- 44:9               139:25 165:17
charging 84:3          coconspirator            43:19 164:24,25     concern 43:16 85:7    controlling 38:24
chartered 12:14,17       192:10,14,18         communication           145:5 157:19          43:13 45:10
check 42:22            Code 196:4,7,10,13       42:15 167:4           185:9               conversation 45:7
checking 76:4 80:2     COLE 3:3,8             communications        concerned 44:14         45:9
  101:18               collateral 41:16         140:3                 45:9 78:17 132:4    conveying 139:8
checks 64:17,17        colleague 43:22        comp- 153:21            133:19 157:19         166:1
  137:11,13 170:8      collect 131:19         companies 31:14         169:11 170:17       convicted 190:4,7
China 120:23           collecting 134:4         33:21 34:22 37:23     171:25 172:4          190:14 192:3
chose 44:3             Colorado 36:9            68:4 137:22 156:9     185:10              conviction 190:19
circulated 153:7       com- 137:22              167:21,23 168:20    concerning 8:22,24    convince 121:11
circumstances          combination 86:7       company 17:7            14:12 192:5         copied 135:16
  115:25               come 9:24 19:5           18:22 31:19 32:14   concerns 159:13         136:3,7,11,16
Civ 196:4,4,7,8,10       32:14 33:8 38:19       33:12 37:1 52:11      187:3                 143:9,20,23

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 56 of 75 Page ID
                                      #:9725
                                        Majid Zarrinkelk                                      03-26-19
                                                                                            Page 201

  152:17 164:19,23      108:25 109:10         140:2 195:2         cultural 116:24      139:8,24 141:1,9
  167:11                110:16,24 111:17    couple 28:4 34:2      culture 116:14,17    141:18,19 146:22
copy 42:14 48:23        111:23 113:12,20      72:16 89:25 91:2      121:5 142:15       150:1,18 153:1
  48:24 49:2,6          114:21,23 115:17      99:6                current 6:10 18:3    154:5 163:5 164:9
  66:17 73:23,24        115:24 117:9,12     course 15:17 24:23      119:6,7,14 193:16  164:15,23,24
  90:23,25,25           118:8,12,14 120:9     25:21 26:18 27:24   currently 17:3,6     166:1 172:8 173:3
  131:13 143:24         120:10 123:12         30:1 119:7 139:4      23:3 123:13        175:16,19,19
  161:20,21 182:6       124:25 125:25         166:13 168:8          162:13             179:24 180:6,6,8
  182:11                127:2,5 128:23        170:14,16 171:10    customer 64:25       180:8,9,9 186:7
corner 94:21            129:5,9 130:4         171:12 173:18       cut 137:11 170:8    David's 33:1 37:3
CORP 1:9 2:9            133:3,6 134:17,20   court 1:1 2:1 3:9     Cyrano 177:5,6,7,8   38:11 45:22 52:10
corporation 68:5        136:9,20,23,25        6:16,24 7:19 13:7     177:9              55:3 150:1,24,24
  187:25                137:19 139:22         62:4 69:3 76:1                           163:6 177:9,21
correct 8:4,7,10        140:10 143:9,10       85:11 88:19 93:18            D          day 9:13,14 37:8
  9:18 11:5 12:6        143:17,18 146:1,4     123:2 135:6         D 5:1                44:2 52:24 55:7
  13:3,14,16,21         146:11,13 147:8       140:21 143:5        daily 180:13         59:1 103:7 104:8
  14:6,18,21 15:12      147:11 148:11,14      152:11 161:16       DALLAS 3:4           104:11,22,25
  15:14,22 16:22        155:5,15,21,24        173:11 181:24       Dark 178:12,15,16    116:25 124:19
  17:19 19:19,23        156:2,17 158:4        183:16 186:17         178:24 179:1,3     125:25 139:15
  20:1,4,6,16,16        159:23 160:14       courtesy 141:20       date 6:10 27:1       144:25 165:13
  21:18 22:24 23:13     161:2,23 162:7,15   CPA 9:2 12:15,20        40:10 46:1 56:1    173:5 196:22
  23:18 24:9,14,20      162:19 163:1,19       12:22,25 19:8         59:15 65:18,22    days 42:6,10 68:10
  25:17 29:7,17         164:18,21 165:1,3     20:8,17,19 123:18     66:1,22 70:5       92:19 105:23
  30:13,19 35:13        165:10 167:16         123:21 162:3          96:16 115:10       122:5,12 129:20
  36:5,11 38:18,25      168:24 169:4,21     CPAs 15:13 61:8         156:5 157:17      deadline 24:19
  39:3,7,10 41:25       170:1,20 171:7,14   cre- 49:1               195:11             25:9 26:9 181:5
  42:21 46:21,22        171:15,18,19        created 53:13         dated 93:23 128:9   deal 91:21
  47:3,4 48:5 49:11     172:14 173:22         144:16 154:17         152:17 196:22     dealing 61:15
  49:18 51:1 52:16      174:15 176:3,12     creating 18:23        David 3:14,14 8:23   83:16 142:17
  54:20 62:11,13,14     176:14,16,19,21     credit 40:13 45:1       26:20,25 27:9     dealings 30:25
  65:1,6 69:9,11,12     176:25 177:16         48:15,16 49:6         29:4,10 30:7      deals 178:17
  71:9,23,25 72:10      178:8,10,14,20        50:8 90:13 115:22     31:23 32:25,25    dealt 61:14 91:17
  72:10,14 73:7         180:25 181:2,20       117:6,23,24           33:7,18,19,19     dear 173:24,25
  74:1,12,12,16         184:18 187:4,5        141:19 148:19         34:10 35:2 37:22   174:1
  75:19 76:12,13,15     192:19,21 193:18    credited 132:13,15      38:12 39:16 40:6 debts 53:16
  76:16,21,25 77:13     193:24 195:7        credits 105:16          42:5 44:4,6,18    dec- 37:25
  78:9,18,22,25         196:21              crime 122:5             49:3 51:23 52:13 decade 26:24 27:2
  79:3 81:3,8 82:13   correctly 13:15       criminal 12:5           52:15 53:6,12     December 5:5,8
  84:19 85:5,19         44:25 47:7 52:6       121:20,20 122:4       55:4,6,7 56:14     88:24,25 89:9
  86:19,20,25 88:1      101:22                122:11,15 189:17      60:16,25 61:2,3,4  90:21 94:1,2
  88:11 89:2,12       corresponds             191:21                61:8 70:16,19,24   143:8 153:5
  90:7 95:3,8,12,21     163:13              crossed 87:11           70:25 71:1 77:15   173:15 174:19,19
  96:19,21,24 97:4    cos- 12:14              120:3                 77:16,24 105:23    175:11 176:6
  99:1,16 101:11,15   cost 71:3             crypt- 18:18            106:1 111:1        182:20,21,21,21
  102:11,14 103:12    counsel 6:18 8:5      cryptocurrency          120:17 121:9       182:22,22 183:24
  103:12,15 106:13      154:22                18:19                 122:21 129:20      184:3,6,7,21,21
  107:3,11,16 108:9   County 36:6 58:25     CSR 196:1               130:7 138:8,15     186:23 187:7,7

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 57 of 75 Page ID
                                      #:9726
                                       Majid Zarrinkelk                                      03-26-19
                                                                                            Page 202

decency 141:23         38:22 43:4,12       disbursed 149:11       133:17 169:10        143:8,11,20 144:1
decided 36:12 38:9     44:1,10 45:8          164:2               documents 132:1       144:3 145:17
 38:11 69:21,25        54:12 67:3 80:25    disbursement 78:8      133:7 152:4,6        152:15,21,24
 70:4 90:16 157:16     81:5 94:12 129:2    disbursements          154:16,17            155:20 161:19,24
decision 36:17         171:23 182:14         78:11               doing 21:1 28:14      162:20 163:17
 37:25 38:3,11         184:5 186:25        disciplinary 16:7      28:17 32:11 36:1     166:18,21,24,25
decision-making        188:15 192:20       disclosing 142:20      55:20 56:11 57:1     167:11 173:19
 30:6                describes 145:6       disconfirm 93:5        57:1,5 60:3,14       174:18,22
declare 195:6        description 4:8 5:4   discovered 53:1        82:23 98:18        e-mails 4:23 42:15
 196:20                78:12 80:6,20,23    discuss 35:25 45:18    102:24 120:5,8,11    42:16 124:18
deducting 132:5        80:23 117:19          65:14 192:1          120:21 155:7         125:15 135:10
defend 27:12         details 13:11 150:7   discussed 33:21        158:12 166:9         140:4 143:24
defendant 6:21         165:21                34:3,22 37:8,10      176:2 185:1          164:16,20,23
Defendants 1:10      determined 22:19        99:6 104:4 121:3    DOJ 191:1             166:25 173:14
 2:10 3:13             157:13                126:17 127:23       dollar 46:24 115:7  earlier 43:13 69:6
deferring 180:8      developed 97:7          128:21 179:22       dollars 21:12 45:5    104:4 129:3
defraud 122:15       Diehl 14:4,9          discussing 34:6        52:22 54:11 55:22    135:15 140:8
defunct 17:16        difference 154:14       75:13 84:10          58:3,5,6 61:20       144:5 145:13
degrade 28:7           168:18                103:11 190:5         66:23 86:18          158:5 192:20
delayed 134:6        different 12:20       discussion 11:19,23    112:16             early 16:14
 180:10,10,10          33:18 47:8 51:15      37:16 44:8 67:19    Don 80:8            easy 83:8 121:11
 181:8                 53:7 70:17 87:6       68:18 71:10 77:6    doubt 28:14 30:6    effectuated 179:18
deleted 166:25         167:22,23,24          84:7 96:4 127:20     44:18 98:6 122:11    179:21
delinquent 53:15     differently 153:19      128:1 172:12        doubts 128:15       eight 22:9 33:15
 53:15               difficult 39:15         175:3 185:3         drafted 41:17         49:25 107:7
dem- 28:7              182:11                188:23 189:4        drink 122:5,6         121:19 127:23
demand 136:7         difficulties 53:9     disposition 11:11     drinking 122:2,2      151:25 152:3
demising 28:7        dipped 144:5          dissolved 18:7        due 96:15 144:21      166:19
department 8:19        145:13              distressed 53:20       144:21,22,23       either 39:18 40:4
 48:1 162:9,11       dipping 145:6         distributed 154:3,4    146:21               52:23 78:15 84:8
depending 25:6       direct 62:21 64:18    distribution 174:23   duly 7:7 196:7        111:12 114:20
deposed 8:11,18        94:18,25 99:22        175:4               DVDs 194:18           181:8
 9:3 10:6              100:17 101:16       DISTRICT 1:1,2        DWEICHERT@...       ELATZER@CO...
deposit 76:19,22       106:8,23 113:24       2:1,2                3:16                 3:11
 100:3 113:7           138:21 144:2        document 13:10,18                         election 155:21
 162:21                193:6                 33:1 62:7,15 63:5            E            156:9 187:23,24
deposited 86:18      directly 81:20 82:8     63:8,11,14,15       E 4:7 5:1,2         eLitigation 6:7
 87:1 143:16           122:14 164:25         64:19 65:16,25      e-mail 3:5,11,16    Emergent 17:21
deposition 1:16        175:17                67:9 76:7,8 89:3      4:21 5:5,6,7,8      18:15
 2:16 4:9 6:11,13    director 33:19          90:10,23 91:5         42:5 90:22 123:5 employed 17:4,6
 7:22 10:4,11,20     directors 32:2          128:6 131:11,12       124:15,16,17      employee 6:8 10:6
 11:11 46:15         disagree 93:7           152:15 153:21         125:9,22 128:9,20   27:25 119:13
 194:17 195:6        disappeared 18:8        155:10 170:3          129:10 134:18       123:9,10 162:2
describe 28:3 39:1   disappointed 43:19      182:5 183:3           135:14,15,20,22     168:19,20 170:21
 39:5 80:22          disaster 140:23         184:20                135:23 136:4,6,10   170:22 171:1,1
described 10:1       disburse 78:10        documentation           136:13,16,22        196:12
 28:22 30:10 34:4      143:15                97:19 131:19          138:24 139:2,6    employees 14:22

                eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 58 of 75 Page ID
                                       #:9727
                                         Majid Zarrinkelk                                       03-26-19
                                                                                               Page 203

  14:25 15:11 37:2       105:21 117:18         50:9                  131:5 133:13         170:4 171:21
  70:25 136:5,12         124:21,23 137:18    evidenced 170:4         148:4 151:24,24      172:15
  143:25 150:13          152:25 153:17       evolve 30:17            168:9,9,9         facts 57:3
  170:8,18               154:7,10,12,14,14     122:19              expenses 48:5,8,9   failure 188:4
employer 168:19          155:8 156:2,18,21   exact 46:1 56:1         48:11,12,18,19       193:22
  169:24 170:5           157:18,21 158:15      70:5 74:19            127:12,14 131:7   fair 53:20 175:9
employers 168:19         164:6 167:22        exactly 22:8,22         133:16 135:2         186:11,13
  169:8,11               168:1,12 170:18       27:1 55:23 56:16      137:8             fall 87:14 188:24
endearment 174:2         172:7,9 188:9         80:6 104:8 175:6    experience 120:11      189:9
ended 53:14 151:1        190:8,11 193:18       181:15 190:6        experts 91:2        familiar 26:19,22
engaged 59:7           entitled 6:15 13:11     191:19 192:11       explain 167:20         42:25 50:11,17
engagement 22:25         150:8,11            EXAMINATION           explore 40:9           59:20 102:23
  23:10,11,16,21       entity 17:12,13,16      4:5 7:10            Express 40:13       familiarity 69:7
  24:1,5,7,11 31:11      17:21 23:5 31:18    examined 7:8            44:22 45:4 48:4,7 family 116:10
  32:19,21,24,24         34:18 35:10,10      example 19:10           141:6,12,18 146:9    192:22
  33:2 60:7              36:24 37:1,3,4,7      79:22 120:19          146:20 147:1,2,7  far 20:14 78:16
English 18:17            40:15 50:11 55:8      122:1                 147:10,15,16,22      101:12
ensure 128:11            59:20 60:4 68:6     exchange 84:1           148:1,24          Fargo 4:12,14,15
ensured 165:2            69:7 92:13,16,17      101:14 106:19       extension 181:9,10     64:5 83:8 84:24
entail 12:19 70:15       104:6,14 129:3        124:18 163:18       extract 91:3        Farsi 173:24
entered 40:19            146:12 157:7,10     exchanged 135:11      eye 28:8,8 43:21,21 father 142:17,19,21
  138:1                  157:16 164:2          173:14                                  FBI 8:19
entertainment            168:2 170:24        excuse 41:4 95:18                F        FCI 177:14
  20:23                  177:9 178:16          101:1,1             facilit- 179:3      February 25:5,8
entire 120:15            182:14 184:17       Executive 66:9        facilitate 102:21      99:23,24 182:12
entirely 8:22 85:5       185:14,16 186:25    exhibit 4:9,10,12       121:13            Fed 196:4,8,11,19
entities 17:10,17,25     187:25                4:13,15,17,18,20    facilitate- 84:1    federal 66:18 68:8
  18:3,5,6 19:3 20:3   entries 76:9 128:8      4:21,23 5:5,6,7,8   facilitated 83:7       188:21
  21:10,15 22:6        entry 78:20 115:13      5:9,10,12 7:17,18     86:24 105:17      fee 27:12 42:13
  24:5 25:15 26:17     Eric 3:8 6:20           13:5,6 61:24 62:3   facilitating 84:1      54:2 84:1 110:3,4
  31:25 32:6,11          174:10,11,14          69:1,2 73:4 75:24     91:22 151:5 176:2    110:4 130:20
  33:5,6,16,18 34:4    error 165:11            75:25 85:8,10       facilitation 176:4  feeling 120:15
  34:6,8,14,16,16      ESPADA 3:15             88:17,18 91:9       facilitator 79:16   fellow 111:10,11
  34:17,21 35:4,8,9    especially 20:21        93:16,17 122:25       81:1 82:12,16        186:4
  35:12,18,22 36:1       30:6                  123:1 126:6 135:5     83:13 84:23 89:21 felt 56:8 121:9,10
  36:13,16,18,21,22    ESQ 3:3,8,14            135:10 143:3,4        102:12 107:9         121:13,21 122:20
  37:5,6,12,20,24      established 65:8,19     152:9,10,15           108:21 110:17,22     142:19
  38:13,21 39:18,24      66:2,6 71:7 89:19     161:14,15 173:9       119:12,12,18      Ferris 179:7,8
  40:3,24 41:6 53:8    establishing 68:19      173:10,14 181:22    facility 117:25     Fifth 189:25
  53:13 57:12 58:9     establishment           181:23 183:14,15    fact 40:11 50:10    file 25:14,20,25
  58:12,14,16 60:10      71:11                 183:19 186:15,16      56:7 60:15 61:21     26:2,4,4,6,10,14
  69:10 70:17,17,18    et 6:16                 186:20 193:6,9        63:13 64:10 74:10    31:17,20 51:21
  70:19,21,24 71:2     EUGENE 1:8 2:8        exist 18:3              81:24 105:24         57:19,21 58:22
  71:19 72:17 75:20    Evan 60:19,20,20      expect 52:20            122:9 128:8          71:24 72:6,12,17
  75:22 79:14 95:7       60:21               expecting 152:1         134:21 139:9         96:7,22 97:2
  102:23 103:23        Evans 14:4,10         expedite 80:14          148:23 149:1         160:6 172:24
  104:10,10,17         everybody's 50:8,8    expense 127:14          155:24 163:20        173:7 180:17,23

                  eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 59 of 75 Page ID
                                       #:9728
                                          Majid Zarrinkelk                                        03-26-19
                                                                                                 Page 204

   181:5,12,15 183:5     31:9 40:21 42:18     forced 140:15           56:2 102:4 116:15   Global 12:17 17:22
   183:11 184:20,25      83:25 86:9 89:11     foreclosed 141:22       117:21,22 149:7       18:15,16
   185:2,19 188:4        117:18,21 118:23     foregoing 195:6         172:10 177:23       go 22:3 44:11 49:8
   193:22                119:2,6,7,8,14,25      196:5,9,21          funds 19:5,24 21:4      50:21,25,25 51:17
filed 51:18,19           120:1,7 123:14       form 68:6               51:6,24 56:3,6,9      54:10,16 83:9
   57:13 96:14,17        124:25 125:16        formally 114:5          58:23 80:13,15        90:15 117:23
   160:5 180:21          127:20 162:14        formed 18:24            82:1 87:10 111:13     121:17,23 151:22
   181:4,8 182:13        189:16                 34:18,21 36:25        112:2 119:21          163:25 164:9
   183:1 184:4         firm's 128:1 136:8       57:10 156:9           127:11 134:1          175:19 191:12,14
   186:24 187:8        firms 20:19            forming 60:10           138:22 139:25         191:16 192:16
   188:14 193:24       first 16:10,25 33:13     155:7                 143:15 145:2        God 7:5 122:20
filing 24:19 26:9        34:7,18 43:14        forte 53:8              148:5,18 149:10       193:4
  65:22 134:5 185:4      45:11,14 57:19       forth 42:16 140:3       172:5,21,22 173:1   goes 19:8 32:13
  188:25 189:5           60:19 67:8 74:21       171:2 196:6         further 91:8            43:15 82:8,9
Films 178:12,15,16       80:1 81:4 83:3       Forty-three 142:25      117:23 194:7          120:20
final 56:23              86:1 87:11 89:5      forward 36:13 68:8                          going 7:16 11:22
finalized 173:6          90:9 93:23 94:1,6      74:7,9                       G              19:13 25:20,25
finally 179:6            94:13,22 99:23       found 122:3,21        gain 43:24 48:22        33:3 34:8 35:25
finances 37:12,20        100:2,17,21          four 27:14 29:6,8,9     56:4                  36:13,15 37:19
financial 6:8 11:8       101:17 113:25          30:21 78:10 79:21   Gen 80:4,7              40:8 42:9,12 43:7
  19:9,23 20:9,10        117:5 118:22           81:5,17 129:12      general 81:6            44:16 45:20,22
  20:11,11,24,24         125:21 138:2         Fourteen 159:10         137:14                51:4,4,6,11,13,24
  24:25 25:1,4,7         153:14 163:2         fourth 128:20         Generale 88:9,13        51:25 52:1,4,15
  32:8 38:20 39:15       173:19 174:10,14     frame 23:20,25        generally 48:4          52:18 53:23 55:2
  53:9 55:23 56:22     five 78:10 79:21         54:10,16 55:18        133:20 189:2          56:7 58:7 60:13
  57:8 61:8 72:15        81:18 83:20            69:23 124:24        generate 25:1           61:20 80:21 82:11
  90:12,18,19            167:23,24,24           125:17,21           generated 172:9         85:1 88:16 92:2
  111:12 119:1           168:1                Franchise 160:3       gentleman 26:25         93:15 94:18
  140:22 157:22        flip 152:18            fraud 124:3,7           27:18 130:3           101:22 106:5
  173:6                Floor 2:18               191:23                185:24 186:2          111:9,13 120:2
financially 39:10      flow 52:2              frequency 112:13        189:18,20 191:5       129:21 131:20
  39:12 140:18         flying 79:8            frequent 112:9        gentlemen 34:2          132:3,3 133:5,10
  142:3 196:13         focus 29:18 78:19      frequently 11:7,9     getting 19:13 27:19     138:20 140:3
financials 36:1          81:4                 Friday 144:22,23        67:25 134:4 142:1     143:2 148:3
  97:10 150:7          focusing 125:20          191:1                 149:3,23 150:1,1      149:11 172:6,19
find 28:2              follow 154:16          friend 149:14           150:2,14,19 180:4     173:5 174:12,14
fine 191:11            follow-up 128:16         179:9 192:21,22     give 12:22 25:6         174:16 180:14
finish 11:1 21:19        165:14 166:3,5,16    friends 37:23 68:1      26:5 91:18 105:15     191:18
  23:14,23 25:22         193:7                  121:4                 120:18 121:11,25    gold 129:21,23
  39:4 40:1 41:4       followed 132:24        front 13:10 27:17       152:18                130:11 164:8,9
  46:11 54:15 55:15    following 82:7           27:20 73:5,24       given 47:25 94:4        165:20 166:15
  70:10 92:8 110:20      176:7,23 182:14        94:11 152:14          104:8 192:8         golds 164:10
  126:21 139:1           184:4 186:24         Frymi 163:6           gives 181:10          good 6:4 7:12,13
  156:20 160:22        follows 7:8            full 196:9            giving 149:12           55:19 65:11 75:4
  168:25 187:18        foot 172:24            fully 190:10            164:17 175:19,20      127:9 142:18
firm 14:7,11,13,17     forbid 122:2           fund 1:4 2:4 3:2,7    glad 34:12              172:20
  14:20 15:1,9 23:5    force 49:7               6:16 42:23 51:10    glass 122:4           goods 98:15 99:14

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 60 of 75 Page ID
                                      #:9729
                                        Majid Zarrinkelk                                       03-26-19
                                                                                              Page 205

  100:12 101:13                H            help 7:5 19:9 38:20   hourly 84:3         illegal 56:12 122:7
  106:18 108:5        H 4:7 5:2               81:13 192:24        hours 9:12,22       imagine 97:9
  113:2,18 114:24     HACKENSACK              193:4               house 141:22        immediately
govern 119:1           3:10                 helped 20:7 140:24     145:21 147:5,21       103:11
governing 119:23      half 84:4,4 191:2,4   helping 141:20         147:22,24 148:24   importance 92:22
government 39:1,5     half-million 52:21      155:3               Huh 139:19             92:25
  55:24 83:23 87:14   halfway 65:18         hereto 7:20 13:8      hundreds 58:8       imposed 141:21
  87:19 91:6 97:11     182:10                 62:5 69:4 76:2                          impression 34:10
  97:12 120:25                                85:12 88:20 93:19             I            53:11 185:20
                      hand 7:1 94:3
  122:2 152:6         handle 11:8 20:24       123:3 135:7 143:6   I-N-D-E-X 4:1       in- 112:2 162:23
  156:10 166:23        50:7                   152:12 161:17       IA 39:21 40:15      in-house 60:15,16
  167:2 181:10        handled 121:12          173:12 181:25         52:7,19 75:21        154:22 185:18,21
  183:5 184:24         169:19                 183:17 186:18         78:20,23 102:10      186:3
  187:6,16,19 188:4   handling 34:8 77:9      196:18                103:3,4,8,21      in-person 29:8
  188:13,23 189:8      77:11,14,16 84:12    Heritage 148:16         104:18 109:19     incapable 139:17
  189:21 190:16,19     84:18,21,23 85:6     hesitate 116:25         110:13 111:12     inclined 133:11
  191:21 192:12        98:2 106:1,4           117:2                 112:2,5 125:12,22 include 139:11
  193:21               124:20,22 137:4      hesitation 120:25       126:1 135:24         148:12,20
grand 90:16            169:22               Hey 45:18               138:1 146:8,22    included 187:11
Graybox 1:8 2:8       happen 67:4 124:5     Hi 135:23               149:4,14,15,23    including 15:2
  6:16 110:13,23,25    156:7,8 176:15       Hidden 177:19           162:20 166:13,14     156:14
  111:1,2,7,11         177:2,10 178:2       high 104:23             169:23,24 170:6   income 22:20 53:2
  139:13 146:24       happened 11:24        Hills 177:19            170:13 172:6,10      59:2 66:23 96:10
  148:17 176:9         79:9 96:12 104:1     hired 60:15,16          176:24 177:4,5,12    125:13 126:2
greeting 173:20        104:2 122:1 124:1      186:4,6,7,7           178:6 189:6          127:4,7,10,10,13
gross 66:22            160:8 165:2,23         189:18              IA's 172:3             127:15,18,22
group 4:17,19 5:9      168:9 178:4          hit 82:5 84:11 85:6   ID 66:18 68:8          128:4,17,18 132:4
  18:17 50:12 68:1     191:19 192:2         hold 12:9 62:22,24      188:21               132:7,8,14,23,23
  85:15 88:23 95:19   happening 43:6          62:24,24 145:20     idea 55:14 59:24       133:2,10,21 134:2
  100:1,22 106:11      68:13,15 129:11      holding 153:16          77:2,3 110:1         135:1 171:9 173:1
  111:21 114:6         134:3,12,14            165:22                153:9 159:2,3     incoming 56:2
  153:13,14,17         137:16 140:17        Holdings 4:15 5:11      160:8 191:24         102:4 103:3 112:2
  156:25 159:14        172:18 180:1,3,16      59:21 60:7,23       identification 7:19    132:21 137:8
  162:23 163:21,24    happens 67:21           62:12 64:11 65:5      13:7 62:4 69:3       172:21
  164:13 177:5,6,7    hard 175:15             65:8 66:5,9 67:5      76:1 85:11 88:19 incorporate 139:14
  177:8 182:3,16      Harry 185:24,24         67:20 68:16,20        93:18 123:2 135:6 incorporation
  183:1,6 191:22      Hassan 15:17            76:5 155:16,25        143:5 152:11         66:18 67:3 68:7
grown 140:9           head 162:9,10           158:1,10,17,21        161:16 173:11        71:16
grown-up 30:1,2       headache-free           176:8 183:20          181:24 183:16     increasing 82:4
  140:14 142:16        120:14                 184:11 185:4          186:17               83:18
guess 84:14           Health 80:4,7 81:6    home 19:11 177:22     identified 50:22    indicated 195:7
gut 120:9,15          heard 50:13 59:12     honest 44:5 56:10       59:11 62:8 64:25 indicted 190:13,15
guy 44:5 60:16         59:22 92:17            122:20                66:9 191:22          190:17,22
  154:19               107:21 120:19        honestly 18:21          192:13            indictment 190:10
guys 11:15 75:3        191:24               hope 42:9             identify 17:20         192:5,10
  172:25              height 14:23 42:5     hour 22:23 84:4,4       51:23 117:25      individual 26:19
                                              191:3,4               173:1                64:21

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 61 of 75 Page ID
                                      #:9730
                                        Majid Zarrinkelk                                      03-26-19
                                                                                             Page 206

individually 20:5       71:6,11,18 72:6,9   interpretation          113:19 114:1,5,6    64:25 65:4,7,11
individuals 15:9        72:12 73:11 74:11     127:9                 114:12 126:23       67:19 68:19 69:17
  20:21                 74:20,25 75:19      interrupt 28:6          127:1 131:23        70:22 71:11 77:6
industry 20:23          78:23 79:5 93:11    interview 9:17 10:2     132:9 133:1 141:5   78:7,14,15 79:2
  68:22 171:23          93:22 94:13 95:6      90:14,15 191:15       141:11 156:25       79:18 81:13 84:8
information 5:17        95:10,23 96:23      introduce 6:18          159:13 160:15       87:7 90:6 92:12
  25:15 57:24 64:7      97:2,4 98:14,16     introduced 60:17        161:1 162:23        96:5 103:23
  64:22 65:16 90:19     98:24 99:14,25        186:2,4               163:21 176:18       104:15 105:5,21
  125:9 133:12          100:12,22 101:2,6   introduction 186:9      182:3,15 183:1,6    106:3 111:15
  134:1,4 142:21        101:12,19 102:20    inventory 129:15        190:9 191:22        117:1,17 119:18
  155:4 175:15          103:14 106:17,25      162:24 163:18,21    Iran 122:1            123:6 124:23
  181:12,13 191:7,8     107:9,15 108:5,16     164:7,8 165:5,8     irrelevant 84:12      125:9,16 127:3,7
informed 10:19          108:21 109:9          165:14,16,19,20     IRS 19:12 141:23      127:9,20 128:2
  137:15                110:19,23 111:5       166:2,14 167:5,15     155:22 156:10       129:4 130:2
informing 139:14        111:20 113:1,7,18   investors 18:18       Irvine 193:12         131:17 135:16
initiate 64:4           114:13,23 115:6       54:6                Island 141:1          136:16,22 137:18
initiating 82:25        115:14,23 117:6     invited 29:15 35:25   issue 9:3 14:12 31:4  137:20,25 139:5
initiator 86:8          117:11 118:9          132:21 191:12         57:8 180:2          139:16 140:8,17
inside 134:12           125:24 126:4,23     invoice 131:13        issued 7:23 172:10    140:19 141:13
instance 24:10          138:17 143:16       invoices 172:8        issues 30:23 175:6    142:2,9,10 143:9
  33:11 104:23          146:18 148:2          193:19              items 47:8            143:14,20 144:3
  107:8 108:20          149:17 150:9,12     involve 35:21                               145:25 146:3,10
  117:10 118:9          150:16,21,23        involved 11:22                  J           148:4,5,21 149:16
  143:13 148:6          151:4,10 153:13       12:2 23:5 27:3,9    J-A-M 145:11          150:8,11 151:4,11
instances 26:8          156:13 162:22         29:4 30:7 33:23     jail 121:19           151:20 152:16
  48:18 49:16 91:25     163:17,20 165:4,6     35:10,19,24 36:15   jailed 192:3          153:15,15 155:1
  103:16,22 104:5       167:13 168:5,16       36:22,23 38:13      Jam 3:13 6:22 8:25    155:14 159:9,24
  112:4 116:18          169:2,6,9,12,20       53:5,6 55:10          9:1 10:16,21,23     161:21 164:14,17
  141:10 164:9          170:4 171:6,14,21     60:21 61:11,12,17     10:25 11:3,5        164:25 167:7
  181:11                172:2 180:16,19       119:2 121:15          16:11,18,23 17:3    168:12,14,16,20
instinct 120:9          180:24 186:21         142:5,13 158:16       19:16 21:10 22:6    171:4 172:12
instructing 127:3       187:3,8 188:5,14    involvement 36:18       23:1 24:2,13,24     173:15 174:19,21
  145:25                188:25 189:5          53:19 81:23           25:11,19,25 26:15   175:4,17,18 176:7
instruction 77:17       193:11,23             146:14 190:11         26:24 27:17,18,25   178:22,24 179:10
  77:19,23 78:6,9     Integrated's 172:2    IP 4:17,18 5:9          28:11,13,16,21      179:16,22 185:3
  121:16 122:14         180:18                50:12,15,18 52:5      29:10,15,21 30:1    185:13 186:10
  131:17 132:18       intent 122:15           55:22 56:5 58:4,5     30:9 33:2,8,24,25   188:7,12 192:2,13
  139:9,17 143:15     intention 37:22         58:20 59:6,11,14      34:15 35:5,11,15    192:17,20,22,25
instructions 78:13      192:24                59:17 75:14,16,18     36:3 38:9,10,24   Jam's 9:2 10:16
  164:17 176:8        interactions 29:24      75:18 85:15 86:18     39:8,13,14,17       16:20,21 26:17
instructs 26:9        interest 6:9 159:25     87:25 88:22 89:11     40:10 41:24 43:1    34:17 35:9 40:13
insurance 189:15      interested 196:13       92:19 93:13 95:19     43:13,25 44:8       40:16,16 46:20
  191:14,15           Internal 182:13         95:22 98:15,19,23     45:8,10,15 47:14    69:10,15 70:21
Integrated 1:8 2:8      183:25 184:3          99:15 100:1,3,13      48:3,14 49:4,5      85:3 95:7 128:12
  4:20 5:12 36:24       186:23                100:21 101:1,6,14     53:4 54:19,21       141:6,8,12,19
  39:21 69:7,20       international           106:10,19 111:20      58:13,15 59:10,13   144:7 146:12
  70:1,7,9,11,13        182:12 183:25         112:4 113:2,8,12      60:1 61:6,7 63:22   150:22,23 171:8

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 62 of 75 Page ID
                                      #:9731
                                      Majid Zarrinkelk                                        03-26-19
                                                                                             Page 207

  178:9,18 188:9     89:14,14,18 92:20      149:13,13 150:23     110:2 111:2,5          88:21 93:20
  193:18             96:18 97:5 104:18      150:25 153:15,15     112:16 113:14          118:15,21 123:4
JAMES 3:3            104:18 109:18,19       155:12 172:5         114:7,8 115:18         135:8 140:7
Jams 145:9,15,16     111:12 125:14          173:2,3 174:4,7      116:14 117:13          142:11,25 143:1,7
  145:16             128:21,24,25           175:20 179:3,4,9     121:21 123:22,24       152:13 160:18,22
January 5:6 25:5     129:1,2,7,8            179:24 180:7,7       127:19 129:19          160:24 161:6,12
  152:17 153:3,22    136:24 155:10,13       186:7 192:1          130:23,24,25           161:18 173:13
Jeff 152:15 154:19   155:23,25 156:3      Kia's 28:18 29:11      131:7 132:20           182:1,7,9 183:13
  154:19             156:11,15,22           44:14 49:2 52:12     136:3 138:9,11,14      183:18 186:19
Jeremy 179:7         178:7,16,17            52:15 55:3 124:21    138:15 139:14          194:1,7,12,14
Jerome 107:1,10      180:19,22 181:17     Kiarash 6:22           141:3 144:5          launch 18:18
  107:23             181:19 187:11        kids 138:14            145:11,13,16         law 3:14 58:1
Jerry 131:4 157:3    188:2,15,19          kind 12:12             147:21 149:20        laws 196:20
JERSEY 3:10         Kashefipour 14:13     KJ 155:16,17           151:13,15,19,21      lawsuit 27:10 59:17
Jim 6:23             15:17,20,21 86:8     KJM 129:11             152:1 154:4,13,17    lawsuits 27:10
jo"- 54:4           keep 22:21 52:11        135:24 136:24        157:5 158:14,25      leaves 144:3 145:17
job 20:20 56:19,21   57:22 125:13           178:6,11 179:7       159:6,24 160:1,9     ledger 135:24
  170:6              129:10 134:12,16     KJMI 153:15            161:3,5 163:10         137:2,14
jobs 185:17          134:17 137:15          155:16,24            165:18 169:5,8       Lee 130:16,20,23
John 173:20,23,24   keeping 129:7         KJP 135:24 136:21      174:9 175:2,6,18     left 36:16 37:21
  174:5,5,7,8,11,12 kept 144:18 180:11      145:20 146:1,10      177:17 179:8,10        40:12 45:3 64:21
JPMorgan 40:14      key 64:21 97:14         146:15               182:5 188:9,12       left-hand 65:21
JUAN 3:15           Kia 3:13 21:2 27:11   knew 32:2 34:18        189:16 190:6,7,12    legal 6:6 27:12 54:2
judged 31:4          28:4,5,18 32:9,9       35:19 37:4 43:8      192:3 193:15           110:3 155:7
judgment 120:16      32:25 33:8,8           47:9 60:12 105:24   knowledge 35:16       legally 26:3
July 113:24,24,25    34:10,17,17,17         106:6 112:10,15      35:17 59:8,15        lender 177:14,23
  114:15,18 115:3,9  35:2,9,10,18           116:19 121:14        91:16 92:6,9           178:1
jumping 160:20       36:23 43:18,20         131:2 135:2         known 53:12 114:5     length 51:10
June 53:22 113:6     44:3,4,22 45:13        138:21 145:2                              lent 103:4,13,17,23
  191:2              48:14,24 52:12         157:6 179:3                  L              104:4,6,9,11,19
jury 90:16           53:22,24 55:4,6,7      185:13 186:3        L.A 33:22 58:25         105:10 115:21,23
Justice 8:19         58:24,24 60:10       know 17:3 18:23         153:2                 115:25 116:20,22
JWALKER@C...         67:21 74:7,7           26:21 27:21 35:15   LA 134:14               117:17
  3:5                77:15,16,24 96:9       44:3,23 47:5 50:3   Lack 5:9,10,12        let's 18:9 19:10
                     98:2 105:12,21         50:16 51:8 52:24      182:2 183:19          22:3 24:15 25:8
        K            106:5,6 116:2,7,8      52:24 55:9 58:7       186:20                28:8 46:3 54:10
K 52:19              116:9,10,19,21         58:11 59:8,12       laid 132:22             54:16 73:4 75:5
K.Jam 17:7,11,13     117:2 119:17           63:25 64:10 73:23   large 82:20             76:17 78:19 79:23
 17:14,15,18 18:9    121:16 122:14          74:19 76:8 81:11    larger 119:7            81:4 85:23 88:2
 24:11 40:8 41:24    124:18 125:11          81:23 83:21 87:6    lasted 60:8             89:5 91:8 94:8
 51:18 52:9,10,11    127:9 128:9 130:6      87:9 91:17 92:12    late 26:24 172:24       95:13 98:21 99:20
 52:12,14,19 55:2    130:7 132:21,22        92:15 93:2,10       lately 138:15           100:15 102:18
 55:6 56:8 58:22     135:23 136:22          95:22 96:8 98:14    Latzer 3:8 4:5 6:20     103:1 106:7,21
 69:14,15,17,19      138:21,22,25           98:16 100:7           6:20 7:11,21 13:9     110:10 111:18
 70:1 72:2,3,5,8,15  139:2,8,23 141:8       101:12 102:16,20      28:24 38:8 46:3,9     113:5 118:3
 75:21 82:5,7,9,12   141:19,20,21           104:8 106:1,6         62:2,6 69:5 75:3      125:21 126:11
 82:22 84:12 89:11   143:24 146:3,10        108:4,9,10 109:24     75:11 76:3 85:13      161:6 167:22

                 eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 63 of 75 Page ID
                                       #:9732
                                         Majid Zarrinkelk                                      03-26-19
                                                                                              Page 208

   183:14 184:2          50:23 59:2 96:10    Majid 1:16 2:16       123:1 135:5,10       148:17 153:15
   186:14,14 194:1       103:3 115:5,13       3:17 4:3,9 6:13      143:2,4 152:10       155:11,13,17,23
letter 32:24,24          117:1,2,14 118:10    7:6,15 13:25 33:8    159:8 161:13,15      156:1,3,11,16,22
liability 19:12 59:3     128:18,19 132:2      38:19 42:7 54:3      173:10 181:23        178:7,17 180:19
   141:21                132:10,12,17,23      67:22 71:15 80:15    183:15 186:16        180:22 181:17,19
Libra 159:4              133:2 151:23         101:24 103:8        Marketing 17:22       187:11 188:2,15
license 12:12 16:3     loaned 41:1,5,7        105:14 116:3         18:15,16             188:19
   124:2,13            loaning 111:10         118:1 122:3         marking 61:23        Media's 96:18
licensed 13:2            117:11 120:17        127:12 147:15,17     85:8 93:16 135:4    meet 103:17 120:22
licenses 12:10         loans 133:24 134:2     173:20 174:5         173:8 181:21        meeting 9:11 27:10
Licensing 13:11        located 177:19         194:17 195:5        matter 6:15 7:24      27:14 29:9,10,10
life 39:14 120:14,15   long 9:10 10:5        major 35:18           8:21 12:5 14:12      33:13,15,21,23
   142:19                12:25 60:9 84:11    making 18:12          149:1 189:17,17      34:23 35:24 36:2
light 122:10             120:11 122:6         47:20 145:1          191:2                36:4,6,14 37:10
limit 44:24            look 66:21 67:8        155:20 164:7        matters 8:22,24       37:19,21 39:16
limited 21:2             73:4 74:21 76:17    man 27:17 30:1,2      11:8,24 19:9,9,23    43:14,15 45:12
line 66:21 105:16        79:23 88:2 89:5      140:9,14 142:16      20:8,9,10,11 29:3    51:22 53:21,24,25
   115:14,22 117:22      91:8 95:13 99:20     142:18,18            30:7                 54:1,3 58:21 96:6
   117:23,24 118:1       100:15 102:18       manage 19:4 20:21    Maxine 161:20         99:6 132:20 153:1
   125:21 128:20         103:1,2 106:21       21:4 37:11           162:1,2 167:8        153:6 154:3,21
   134:18 174:21         110:10 111:18       managed 19:21        Meadow 177:19         175:5,9
link 33:7                113:5 118:3          32:14 38:16         mean 51:3 60:9       meetings 28:4 29:8
linked 33:7              125:21 126:7,11     management 12:14      72:3 122:22 131:2   memory 50:1,6
list 32:2 33:16          149:3 177:18         12:17 20:20 57:7     132:15 157:15       mentioned 11:9
   34:16,22 35:12        183:14 186:14,14     57:10 76:22 77:1     190:24               40:25
   36:20 37:5,7        looked 86:4 119:11     77:25 78:6 134:8    meaning 69:19        mere 64:6
   70:25 152:25          126:3 131:23        manager 11:8 19:8     101:24 132:17       merged 14:9
   153:12,18,25          136:10 148:25        25:12 33:19 47:14    137:10              message 166:1
   154:10,14,14,17       163:14 164:16        65:2,5              means 45:19 68:24    met 27:14 29:5,11
   156:12 175:24         171:13              managing 23:7         80:11 117:20,21      34:10 39:2,6
   184:6               looking 63:5,8         37:20 83:15          117:22 173:24        87:14 153:2,4,4
listed 67:9 129:12       65:21,23 107:6       150:18              meant 64:14 127:7     157:6 188:24
   154:11 182:20         121:19 122:10       manner 134:5          175:4,7              189:8,21
   193:11                186:3               mansion 141:2        Media 17:13,14,15    Michelle 3:21 6:5
litigation 11:20,22    looks 113:13 183:3    March 1:18 2:19       32:15 38:17 40:8     193:12
litigations 12:1         184:12,22            6:1,10 25:9 93:25    41:25 51:18 52:9    mid-1990s 16:16
little 43:20 84:14     Los 2:18 6:1,12        93:25 94:16,16       52:10,12,14,19      middle 108:14
   91:8 102:23           20:22 27:5           100:18,18,19,25      55:2,6 56:8 58:22    144:2 164:4
   182:11              lose 124:4             101:6,17 106:9,9     69:14,16,18 70:2    midst 50:19
lived 120:14           loses 31:19            196:22               72:2,4,5,8,16       Migler 6:21,21 8:8
LLC 1:8 2:8 6:16       lot 11:21,23 46:14    Marj- 18:16           75:21 82:5,7,9,12    28:23 38:4 139:18
   110:14,25 111:1,7   lunch 75:4,8,12       mark 152:8 189:18     82:22 84:12 89:11    139:20 142:6,8
   176:9                                     marked 7:17,18        89:14,15,18 92:20    182:6 183:9
LLP 14:4                       M              13:4,6 62:3 68:25    97:5 104:18          194:10,13
lo- 35:17              ma- 19:23              69:2 75:23,25        109:19 111:12       mil- 21:3
loan 19:14 41:10,13    mail 47:24             85:10 88:16,18       125:14 128:25       million 27:12 40:12
   41:19 42:1,2,11     MAIN 3:4,9             93:17 122:24         129:1,2,8 136:24     46:20,24 47:6

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 64 of 75 Page ID
                                      #:9733
                                      Majid Zarrinkelk                                        03-26-19
                                                                                             Page 209

 49:12 51:7,7 54:2    104:16,19 105:1,2    117:20 118:13         26:12,13 27:19        133:1 135:11
 58:5 86:17 87:2,9    105:3,10,15,19,25                          31:3,4,6,9,11 33:1    137:10,25
 87:24 88:5,8         109:13 111:9                N              33:1 34:12 37:23     num- 144:14
 93:13 112:15,16      112:5 115:21,23     N 5:1                  38:12,12,19 40:5     number 4:8 5:4
 140:25               116:1,15,19,20,22   Najmadin 13:19,20      44:16 45:1 47:9       6:14 15:5 21:25
million-dollar        117:1,11,15,17       13:25 62:25           54:7,23 59:12,12      46:25 66:18 68:8
 44:14,20,25          120:17 132:2,5,9    name 6:5 7:14          60:4 61:14 63:18      74:19,20,22 82:3
 140:25               132:13,21,21         13:17 14:1,17         63:20,22 64:3         85:15 110:2
millions 54:11        133:10 134:10        15:15,16,18 28:18     84:7 85:6,22          144:14 159:9
 55:22 58:3,6,8       139:24 141:11        28:18 32:1,16         87:11 89:4 91:17      171:2 188:21
mind 28:6,14 32:14    143:18 144:13,15     34:23 40:17 48:13     92:17 107:21         numbers 50:20,25
 57:22 87:11 120:3    146:6,8,17,21,22     50:13,15,22 58:11     119:25 120:2,19       51:4 67:9 94:25
 127:16 134:12        148:2 163:18,25      59:22 60:11,18,19     121:3,9,21 122:20
mine 45:21            164:1,2,3 171:16     60:20 62:18 63:9      122:22 139:22                  O
mingle 48:11 83:5     179:13               64:25 67:17 86:9      140:19,25 141:3      o0o--- 194:23
minor 38:18          Monica 2:17 6:12      86:10 89:15           142:14 149:5,5       oath 9:15,16
minute 152:18        monies 39:18 40:3     102:22 107:21         150:23,25 157:6,6    oaths 196:3
minutes 84:5,6        52:2,4 54:11,13      141:12 147:10,14      159:5 165:5,17,21    objecting 139:20
misspelled 177:13     58:9,19 59:1         157:9 174:10          166:25 169:15,16     obligation 40:16
misstate 139:21       75:13 77:4,7 78:8    185:23 188:20,21      169:23 183:1           72:11 97:2 183:5
misstated 139:21      79:7,19 81:20        189:13,14,16          187:8 188:6,8,11       184:24
misstates 139:18      86:4 88:13 91:23     196:1                 190:18 191:3,24      obtained 49:2 57:2
mistake 120:17        107:14 112:10       named 26:20,25         193:20               October 9:9 45:6
mistaken 9:8 10:5     128:12 138:19        60:17 130:19        new 3:10 8:18 9:4      office 3:14 36:6,7,8
 29:14 31:22 33:17    141:5 151:6,19       154:19 189:15,18      12:3 23:5,5 39:6       36:10 42:4 55:25
 34:1,9 41:23 60:2    164:5 172:6,13      narrow 150:3           119:25 120:1,7         58:25 85:1 90:24
 144:16 153:4         180:5,11            naturally 133:18       122:1 191:13           96:9 120:4 134:13
 154:20 158:11       month 47:23 49:20    nature 84:9 124:7    nickname 13:25           173:4 193:19
 172:7 185:25         49:22 137:5,6,12    necessarily 133:22   nine 151:25 152:3      oh 23:24 43:14
misunderstanding     monthly 47:10,16      133:25 178:23,23    non-equity 14:10         54:13 66:1 67:25
 37:18 128:15         47:19               need 20:23 25:2,7    normally 64:3            98:3 102:3 126:14
Mitchell 1:21 2:19   months 18:24 51:9     25:16 93:4 105:14     66:15 87:4,4           139:7 174:10
 6:17 196:1,24        90:1 181:11          105:18,25 116:11      128:6,14,17            175:12,18 182:6
model 167:20         morning 6:4 7:12      119:20 132:6,7        144:21,25              190:23
Monday 11:6,6         7:13 121:18          142:9,10 144:4      NORTH 3:9              okay 7:16 8:2,5,8
 121:18 144:23        135:25 144:7         145:12 151:11       note 14:15 41:17         8:11,13,17,20,24
money 39:23 40:7      145:14               153:19 160:6          90:24 109:11,12        9:4,10,13,17,19
 41:1,5,10 42:11     mortgage 140:24       172:25 175:24       notice 2:20 4:9 7:22     9:24 10:8,10,13
 46:14 51:11,16      mother 188:1         needed 31:17 55:4      188:10 193:21          10:18,23 11:12,17
 52:19,22 53:2,23    move 125:13           96:8 103:5,16       notices 188:3            12:1,9,12,16,19
 56:5 58:3 75:16      128:21 145:19,25     104:11 117:15       notification 25:7        12:23 13:2,4,17
 75:18 77:21,24      moved 23:5            131:20 145:3        notwithstanding          13:24 14:2,7,22
 78:4,5 79:9 80:20   movie 18:14 130:14    147:25 164:10         185:10                 14:25 15:8,13,19
 82:8 83:15 84:22    movies 18:12         needs 116:15         November 4:21,23         16:6,13,15,23,23
 85:3 91:24 99:25    multimillionaire     negotiation 45:4       14:10 29:14 95:16      16:25 17:3,8,10
 103:5,6,13,18,23     21:3                Nelson 14:3,9          123:5 124:15           17:17,23 18:2,4,9
 104:4,6,11,11,12    MZ 101:24 103:3      never 16:5,9 26:11     126:10 128:10          18:13,20 19:2,15


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 65 of 75 Page ID
                                     #:9734
                                    Majid Zarrinkelk                                      03-26-19
                                                                                         Page 210

19:21 20:7,18       85:20,25 86:17      146:5,8,10,14,17    one-man 61:4          overseeing 136:18
21:1,5,9,14,24      87:1,13,18,21       146:25 147:9,12     ones 36:23 92:2         162:6
22:3,14,16,25       88:8,12,16 89:3,5   147:25 148:2,9        141:3 176:6         Owari 157:7,11
23:8,19 24:10,15    89:20,24 90:2,5     149:2,20 150:3,8    online 68:4 101:18      159:25
24:21 25:10,18,23   91:7,21 92:1,12     150:21 151:12,15      115:4               owed 120:25
26:15,19,22 27:23   92:18 93:11,15,15   152:21,23 153:11    open 52:21 64:6         130:20
28:15 29:5,15,18    94:3,8,18 95:2,9    153:12,13,15,20       66:15,16 67:22      owes 19:12 116:21
30:4,14,20,22       95:13,22 96:4       154:2,6,10,16,25      68:1,9 71:15        owned 33:18 70:1
31:1,6 32:4,17      97:1,6,18 98:7      155:3,6,9,24          84:25,25              97:5 155:11,14,17
33:6,10 34:3,14     99:2,9,17,20        156:12,24 157:11    opened 18:25 67:7       155:25 156:15,22
34:20,25 35:3,14    101:9,16 102:6,10   158:1,8,14,17         69:24               owner 35:18,18
36:3,12,17 37:9     102:12,18 103:10    159:12,17,24        opening 64:4 65:11      55:8 64:21 69:17
37:25 39:8 40:18    103:13,19,22        161:3,6,13,24         65:12                 69:20
40:21 41:1,13       104:3,14 105:4,13   162:1,3,5,8,13,16   operating 78:16       owners 32:2 157:16
42:24 43:3,11       105:22 106:3,7,14   162:20 163:2,7,12   opinion 57:11         ownership 69:22
45:23 46:3,23       106:21 107:4,8,12   163:16,20 164:1       141:3                 159:25 188:22
47:1,5,10,16,22     107:17 108:1,8,12   164:12,15,16,22     opposite 44:7
48:7,13,15,21,25    108:20 109:1,15     165:4,9,20,24       Opus 157:7,12                  P
49:9,24 50:4,11     109:24 110:7,10     166:14,17,24,25       159:25              P 196:4,4,8,11,19
50:14,17,24 51:6    110:25 111:2,5,15   167:3,10,13,17,20   Orange 36:5 58:25     p.m 75:6,10 118:16
51:12 52:1,8,14     111:18,24 112:6     167:22 168:5,10       140:2                 118:20 161:7,11
53:3,18 54:8        112:14,18,20        168:15,19 169:5     order 19:11 25:2,8      194:2,6,19,22
55:10,21 56:17,25   113:5,14,17,21      169:22 170:10,13      25:14 27:12 31:20   Package 76:4
57:12 58:2,12,16    114:4,11,15,22      170:15,17 171:4,8     50:2 80:14 83:9     packet 93:24 94:15
58:19 59:5,10,13    115:1,13,25 116:5   171:13,20,25          89:11 91:2 94:6       94:19
59:20,23,25 60:6    116:13,23 117:17    172:7,11 173:23       131:19 144:6        page 4:4,8 5:4
61:1,10,18,23       118:3 119:5,10,22   174:2,6,9,13,18       145:14 166:4          62:23 63:5,8
62:18 63:3,7,10     120:5 121:17        175:3,14,16 176:1     169:18                64:18 65:15,18,25
63:13,22,25 64:10   122:3 123:10,13     176:22 177:8,10     orders 29:2,3           67:8 73:14,16
64:13,18 65:4,7     123:18,23 124:1,5   177:12,25 178:5     organization            74:22 76:17 85:23
65:10,15,22 66:5    124:7,14,22 125:2   178:11,18,21          150:14 163:5          88:4 89:6 91:8
66:8,14 67:8,15     125:4,6,8,15,19     179:6,10,15,20,25   original 66:22          94:22,22,24 95:13
67:19 68:12,18,25   126:3 127:3,6,19    180:3,11,21 181:5   originally 65:19        98:21 99:20
69:10,13,19,22      127:25 128:11,20    181:9,11,21           66:1                  101:17 106:7,7,21
70:3,7,15,23 71:2   129:1,8,10,15,24    182:19,25 183:4     originating 81:20       108:8,8,12,15
71:10,17,24 72:1    130:2,5,13,15       183:14 184:13,16      86:13 89:16           110:10 113:5,6,21
72:3,8,17 73:4,4    131:4,7,22 132:15   184:19 185:10       originator 89:15        113:23 115:1
73:14 74:2,10,13    132:22,25 133:4,7   186:1,8,14 187:3    Orrick 189:19           117:3 118:3 126:8
74:17,21,24 75:3    133:15 134:9,24     187:12,15,22        ounces 165:21           126:11,16 135:15
75:17,23 76:10,14   135:9,14,22         188:12,18 189:8     outcome 6:9             153:15,20 155:10
76:17 77:1,3,6,14   136:10,14,18,21     189:16,19,21,25     outgoing 56:2           159:8,13 160:2
77:23 78:4,13,19    137:1,3,17,24       190:11 191:20,25      132:21 137:8          173:19 176:23
78:23 79:1,4,18     138:9,13,16,24      192:4,7,9,12,20       172:22                182:10 188:19
79:23 80:13,21,25   139:5,16 140:4      192:23 193:20       outrageous 49:15      pages 94:6 196:9
81:4,9,15,19        141:19 142:12,24    194:1,7             outside 19:10 20:8    Pagoda 153:16
82:12,19 83:1,11    143:11,13 144:2   old 14:14,15 23:2     overall 27:14 31:22   paid 41:19,24 42:1
83:17,25 84:7,14    144:10 145:17,25 once 55:8 180:3          31:24 112:15          45:2,2 103:5


               eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 66 of 75 Page ID
                                      #:9735
                                      Majid Zarrinkelk                                       03-26-19
                                                                                            Page 211

 104:13,24,24        paying 27:12 32:5    penny 140:20           48:19 93:2 117:21   Plaintiffs 1:5 2:5
 144:22,23 148:19     53:15,16,16 95:23    141:4                 118:10 147:14,24      3:2,7
 149:3,4,5,5          118:10 133:12       people 14:24 15:8      148:1,3,7 149:13    plan 155:19
 150:19 151:2         148:3                20:22 26:13 37:4      151:23 171:9,11     PLAZA 3:9
 152:1               payment 42:13         61:3,6,7 153:7      personally 40:18      please 6:18,25 7:1
Palomar 158:18,23     45:5 81:5,10         163:24 164:13,14      42:20 103:13,23       7:14 46:11 50:2
 158:25               87:24 96:2,5 97:8    185:18                104:5 117:18          80:16 94:3 95:1
paper 34:24           98:8 99:3,5         per- 29:19             141:14 148:21         108:8 113:21
papers 153:6          100:21 101:1,5      percent 22:2 37:7      178:22                115:1 117:3 126:6
paragraph 145:18      105:5,7,8 106:24     42:14 51:9 69:17    perspective 109:7       139:10 153:11
Parasec 68:5          107:9,14 108:2,15    69:19 89:17 97:5      112:20,21             160:17 176:7
Park 66:10            108:21 109:1,5,8     131:10 136:17       pertaining 90:6         177:5,13 178:6,11
part 7:25 8:1 25:5    110:5,13,19,23       177:20 179:2        phone 64:6 120:24     pleasure 194:9
 27:2 72:2,3 96:18    111:19,25 113:3     percentage 21:9        140:4 191:12        plenty 20:22
 96:24 137:25         113:11,19,25         22:1                Physicians 76:22      point 28:4 32:18
 155:7 158:15         114:12,15 115:5     perception 45:9        77:1,25 78:6          42:24 43:3,6,11
 166:11 169:22        126:19,22 127:1     performed 22:6       picked 153:17           43:24 44:17 50:14
 180:19               129:25 131:4,9,14    33:4                picture 122:3           56:10 67:20 74:15
particular 51:14      133:1 140:24        period 15:25 29:1    piece 34:23 91:5        75:4 79:7 80:12
 94:19,25 98:8        141:17 144:25        29:19 31:1 39:20    Pineboard 4:15          89:20 97:6 98:1
 107:4 112:24         163:13 178:21,25     44:24 49:21 51:8      5:11 59:21,23         124:20 134:7
 117:13 127:17       payments 47:20        51:10 53:11 60:3      60:5,7,13,23          159:24 168:15
 148:6 167:12         96:9 100:13          60:9,14 61:16         61:10,12,15 62:12     172:23 191:9,13
parties 6:8 196:12    101:10,14 106:10     64:12 70:6 79:20      64:11 65:5,8 66:5   pointing 94:8
partner 14:10 16:1    106:15,19 114:23     85:16 88:24 91:1      66:9 67:5,20,23     policies 118:25
partner's 15:15       131:10,18 132:11     91:5 93:12 120:1      68:13,16,19 76:5      119:23
partners 15:3,9,10    146:21 152:5         134:3 149:4,19,20     77:3,7,9,11,14,16   portion 21:11
 15:13,23             172:1                150:4 158:12          78:20 79:5 80:2,6     41:20,24 45:2
party 80:19 93:9     payroll 37:1,2,3      170:9 171:5,17        80:8,9,10 81:6,21     168:3
PASEO 3:15            40:14 70:13,16,18    184:6 186:24          82:2 86:4,13,21     position 180:22
passed 158:13         70:21,22,23 98:17    191:7 196:18          87:10,24 107:13     possibility 37:17
Paul 158:18,23        98:18,19 102:24     periods 182:14,20      158:1,9,17,21       post 180:7
pay 19:11 21:4        103:17 125:13        184:5                 174:22 176:8,18     postdeadline 97:10
 40:15 42:9 44:16     144:6,11,12 145:1   peripheral 17:10       176:24 183:20       posted 90:23 117:7
 45:20,22 53:23       145:6,13 149:4,15    17:17                 184:10,20,24        Pottery 145:22
 103:4 121:1          151:2 165:6         perjury 57:24          185:4                 147:3,6 151:17,20
 131:12 133:10        167:18,19,22,24      195:6 196:20        Pineboard's 76:10       152:2
 140:23 141:6,8,8     167:25 168:2,2,11   permitted 20:13      pinpoint 27:1         power 31:19 68:6
 141:11 144:16,20     169:9,25 170:5,6    perpetrated 191:23   Piskula 161:20        practice 14:9,11,23
 144:24 146:9,25      170:7,11,13,17      Persian 116:12         162:21,24 163:3,4     21:9 22:1 23:11
 148:1,5,9 149:8      171:22 172:3,9      person 20:24 27:20     163:7 166:1 167:4     23:16 24:15,18
 149:15 151:19        177:4,13             27:20 30:24 31:2    place 6:11 109:10       56:20 76:23 83:5
 160:6 168:2 170:7   payrolls 144:14       43:10 80:17 82:24     119:1 196:6           83:12 127:25
 170:7 193:22        pays 168:2            98:4,5 130:19       placed 13:10 73:5       128:1 133:16,20
pay- 70:22           penalty 57:23         144:1 189:13          152:14                136:8 166:12
payable 111:11        195:6 196:20        personal 40:16       plaintiff 2:17 6:20   precisely 50:1
 132:14,16           pending 7:3           48:4,8,9,10,15,18     6:23 59:17          preparation 56:23

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 67 of 75 Page ID
                                      #:9736
                                      Majid Zarrinkelk                                      03-26-19
                                                                                           Page 212

prepare 10:10 19:7    178:17,19 179:4     purported 170:18              R             66:5 67:2,19
 24:24 25:4 31:16    Productions          purportedly         R 196:4,8,11,19         68:12,15,18,21
 32:23 38:16 56:22    136:22 146:3,10      169:24             raise 7:1               70:20 71:6,10
 60:4                professional 12:9    purpose 18:23 36:2  raised 45:14            72:19,20 74:2
prepared 20:2         68:23 108:17         68:22 80:21 81:10  rapidly 79:19           75:2,15 76:7
 32:23 57:25          109:2,5,24           84:9 87:23 96:1,5    172:1                 77:23 78:2,3,4,6
present 3:20 28:5    Professional's        97:7 98:10 99:3    rarely 164:23,24        89:24 90:2,20
president 59:11       109:7                100:7 101:10       rate 84:3               97:18 98:20 99:5
presume 99:12        prompted 38:3         105:4 106:14       Ray 4:21 123:8,9        103:22 104:5,8
pretty 18:24 90:11    41:10 42:2 63:25     108:2 110:5,8        124:19 135:15         107:4 127:23
previous 118:23       152:23 158:14        111:25 113:14        139:10 143:25         129:20 130:18
 143:23              proper 175:15         114:12,20 117:14     167:9                 131:3 132:12
previously 89:19      180:4                132:20 170:24      re- 47:5 93:21          134:21 135:20
 164:16              properly 166:4       purposes 132:5        147:23 159:17         143:11 150:6
principal 14:20       188:17               153:19 186:10      reach 25:18,24          152:21 159:17
 17:9 115:5          Property 177:18      pursuant 2:20 8:2   reached 38:1            161:24 164:8
prior 10:1 17:12     proved 122:11        pursued 122:22      read 13:15 101:22       165:18 166:5,9,17
 18:6 122:2 136:10   provide 21:21        put 28:8 44:13        145:12 172:25         167:3 170:1,3
pristine 44:4         57:25 91:6 101:13    49:23 52:25 80:22    182:11 190:10         172:8 173:3
PRO 3:18              106:18 113:2,18      116:3 140:20         192:5 195:5           174:18 189:4,6
probably 65:9         114:24 163:21        141:19 149:14      reading 129:10          192:11
problem 164:6         179:1 184:17         172:24 174:12        145:10              receivable 111:11
problematic 83:11    provided 9:15         188:21             real 13:25 144:17     receive 7:25 21:16
Proc 196:7,11,14      83:22 91:4 98:15    putting 145:4       realize 30:9,14         21:20 22:19 39:17
procedure 24:16       100:12 108:4         154:21,23            45:19                 41:16 47:19 78:9
 68:12,15             131:1 137:18                            realized 27:19          83:25 131:16
procedures 119:1      150:7 165:5                  Q                                  149:16 188:3
                                                                30:17,18,24 34:11
 119:23               178:24 196:17       QSub 187:24           37:21               received 7:25 8:1
proceeding 16:7,7    provides 14:3        quarterbacking      really 22:8 44:2        10:24 11:4 21:21
 194:17              providing 24:6        121:18               145:11 190:10         39:20,24 40:3,5
proceedings 194:21    77:19 95:10 99:14   question 9:22 11:1 reason 43:9 56:11        41:22 42:5 78:13
 196:5,10,15          125:9 143:14         46:11 56:12 91:19    57:17,20 65:13        90:21 92:19 93:13
process 19:13 67:2    150:16 151:4,10      92:24 98:6 112:18    83:5,15 98:5          106:10 109:23
 90:10 144:25         158:9 159:22         112:21 120:3,4       101:10 103:2          126:22 128:13
 145:1                160:12,25 163:18     128:16 140:12,13     112:21,24 114:9       132:18 134:22,23
processed 179:16      167:14 168:11        142:14 165:14        114:10 122:13         149:18 171:6
produce 90:10         169:6,9,24 170:5     166:4,16 167:9       146:23 167:10         172:8 188:10
 170:7,13             179:4                180:7 189:6          179:25 192:16         190:25 191:4,11
produced 55:24       proximity 163:5      questioned 9:21     reasons 121:8           193:21
 90:10               public 12:13         questions 5:15 50:2 recall 14:25 22:8     receives 109:17
producer 18:14       pull 126:6            90:18 166:5          23:20 24:1,4          127:11
 130:14              purchase 53:20        189:23 190:1         27:13 30:12 32:1    receiving 19:5 22:6
product 31:13         174:23 175:4         192:24 194:8,10      32:11,16 33:20        77:4,7,23 99:25
production 17:7,11   purchased 47:8       quickly 134:10        44:24 46:1 47:7       125:16 135:20
 17:18 18:9 24:11     164:11              quite 34:5            49:19 52:6 55:23      143:11 150:5
 52:11 104:18        purely 52:11,12      quote-unquote         58:21,24 62:16,19     161:24 163:17
 109:19 129:7         149:12               52:10                                      168:16,23 169:2

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 68 of 75 Page ID
                                      #:9737
                                        Majid Zarrinkelk                                         03-26-19
                                                                                                Page 213

  174:18                104:14 105:8          189:13,14            respect 8:20 19:3       180:21 181:4,12
recess 46:6 75:8        127:1 137:1         remind 172:15            34:3 35:22 36:12      181:15 183:12
  118:18 161:9          147:23 148:7        repair 54:5              36:17 45:7 52:14      185:2 188:4,14,20
  194:4                 152:4 153:1         replace 145:12           57:12 59:14 67:4      193:22
recipient 87:8 88:8     164:13,15 175:10    replenish 144:4          68:13,16 73:11      returning 115:22
  107:10,14 109:17      185:22              report 57:8 124:11       74:17 77:21,24      returns 19:7 20:2
recipient's 109:20    refers 86:3 91:9        125:2 127:4 137:6      78:7 84:8 98:7        24:16 25:14 38:14
recollection 98:8       115:5,13 131:7        139:10,15 160:3        107:13 112:25         38:16,20 57:13
  99:9 136:15           154:8                 188:1,17               114:22 118:23         71:24 96:8,15
reconcile 137:13      refinance 19:11       reported 124:12          119:6 120:6           97:11 180:17
record 5:9,10,12      refinancing 177:22      170:24 171:8           131:15,22 132:25      182:13 183:1,6
  6:5 7:14 19:6       reflected 109:20        172:3                  133:21 134:24         184:4,20,25 185:4
  46:5,7,17 48:1,10     116:1               reporter 6:17,24         169:8 171:4           185:19 186:24
  71:4 75:7,9         refused 189:23          7:1,19 13:7 62:1,4     176:17,22 178:18      187:8 188:25
  118:17,19 135:23    refusing 139:17         69:3 76:1 85:11        184:10 190:4,8        189:5
  161:8,10 182:2      regard 57:16            88:19 93:18 123:2    respond 46:12 50:2    revenue 168:6,7,8
  183:20 186:21       regarding 44:9          135:6 143:5            144:1                 182:13 183:25
  194:3,5,20 196:10     46:19 67:20 71:11     152:11 160:17,20     responded 166:17        184:4 186:23
recorded 19:24          77:7 96:5 172:12      160:23 161:16          174:7 191:2,3       review 47:16,18
  50:23 56:1            188:4,25 193:21       173:11 181:24        responding 192:23       125:6 153:12
recording 128:7       reimbursed 121:3        183:16 186:17        response 11:12          196:15
records 51:20           127:15                196:2,17               137:24 164:12       reviewed 173:3
  83:22 151:21        reimbursement         reporting 132:6          166:21 191:4        reviewing 159:17
  163:14 169:19,23      127:12 131:5        reports 137:5          responses 87:18       revive 31:20 53:9
refer 34:25 72:9        172:10                170:7,11,13,17,20    responsibility        revoked 124:13
  94:24,24 151:22     related 8:21 29:3     represent 6:19 8:9       77:10 79:15 136:5   revolution 122:1
  152:5 164:12          32:3 58:15 148:12     87:5 93:21             142:20              right 7:1 9:24
reference 86:12       relates 21:9          representation         responsible 161:3       19:10 21:11 27:21
  118:13 125:23       relating 30:7           56:24 57:7,10,22       172:20                28:2 61:5 66:8
  126:16 128:7,9,24   relation 33:11          97:14 134:8          rest 15:11 193:5        75:20 79:23 82:18
  129:19 138:2        relationship 19:15    representations        result 9:2 39:8         86:11 116:20
  144:10 145:2          19:18,20 20:13        57:16                resurrect 31:17         120:13 121:1,18
  154:7 155:10,20       27:9,16,17 28:8     represented 8:5        retained 186:10         122:9 131:3 140:5
  156:13,24 157:3       31:3 38:22 39:9       189:9                retire 120:2            140:9,20 141:22
  164:7 173:23          43:1 44:9 45:13     representing           return 24:19 25:3,9     143:2 147:14
  175:1 182:15          60:8 64:5 69:15       189:20                 25:20 26:1,2,4,7      152:8 153:3 159:9
  192:10                71:17 84:24         requested 5:17           26:10,14 31:14,17     164:5 169:20
referenced 136:21     relative 6:7 196:12     36:3 97:18 196:16      31:20 32:8,10,15      175:20 184:11
  163:13 172:11       relied 134:7            196:16                 32:23 33:9 51:18    right-hand 94:21
referred 170:10       relying 97:12         required 26:3            51:19,20,21 57:19   RNT 153:16
  176:4               remaining 17:12         56:21 97:24            57:21,23,25 58:22   road 117:24 177:19
referring 29:8          81:15               requirement              60:4 72:6,8,12,18   role 19:2,7 59:14
  34:15 35:1,5 36:7   remember 15:15          188:16                 90:13 96:20,22,25     163:10
  44:20 51:2,14         50:7 60:18 61:21    requirements             97:2 103:9 115:14   room 80:22
  52:3,17 60:23         104:22 107:6,7        180:23                 120:21 134:6        Round 177:19
  61:1 78:23 101:25     132:19 152:2        reserve 144:6,11         160:5 171:11        routine 71:14
  102:4,7 103:10,19     166:19 185:23         145:6,14               172:24 173:7        routinely 116:6

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 69 of 75 Page ID
                                      #:9738
                                      Majid Zarrinkelk                                         03-26-19
                                                                                              Page 214

ruined 39:14        says 57:9 62:25         86:14 88:6,10       sender 86:15,15          159:13,22 160:13
rules 57:6            64:21 65:2,16,18      89:1,7,14 91:11       109:14                 161:1 162:23
run 49:14,17 55:5     65:20 66:7,22         94:21 95:20 98:25   sending 91:24            163:21 168:4,11
  70:18,21,23 71:3    67:22,25 68:22        100:2,5,23 101:3      112:4 134:19           169:5,10,25 170:5
  167:22              80:1,7,9,20 89:14     101:7,21 102:7        139:6 152:21           171:22 177:14
runaround 175:21      94:22 101:24          103:8 106:10,12       191:8                  179:5 182:3,15
running 37:2 70:16    103:3,8 109:11,18     107:2,14 108:18     sense 29:23 45:12        183:1,6 184:17
  79:13,19 98:3       117:20,21,22          109:5 110:15          91:22 120:12           191:22
  144:13              125:22 127:12         111:22 112:1          122:17 157:21        serving 83:12
Ruthless 28:3         128:17,18,21          113:5,9 114:2         166:15                 89:21 102:12
                      129:11 134:19         115:11,16 117:8     sent 67:4 89:18          107:9 108:21
          S           137:10 147:15,15      118:7 121:5,24        102:15 109:11          110:17,22 119:11
S 3:8 4:7 5:2         147:17 148:16         128:8,10,22           124:19 137:24        set 35:24 53:24
  187:25              153:21 154:12         129:17 133:14         159:18 173:2           60:10 68:4 82:4,6
safeguard 146:19      155:11 156:15         135:12,18 136:1       191:6                  82:21 83:6,7
Sahid 129:13          157:12 158:23         137:9 138:4         sentence 144:10          89:13 144:12
salaries 40:7         160:2,5 176:23        143:18 144:8        separate 24:4,7,13       167:25 196:6
salary 39:20 149:3    177:4,18 178:11       145:23 148:14         72:6 86:22 96:22     setting 83:7 85:1
  149:5,5,16,19,24    179:6                 153:2,23 155:18       97:2 129:7 144:17      167:24
  150:5,9,11,14     scene 31:23             157:1 158:3,19        144:18 187:13        settled 45:4
  168:16,23 169:2   SCHER 1:8 2:8           159:15 161:22       separately 72:12       seven 9:12,22 15:3
  171:6             SCHOTZ 3:3,8            162:25 169:18       September 5:7            15:3,8 49:25
sale 129:24         Schwabsky 60:20         173:17,21 174:20      65:20,22 66:4          75:21
sales 162:24 163:18 scientific 68:23        174:24 176:11         118:5 161:19         Seventeen 126:12
  163:21 165:5      scope 190:11            177:15 178:13         165:10               Shahab 4:21 123:6
  167:5,15          season 24:23 42:5       182:17,23 183:22    serve 50:1 119:12        123:8,9,16,18
San 3:15 54:4       Sec 8:19 90:9 191:6     184:8 187:1,13        119:18                 124:1,3,20 125:2
Sandra 1:21 2:19      196:4               seeing 54:11 58:3     served 7:23              125:10 127:4,19
  6:17 196:1,24     second 15:18 48:23      76:7 132:13 170:1   serves 168:1             135:16,22 136:3
Santa 2:17 6:12       49:2 51:22 61:21      170:3               service 21:8 68:23       136:15 137:1
Sarkisian 185:24      80:4,5 88:4 99:24   seek 181:9              110:4 137:23           139:10 143:9,15
sat 10:3 179:21,24    100:5,25 126:9      seen 44:5 62:15         178:24 179:1           152:16 167:9,10
satisfied 175:21      134:18 135:14         64:3 75:16 85:20      182:13 183:25        Shahab's 136:19
saw 27:24 33:1        143:25 153:20         89:3 124:16           184:4 186:23         shared 36:10
  34:23 43:14,18      155:9 170:22          169:15 170:15       services 4:17,19 5:9   sheet 22:21
  58:6 82:3,19 83:4   174:21 176:23       segregate 129:5         6:7 24:6 40:6        short 39:20 44:24
  107:12 132:12     see 11:6,15 13:13     sell 53:10 54:5         50:12,15,18 71:22      46:3 60:3,9,14
  148:23 153:1        14:5 42:11 43:17      164:9 165:8           85:15 88:23 95:10      61:15 103:16
  158:5 169:16,23     52:21 55:21 60:13   selling 166:14          95:19,22 98:15         116:3,20,22
  171:16              61:25 62:10,16,18   send 64:7,8 66:17       99:15 100:1,12,22      117:15 120:1
saying 21:16 62:18    62:18 64:23 65:20     66:19,19,20 68:6      101:13 106:10,18       158:12 161:6
  63:12 89:19 97:19   65:24 66:22 67:11     70:25 71:4 74:6,7     108:6 111:21           171:17 194:1
  111:9 121:24        68:22 71:8 74:23      135:2 136:6,13,15     113:2,19 114:1,5     Shorthand 196:1
  126:1 132:12        76:20,24 78:21        137:4,10,13 144:6     114:6,12,24          show 7:16 13:4
  133:14 139:8,10     79:9 80:3 81:7        145:14 146:23,24      130:16,25 137:17       61:4,19,23 68:25
  141:17 151:7        82:8 83:17,24         152:23 164:3          150:16 151:4,9         75:23 85:8 87:5
  165:25 166:11       85:18,25 86:6,8       175:24                156:25 158:9           88:16 89:10 91:16

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 70 of 75 Page ID
                                      #:9739
                                        Majid Zarrinkelk                                         03-26-19
                                                                                                Page 215

  93:15 99:24         sister 16:19,20,21    source 53:1 56:2,2      195:1                  183:25
  109:16,16 122:24    sit 10:2 59:5 87:22     81:21 86:13 128:5   statement 4:17,18      strong 43:18
  135:4 143:2 152:8     98:7 149:11           149:7 173:1           24:25 26:5 32:8      structure 69:23
  161:13 173:8          179:24              sources 51:15           47:19 51:20 56:22    structured 22:18
  181:21              sitting 90:20           58:23 59:2 104:12     56:23 57:8 72:15     stupid 42:7
showed 191:5            134:13 140:2        south 44:11 45:8,15     76:5,10,17 84:10     Stupidity 41:12
showing 62:7 135:9      146:22 151:25       Sovrin 32:7,22          85:14,20 88:22       sub 156:15
  147:6               situation 39:15         33:11 38:16 60:21     90:8,12,13,13,18     subject 16:6 162:20
shown 170:21            53:17 140:23          71:1                  91:15 92:18,23       subpoena 7:23 8:1
shows 92:19 98:3      situations 122:18     span 51:8               93:2 94:14,15          8:3 10:24 11:4
  117:5 137:7,14      six 15:3,8 49:25      SPC 1:4 2:4 3:2,7       109:21,22 111:12       190:25 191:4,6,17
  145:20 182:13         51:9 83:20 181:11   spe- 142:6              115:4 132:4 173:6    subpoenaed 11:10
  184:4 186:23        size 25:6             speak 10:13,15,25       181:13 186:13          90:9,14 191:17
  188:20              small 21:11 40:24       11:7 28:5 116:21    statements 4:20        subsidiaries 156:4
shrewd 28:2 122:21    so-called 167:4       specialist 6:6          25:1,4 38:20         subsidiary 69:14
sic 26:5              Societe 88:9,9,13     specific 71:13 99:9     47:11,17,22 55:24      70:2 72:5,14 97:5
side 49:21 65:21      sold 164:10 165:15      100:17 104:21         93:22 94:13 126:3      155:17,23,25
  79:17                 165:22 166:2          154:16 163:10         171:13                 156:3,11,22
sign 57:24 63:13,15   solemnly 7:2            189:4,6             states 1:1 2:1 18:19     187:24
  63:16,18,22 64:1    Solomon 152:16        specifically 70:23      101:18 115:4         substantial 144:13
  64:7,17 66:20         154:19,19             76:11,18 90:2         135:22 145:18          171:16
  74:4,7,14           somebody 44:6           99:17 125:20          155:17 157:11        substantiate
signatories 95:4        97:12 163:4 185:7     140:12 176:5          158:18 177:5,13        131:14 133:8
signatory 64:11,13    somebody's 133:12       180:16 186:6          182:10,12 183:11       134:1 152:5
  67:16 76:15 77:12   someone's 120:21      speculation 28:23       183:24 185:2         substantiation
  81:25 84:15 95:3    son 142:17              38:5 142:8 183:9      186:22                 131:21
  158:5 184:14        soon 105:2 137:12     spend 58:25 143:19    stating 187:6          successful 53:14
  185:11              sorry 10:14 11:2        146:6               status 17:14           sudden 49:22
signature 33:1          16:19 23:15,24      spending 46:14        step 95:2                122:19
  62:17,19,25 63:1      25:23 26:6 55:16    spent 151:20 173:4    steps 56:17 57:15      sued 10:6
  63:2,9,12 64:9,9      62:2 71:20 82:15    spoke 10:16,16,23       83:9 128:11 165:9    sufficient 90:16
  73:17 74:8 78:12      95:18 115:7           11:3,5 189:2,7      Steve 161:20             180:23
  80:6,23 195:13        121:23 123:24         190:16 191:13         162:24 163:4         suggest 127:17
signed 32:18,21,25      126:14 137:21       spot 73:16,22           166:1 174:8          Suite 3:4,15 66:10
  57:23 60:6 63:10      142:1 147:20        ss 195:1              stole 124:8              193:12
  73:25                 160:19 174:6        stand 140:21          stopping 75:4          summaries 153:21
significant 27:10       181:18 182:7        stands 12:17          stories 30:16          summarize 9:22
signing 33:2 62:19    sort 17:15 19:15        145:16              story 54:2             sums 171:16
  74:2 150:25           20:13 23:9 24:8     start 25:4 30:16      straightforward        supervision 125:4
simply 65:13 81:13      34:11 84:2 105:16     55:21 115:8 184:2     30:24 31:2 44:5      suppose 77:17
single 90:22 141:13     119:24 120:24         184:2               strange 64:2             150:19 157:14
  166:25 170:3          152:5 169:10        started 44:11,18      street 3:4,9 66:8      supposed 67:1
sir 7:12 12:9 13:10     175:20 190:9          45:17 50:20,25      strictly 20:8            90:15 136:6
  13:22 14:16 46:10   sorts 89:21 120:6       122:19 129:5,20     strike 10:2 35:20        150:13 183:11
  62:7 73:1 75:12       125:15 131:16         149:23 160:20         49:4 55:10 61:11       185:2
  85:14 93:21 131:2     179:22                190:25                102:18 109:5         sure 9:25 17:21
  152:20              sought 54:6           state 6:19 7:14         124:14 169:18          24:17 32:15 34:5

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 71 of 75 Page ID
                                      #:9740
                                        Majid Zarrinkelk                                        03-26-19
                                                                                               Page 216

  37:7 42:14 46:13      166:2 176:18          145:14 146:20         179:21                83:20 87:20 89:13
  46:15,16,18 50:5      182:3,15,25 183:6     153:19 160:3        testify 192:16          89:17,17 90:11
  51:9 57:25 68:3       190:9 191:22          171:11 172:24       testimony 9:15          96:6 102:25 103:2
  86:6 89:17 94:5     Swartz's 157:9          173:7 180:17,21       25:10 30:12 39:23     104:22 112:11
  94:10,10,20         swear 6:25 7:2          180:23 181:4,12       40:2 45:16 47:1       122:7 130:6
  101:23 110:5,21     sworn 7:7 196:7         183:1,6,11 184:20     48:17 49:12 55:1      131:15 149:22
  114:20 119:8        system 167:1            184:25 185:2,4,19     63:10 72:11 75:17     150:4,4 154:5
  130:17 144:15,17                            187:8 188:4,14,19     84:20 87:22 90:16     174:16 177:20,21
  147:13 148:18                 T             188:25 189:5          101:9 106:17          181:7 190:18,20
  164:4 174:20        T 4:7 5:2               193:22                110:7 113:1,17      thinking 34:7
  177:20 179:2        take 46:3 50:3        taxes 40:14 53:15       119:22 132:9        third 80:19 93:9
  193:10                56:17 57:15 74:21     133:11 144:15,16      139:5,16,18,21        101:5 114:18
surprised 43:17         84:5 90:17 95:13      144:18,20,21,22       141:10 142:4          170:23
  112:1,6               118:15 121:9          144:23,24,25          151:3 158:8 165:4   thought 31:2 34:7
surprises 112:12        126:7 127:14          151:2 168:3           168:10 170:10         38:15 102:4 112:8
surprising 87:3         128:11,17 132:22      193:22                184:16 193:20         112:9
suspended 16:3          146:7,23 161:6      taxpayer 26:4           196:10              thousand 45:5 58:8
suspense 52:25          165:9 191:18          57:23               TEXAS 3:4               61:20 66:23
  175:23                194:1               TBD 157:12            text 91:3 120:24      three 8:14,15 11:21
suspicion 98:1        taken 1:17 2:16       technical 68:23       Thank 14:16 46:17       19:3 30:21 42:6
  122:11                46:6 75:8 118:18    TECHNOLOGI...           160:23 194:9,14       42:10 71:2 81:15
suspicious 97:25        161:9 194:4 196:5     1:9 2:9               194:15                81:17 92:19
Swartz 4:17,18 5:9    talk 11:9 18:9        telephone 91:3        thanked 121:2           100:17 113:23
  50:12,18,22,23        24:15 87:13         tell 7:3 9:19 24:21   Thanks 94:8             114:22 147:4
  52:5 55:22 56:5       190:19                56:14 70:5 80:11      135:25 142:25         153:14 156:2,18
  56:14 58:4,5,7,20   talking 33:17 43:22     90:7 115:20           162:24 194:8          156:21 189:19
  59:6,8,11,14,16       43:23 79:21 102:1     130:21 143:19       Theaters 91:10,14       194:17
  75:14,16,18,18        102:2,3 103:20        149:12 151:23         92:10,21            Tim 189:15
  80:2,4,10,10          130:2 190:12          153:18 173:1        thing 105:17          time 6:11 8:17 10:3
  85:15 86:18 87:25   tandem 78:16            175:24 180:5          119:21 120:24         10:5 15:25 17:12
  88:22 89:11 91:15   tangible 130:8,10       193:3                 131:6 140:21          18:4 22:21 23:19
  92:19 93:13 95:19   task 83:8             telling 57:18 79:9      176:20 190:9          23:25 29:11,19
  95:22 98:15,18,19   tax 19:7,12 20:2        84:17 98:3 111:16     192:2                 31:1 32:18 37:1
  98:23 99:15 100:1     24:16,19,23 25:3      133:9 153:11        things 36:13 44:11      39:21,22 41:11
  100:3,13,21 101:1     25:4,8,14,20 26:1   tells 66:25             44:17 45:8,15         42:24 43:6,11
  101:6,14 106:10       26:2,4,7,9,10,14    temporarily 175:22      121:7 134:11          44:17,24 45:14
  106:19 107:1,10       31:14,16,20 32:7    ten 22:9 33:15          142:15 154:23         46:4,8 49:21
  107:18,23 108:2,4     32:9,15,23 33:9       53:12               think 23:10 26:24       51:10,16 53:3,18
  111:20 112:2,4        38:14,16,20 51:18   term 129:19 174:2       27:2 28:10 30:10      54:10,16,18 55:13
  113:2,8,11,19         51:19,20,21 57:13   terms 19:4,13           31:24 32:7 35:23      55:13,18 56:1,4
  114:6 126:23          57:19,21,22,25        21:12 30:25 37:20     36:1 38:10,23         56:10 57:4 58:20
  127:1 131:5,23        58:22 60:4 71:24      65:11 79:16           42:12,14 44:13,13     60:3,9,14 61:16
  132:9,11,13 133:1     72:6,8,12 90:13       155:22 180:23         45:24 49:7 53:12      61:17 64:12 66:6
  141:5,11 156:25       96:8,14 97:11       testified 7:8 38:15     53:21 54:9,24         67:1 69:14,23,24
  157:3 159:13          120:21 132:5          46:19 58:2,2          58:18 60:8,13         70:6 75:6,10 77:4
  160:15 161:1          134:5 141:21          60:22 69:6 96:17      61:16 64:12 71:8      77:8 78:5 79:7,20
  162:23 163:21         144:6,11,12 145:6     109:4 140:8 171:5     74:5 80:25 83:19      80:12 81:12 82:23

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 72 of 75 Page ID
                                      #:9741
                                         Majid Zarrinkelk                                      03-26-19
                                                                                             Page 217

  82:24 83:3 85:16      56:16,18 59:1,4        137:7 139:11        truth 7:3,4,5 57:19  65:3,17 66:24
  87:5,12 88:24         105:18 132:19          140:17 148:12,20      193:3,4            67:12,14 72:21
  89:13,20 90:4         165:20                 176:3 178:6         truthful 57:18       73:10,13,15,18
  91:1,5 93:12 95:9   tomorrow 11:16           179:23 190:4          87:18              76:6 77:20 78:1
  95:24 96:8 97:6       135:24 137:10        transcript 196:16     try 94:8 131:18      78:22 79:25 86:2
  98:1 102:21         tomorrow's 139:10      transfer 78:19 79:1   trying 18:18 19:11   88:3,7 94:23
  103:14 111:8        top 57:9 62:8 64:21      80:15,17 81:14        28:2 37:9 51:12    95:14,17 100:20
  112:18,22 118:16      94:21 98:21 117:5      82:1 87:2 93:10       52:2 97:10 122:15  100:24 101:4,8
  118:20 120:1          148:16 156:12          95:19 98:23           127:16 130:21      108:19,23 110:18
  124:20,24 125:17    total 28:13              101:18 102:21         134:14 146:7       115:12 118:24
  125:21 127:21       touched 37:23            104:16 109:17         150:3 151:9        124:10 126:5,15
  134:3,7,9,15        tran- 177:1              119:17 127:1          153:18 164:4       126:18,20,24
  136:17 140:16       transact 67:18           176:24 177:1        TT 1:4 2:4 3:2,7     129:16 135:1,17
  144:24 149:4,19     transact- 91:22          178:6 179:11          59:18 159:9        135:17,19 138:5
  149:20 151:1        transaction 18:22      transferor 87:9       Tuesday 1:18 2:19    145:24 152:22
  153:6 158:12          40:19 52:18 59:16    transferred 88:13       6:1 11:6           155:2 157:4 158:2
  159:18 160:17         61:17,19 83:4          89:10 92:20         turn 65:15 73:14     158:22,24 160:4,7
  161:1,7,11 162:10     85:25 86:17 87:5       112:10 139:12         85:23 98:21 106:7  173:16 174:25
  165:9 168:15          88:2 89:5,9 90:3,5     146:17 185:17         159:8              176:10 177:3
  171:5,18,20           91:9 94:19,25        transferring 79:5     turned 53:14 152:6   179:14,17 182:4
  172:23 180:1          95:15 99:18,19         111:6 138:17          166:22 167:1       192:6 193:14
  181:14 186:5          100:2 102:13           180:11              two 8:14,15 11:21  ultimately 81:6
  190:12 191:7,9,13     103:1,10 104:3,21    transfers 77:21         15:3,10,13,23    umbrella 188:2
  193:25 194:2,6,8      106:23 107:5           83:17 84:2 86:22      16:1 17:25 29:9  unable 96:7
  194:11,19 196:6,6     108:14 110:12          86:24 91:22 93:3      41:18 43:22 49:22unauthorized
timely 134:5            111:18 112:25          100:9 151:5 165:2     51:19 67:9 71:2    49:13
times 8:13,14,14,15     113:6,15 115:3,10      176:18 179:15,20      79:23 80:1 83:3  uncertainty 172:18
  27:14 29:6,9          117:5 118:5            180:1,15              86:7,21 87:6 96:7underneath 65:2
  103:25,25 104:1,2     126:17 129:6,15      transparent 43:8        96:13,15 97:10     147:15 154:11
  190:23,23,24          130:15 137:14        traveled 9:4            99:22 101:16     understand 20:15
timing 104:25           141:13 162:21        treat 153:19            106:8 121:2 134:6  33:10 50:6 51:12
tiny 31:15              172:18 175:23        trial 180:9 191:21      135:10,15 137:5    52:2 55:12,17
title 12:21,24          176:23 177:10          192:13                138:14 142:23      58:12 59:13,25
today 6:17 8:2,6        180:3,13             tried 52:11 175:7       153:14 175:12      61:10 65:4,7
  10:11 24:8 39:15    transactions 48:2        190:3                 178:5 193:25       67:15 69:22 92:4
  59:6,9 87:22 98:7     50:9 55:25 57:9      true 15:24 26:15,17   two-minute 118:15    105:4 106:14
  110:6 116:21          64:15 79:24 81:2       77:22 81:15 84:16   type 18:11 59:6      116:11 121:5
  120:4 125:18,19       81:16 82:20 83:24      99:17 109:3 114:9     61:12 70:7,11      125:23 142:4
  127:11,23 134:19      84:9 89:22 99:22       131:15 156:23         128:1 137:15,23    151:9 157:15
  144:5 145:13,19       100:18 101:17          158:7 171:24          167:17             163:12 168:21
  171:23 174:8          106:1,2,3,8            182:18 195:7                             185:7 190:10
  189:3 190:5           107:13 113:23          196:9,21                    U          understanding
  192:24                119:1,10,24 120:6    trust 1:9 2:9 138:3   Ugh 121:19           27:8,23 29:1
today's 6:10,11         121:14 122:10,13       138:7,8,9,18        Uh-huh 18:10 22:4    35:11 37:10 40:5
  194:16                129:12 131:16,23       139:13 148:17        25:13 29:20 43:2    43:25 48:3,21
told 44:23 51:16        133:15,21,23         TRUSTEE 1:9 2:9        54:17 57:14 61:22   49:3 53:3 55:20
  53:10,23 54:1         134:15,25 135:23     trustworthy 43:10      62:9 64:20,24       56:4 59:5 79:4

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 73 of 75 Page ID
                                      #:9742
                                         Majid Zarrinkelk                                    03-26-19
                                                                                           Page 218

  81:9,11,19 87:7     video 6:6           148:25                80:13,16,17,18       131:12 152:3
  87:23 88:12 91:13   VIDEOGRAPH...      we'll 9:24 191:18      82:2,2,5,6,9,10     write 42:22
  96:1 97:7 99:2        3:21 6:4,24 46:4,7
                                         we're 46:14,14         83:7 86:9,15        writes 137:2,25
  100:14 106:20         75:6,9 118:16,19  194:12                89:14,17,18          144:3 162:21
  107:17 108:1          161:7,10 194:2,5 we've 84:9 139:11      101:19 102:10,14     174:21 176:7
  111:24 112:3          194:16            190:5                 105:1 106:25        writing 116:1
  113:4 114:4,11,25   videotaped 1:16    wedding 29:12,16       108:16 109:11,17    written 23:11,16,20
  125:8 126:25          2:16 6:13 46:15  Wednesday 144:22       109:22 110:13        24:1,5,10 31:11
  127:6,10 129:22     volume 83:18       week 121:2 125:13      119:21 138:3         32:19,21 41:13
  138:6,16 140:1,5    volun- 140:15      weeks 121:2            139:12 144:5,6       60:6 118:25
  140:6,16 143:22     voluntarily 29:22  Weichert 152:7         145:12,14 174:22     119:23 169:10,23
  147:4 153:10          29:23,25 49:5    Wells 4:12,13,15       176:9,13 177:5,13   wrong 56:11 57:21
  154:7 163:9,16,25     139:6,8 140:11,14 64:5 83:8 84:24       177:23 178:2,11      94:4 122:8 140:5
  168:22 169:1          140:15           went 12:3 45:1,8,15    179:7,15             187:9,10 190:8
  172:21 182:25       volunteer 116:16    53:25 102:14         wired 42:23          wrote 174:7
  183:4 184:19,23     VS 1:6 2:6          104:23 109:1         wires 80:8 82:4,25
understood 14:2                           148:16,17,17          119:17 179:18                 X
  22:10 27:6 33:3              W          164:1,10             wiring 80:19 82:1    x 4:7 5:1,2 56:15
  53:6,18 54:18       W 3:3              weren't 77:11         withdrawal 88:5        196:16
  55:1 61:13 91:7     wages 168:3         84:17 136:11         witness 3:17 4:2
  97:1 121:4 136:14   wait 46:11 116:18   157:21,22,24          6:25 38:6 98:22              Y
  171:20 192:17       Walker 3:3 6:23,23  158:8 160:12,25       99:21 100:16        Y 56:15
unethical 121:6,8     want 34:12 35:21    185:10                106:22 108:13       yeah 29:18 66:3
unexpected 49:15       43:20 46:10,15    whatsoever 28:19       110:11 113:22         73:22 74:23 128:3
United 1:1 2:1         50:5,9 67:22       30:8 35:12 138:23     115:2 117:4 118:4     146:2 159:11
  18:19 183:11         82:20 83:1 87:8    140:1                 139:19,22 142:7,9     170:12 174:4
  185:1                99:22 100:17      White 14:3,9           160:19 182:8          175:18 182:7
unsavory 27:20,21      106:23 113:24     wholly 155:11,14       183:10 194:9,15       193:9 194:13
  30:11,14 43:5        118:22 136:13      155:17,25 156:15      196:6,17            year 32:7 41:17
unsigned 74:13         146:6 179:10       156:22               word 9:23 27:22        51:8,18 82:7 96:7
unvoluntarily 30:3    wanted 35:23 38:11 Wiechert 3:14,14       28:2 43:21 50:3       96:12 97:9 120:2
UPS 134:19             58:22 84:25        83:23                 97:16,22              126:14 134:6
use 43:21 49:9 55:2    104:25 144:15     Wiechert's 55:25      words 38:23            175:12 181:4,6
usual 98:2             146:19 169:18     wife 16:19,19,21      work 21:21 22:6      years 10:9 11:21
utilizing 50:6        wants 146:17,25     150:2                 26:13 31:13,24        12:22 16:12 17:2
                       148:18            William 6:21           32:5 33:3 36:13       18:6 22:9,9 27:15
         V            warning 45:18       116:15                77:16 125:4,6         27:24 30:21 31:16
vacation 180:8        wasn't 83:14,14    Wimbledon 1:4 2:4      136:19 162:13         31:23 32:13 33:15
various 31:13          142:2 157:25       3:2,7 6:16 59:17     worked 27:4 53:13      33:15 49:25 50:6
  182:20               159:21 164:19      190:8                 74:6 97:13 162:16     53:12 75:21 83:20
vehicle 55:5 56:9     Watson 101:20      wine 122:4,5,6        working 6:6 44:6       96:15 97:13 99:7
  191:22               102:11,15,16,21   winter 8:18 9:7        149:2 150:18          107:7 120:10,20
verbal 167:3           102:22,25 103:4,5  87:14 188:24          163:4,7 170:21,22     121:19 127:24
verification 57:3     way 28:9 43:19      189:9 190:13          170:23 191:11         142:23 149:6
verify 56:17 57:15     69:21 74:5 87:17 Winton 161:20          worry 44:16 45:22      151:25,25 152:3
versus 6:16            90:12 125:11       162:1                wouldn't 47:18         166:19 180:15
vice 59:11             133:8 142:2       wire 80:2,7,9,11,12    97:21,23 116:25       183:2,6 184:25


                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 74 of 75 Page ID
                                      #:9743
                                        Majid Zarrinkelk                                        03-26-19
                                                                                               Page 219

  186:5 193:25          69:17,19 89:17        154:11 159:8          1:7 2:7               152:17 153:3,22
York 8:18 9:4 12:4      97:5 177:20 179:2   143 5:5               2:49 161:7              161:19 165:10
  39:6 191:13         100,000 21:13,17      15 25:8,9 45:24,25    20 10:9 17:2 54:2       181:1 182:21
young 18:17             21:20,21 51:7         84:5,6 120:20         97:13 120:20        2013 5:8 15:6 22:16
                        52:22 98:4 100:25   150 95:18 125:12      20,000 106:24           23:19,25 29:19
         Z              105:15 112:17         125:22                115:4,10 116:3        39:17 40:3 69:23
Z 103:8 107:23          113:7 114:16        150,000 22:13           178:12                72:25 88:24,25
Zarrinkelk 1:16         118:1 120:25          41:23 95:18,23      200 51:7                90:21 93:12
  2:16 3:17 4:3,9       121:1 125:13          97:8 100:5 110:13   200,000 52:22 98:4      124:24 125:17,21
  6:14 7:6,15,16        149:14 177:5          111:6 125:24          105:15 111:19         173:15 174:19
  13:20 14:13 63:1      178:6                 126:1,19,22,25        112:17,25 113:25      175:11 176:6
  86:8 101:24         100K 128:21             127:17,17,21          118:1                 181:3,8 182:21
  118:22 135:9        10100 2:17 6:12         132:25 133:10,12    2000 26:24 90:11      2014 29:14 41:9
  147:15,17 152:14    10K 130:15 145:21     152 5:6                 149:22                42:24 53:22 54:8
  194:11,17 195:5       147:5 151:12        1578 74:18,25 95:4    201 3:10                54:9 93:25,25
Zarrinkelk's 122:3    10th 120:22           15th 137:5,11,11      2010 27:2,3 90:11       94:16,16 181:8
zero 181:12           11 14:24 90:12        16 182:12               160:5                 182:22 187:7
ZKCO 14:17,18,18        157:10,11 181:7     16,000 145:3          2011 4:22,23 5:5      2015 124:6 182:22
  14:19,22 80:2,7,8   11/29 98:23           16,500 110:3            15:1,2 22:3 23:19   2016 182:22 184:7
  80:9,11,13,18       11/8/2011 160:5       16,576-dollar           23:25 29:18 39:17     184:21
  82:2,6 86:15        11:25 46:4              108:15                40:3 43:15 54:10    2017 8:18 9:7,9
  101:19 102:10,14    11:35 46:8            161 5:7                 54:14,16 55:13,18     14:10 39:6 87:15
  106:25 107:15       110 144:4             16K 144:4,7 145:12      65:20,22 66:4         90:12 183:24
  108:16 109:8,14     11th 93:23 94:14        145:15                69:23 71:8,9          184:3 186:23
  110:13 115:6,14       113:24 114:15       16th 106:24             72:19 93:12,23,24     188:24 189:9
  115:22 117:21,25    12 158:1,21 180:17    17 95:13 126:11,16      94:1,2,14,15 95:9     190:13 191:2
  118:23 120:7          181:7               173 5:8                 95:16 96:14         2018 45:6 182:12
  123:11 147:16       12/9 91:9             18 76:18 98:21          121:17 123:5        2019 1:18 2:19 6:1
  162:16              12:14 75:6            181 5:9                 124:15,24 125:17      6:10 196:22
                      12:49 75:10           183 5:10                125:20 128:10       2025.320(a))
         0            123 4:21              186 5:12                133:1 135:11          196:14
07601 3:10            125,000 106:11        1987 13:1               137:25 143:8        2025.330(a) 196:7
          1           12553 1:22 2:20       1990s 16:13,14          153:5 160:6         2025.540(a) 196:8
                        196:1,25            19th 118:5              180:17,21 182:20      196:11
1 40:12 46:20 47:6
                      127 94:22 95:13       1st 85:16 88:24         184:6,21 187:6,7    2093 196:4
  49:12 87:2,9,24
                      12th 115:3,9            93:25 94:16         2012 5:6,7 15:4       20th 5:6 152:17
  88:5,8 171:1
                        120:22                                      22:14 43:15 50:19   21 27:12
1/30/1987 4:11                                        2
                      13 4:10 45:25,25                              54:10,14,16 55:13   210 66:10
1:46 118:16                                 2 51:7 65:15,25
                        50:20 83:19                                 55:18 72:23 76:18   225,000 41:7 42:6
1:55 118:20                                   76:17 85:23 89:6
                        153:22 156:24                               83:19 85:16,17        42:17
10 14:24                                      91:8 93:13 94:22
                        180:17                                      96:14 99:23,24      22nd 106:9
10,000 31:24 32:5                             171:2
                      135 4:23                                      100:18,19,19        23rd 4:21 95:16
  116:3 130:20,22                           2- 112:16
                      13th 2:18 100:19                              106:9,9,24 108:15     123:5 124:15
  131:12 152:1                              2,035,031.61 76:19
                        101:6 113:25                                110:12 111:19         126:10 128:10
10:29 2:19 6:2,11                           2:15-CV-6633-C...
                        114:18 120:22                               112:23 113:6,25       133:1
100 18:25 22:12                               6:15
                        128:10                                      115:9 117:7 118:5   240,000 176:24
  37:7 42:14 51:9                           2:15-CV-6633-C...
                      14 45:24,25 73:2                              124:24 125:17       24th 93:24 94:15

                 eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-4 Filed 04/10/19 Page 75 of 75 Page ID
                                       #:9744
                                            Majid Zarrinkelk                   03-26-19
                                                                               Page 220

  117:7               36 4:13 69:1,2 73:4     193:6,8,9               7
25 3:9 12:22 16:12      100:15               4D 91:9,14 92:10
                                                            7 4:5,9 156:12
  17:2                361-2822 3:16           92:14,21        171:1
25,000 147:25         364,065,000 102:1                     700,000 45:3
  149:12 179:7,11     37 4:15 75:24,25            5
                                                              141:21
2536 67:13              106:7           5 22:2 140:25 171:1 73 126:8
25K 145:21 147:5      373 153:12        5- 31:24 32:5 50:7  75 4:15
25th 108:15 110:12    38 4:17 85:8,9,10 5,000 152:2         75202 3:4
26 1:18 2:19 6:1,10   39 4:18 88:17,18  50 33:16,18 110:10
26th 106:9                                124:18 148:16,17            8
27136 3:15                    4         50,000 89:10 92:19 8 65:20,22
27th 183:24 184:3   4 63:5,5,8 92:14      100:3 101:5       80,000 162:22
  186:23              153:15 171:2        114:18 116:4,21     163:13 166:2
28(a)) 196:4        4/18 79:10            117:6 176:18      800,000 40:14
28,833.33 177:14    4/19 78:19 79:10,24 500 91:18             46:25
2875 193:12           85:25 86:17       500- 104:9          85 4:17
28th 113:6          4/20 88:2,13        500,000 40:13 80:5 88 4:18
29th 4:23 135:11    40 4:20 93:16,17      80:16 81:5 86:7   8th 5:5 143:8
 137:9,25             148:17              86:22 87:6 104:21
2nd 99:23 113:24    40- 108:8             105:8,14 118:1              9
                    40,000 106:11       50K 125:13          9 42:4
          3           129:12 138:17     525-6281 3:10       901 3:4
3 64:18 112:16        139:12 146:19     53 113:5            9106 67:10 76:11
3/6 103:3           40K 138:2 145:18    5353 177:19         9114 85:16 88:23
3:01 161:11           145:19 146:1      557-9391 3:5        92675 3:15
3:42 194:2          41 4:21 122:25      57 113:21           93 4:20
3:50 194:6            123:1             58 115:1            949 3:16
3:51 194:19,22      41,672 92:20        5K 145:21 147:5     94K 145:18
30 139:13           4120 3:4              151:17            97,551.21 118:6
30(e)) 196:19       42 4:23 135:4,5,10                      99 131:10
30(f)(1)) 196:8,11  43 5:5 106:21 143:3           6         99.9 136:17
300 193:12            143:4             6 5:7,8 90:21 94:1  9K 131:4
300-some 45:5       44 5:6 108:12 152:9   161:19 171:2      9th 41:9 99:24
300,000 98:24         152:10,15           173:15 174:19       100:18,25
  100:21 176:9      45 5:7 161:14,15    60 124:18
30th 85:17 137:12   450 80:5            600 50:7
  196:22            450,000 78:20 79:5 600,000 104:9
31 94:2 99:20       46 5:8 173:9,10,14 61 117:3
31st 88:25 93:25    46,500 41:25        62 4:12
  94:16 111:19      469 3:5             63,167.36 102:2,8
  182:20,21,21,21   47 5:9 181:22,23    65 118:3
  182:22,22 184:6,7 47364 13:12         65,000 103:3,4,7
  184:21,21 187:7,7 474 159:9           69 4:13
33 4:9 7:17,18      48 5:10 183:14,15   6th 89:9 100:18
34 4:10 13:5,6        183:19              101:17 175:11
  61:24,25 66:9     49 5:12 120:10        176:6
35 4:12 62:1,2,3      186:15,16,20


                 eLitigation Services, Inc. - els@els-team.com
